Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

DUNE ENERGY, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE IDENTIFIED ON THE SIGNATURE

PAGES HERETO AS BORROWERS

as Borrowers,

EACH OF ITS SUBSIDIARIES THAT ARE IDENTIFIED ON THE SIGNATURE

PAGES HERETO AS GUARANTORS

as Guarantors,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO CAPITAL FINANCE, INC.

as Administrative Agent

Dated as of December 7, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page   1.      DEFINITIONS AND CONSTRUCTION      1         1.1
   Definitions      1         1.2    Accounting Terms      1         1.3    Code
     1         1.4    Construction      2         1.5    Schedules and Exhibits
     2    2.      LOAN AND TERMS OF PAYMENT      2         2.1    Intentionally
Omitted      2         2.2    Term Loan      2         2.3    Prepayments;
Premium      2         2.4    Payments Generally      4         2.5   
[Intentionally Deleted]      5         2.6    Interest: Rates, Payments, and
Calculations      5         2.7    Cash Management      6         2.8   
Crediting Payments      7         2.9    Maintenance of Books and Records;
Statements of Obligations      7         2.10    Fees      8         2.11   
Joint and Several Liability of Borrowers      8    3.      CONDITIONS; TERM OF
AGREEMENT      10         3.1    Conditions Precedent to Amendment and
Restatement      10         3.2    Term      10         3.3    Effect of
Maturity or Acceleration      11    4.      REPRESENTATIONS AND WARRANTIES     
11         4.1    No Encumbrances      11         4.2   

Jurisdiction of Organization; Location of Chief Executive Office;

Organizational Identification Number; Commercial Tort Claims

     11         4.3    Due Organization and Qualification; Subsidiaries      11
        4.4    Due Authorization; No Conflict      12         4.5    Litigation
     13         4.6    No Material Adverse Change      13         4.7   
Fraudulent Transfer      13         4.8    Employee Benefits      14         4.9
   Environmental Condition      14         4.10    Intellectual Property      14
        4.11    Leases      14         4.12    Deposit Accounts and Securities
Accounts      14         4.13    Complete Disclosure      14   

 

-i-



--------------------------------------------------------------------------------

 

     4.14    Indebtedness      15         4.15    Margin Stock      15        
4.16    Permits, Etc.      15         4.17    Material Contracts      15        
4.18    Employee and Labor Matters      15         4.19    Customers and
Suppliers      16         4.20    Taxes      16         4.21    Insurance     
16         4.22    Investment Company Act      16         4.23    Brokerage Fees
     17         4.24    Second Secured Debt Documents      17         4.25   
Compliance with the Law      17         4.26    Oil and Gas Imbalances      17
        4.27    Hedge Agreements      18         4.28    Oil and Gas Properties
     18         4.29    Bonds and Insurance      18         4.30    Royalties   
  19         4.31    Nature of Business      19         4.32    Seismic Licenses
     19         4.33    Marketing of Production      19    5.      AFFIRMATIVE
COVENANTS      20         5.1    Accounting System      20         5.2   
Collateral Reporting      20         5.3    Financial Statements, Reports,
Certificates      20         5.4    [Intentionally Deleted]      20         5.5
   Inspection      20         5.6    Maintenance of Properties      20        
5.7    Taxes      21         5.8    Insurance      21         5.9    Compliance
with Laws      22         5.10    Leases      22         5.11    Existence     
23         5.12    Environmental      23         5.13    Disclosure Updates     
23         5.14    Control Agreements      23         5.15    Formation of
Subsidiaries      23         5.16    Further Assurances      24         5.17   
Organizational ID Number; Commercial Tort Claims      24         5.18   
Material Contracts      24         5.19    Obtaining Permits, Etc      25   
     5.20    After Acquired Properties      25         5.21    Ad Valorem and
Severance Taxes; Royalties      25         5.22    Interest Reserve      25   
     5.23    Post-Closing Deliveries      25   

 

-ii-



--------------------------------------------------------------------------------

 

6.      NEGATIVE COVENANTS      26         6.1    Indebtedness      26        
6.2    Liens      27         6.3    Restrictions on Fundamental Changes      27
        6.4    Disposal of Assets      27         6.5    Change Name      27   
     6.6    Nature of Business      27         6.7    Prepayments and Amendments
     27         6.8    Change of Control      28         6.9    Distributions   
  28         6.10    Accounting Methods      28         6.11    Investments     
28         6.12    Transactions with Affiliates      29         6.13    Use of
Proceeds      29         6.14    Hedging Agreements      29         6.15   
Farm-Out Agreements      29         6.16    Financial Covenant      29        
6.17    Forward Sales      29         6.18    Oil and Gas Imbalances      30   
     6.19    Environmental      30         6.20    Marketing Activities      30
   7.      EVENTS OF DEFAULT      30    8.      THE LENDER GROUP’S RIGHTS AND
REMEDIES      33         8.1    Rights and Remedies      33         8.2   
Remedies Cumulative      33    9.      TAXES AND EXPENSES      33    10.     
WAIVERS; INDEMNIFICATION      34         10.1    Demand; Protest; etc      34   
     10.2    The Lender Group’s Liability for Collateral      34         10.3   
Indemnification      34    11.      NOTICES      35    12.      CHOICE OF LAW
AND VENUE; JURY TRIAL WAIVER      36    13.      ASSIGNMENTS AND PARTICIPATIONS;
SUCCESSORS      37         13.1    Assignments and Participations      37   
     13.2    Successors      39   

 

-iii-



--------------------------------------------------------------------------------

 

14.      AMENDMENTS; WAIVERS      39         14.1    Amendments and Waivers     
39         14.2    No Waivers; Cumulative Remedies      40    15.      AGENT;
THE LENDER GROUP      41         15.1    Appointment and Authorization of Agent
     41         15.2    Delegation of Duties      41         15.3    Liability
of Agent      42         15.4    Reliance by Agent      42         15.5   
Notice of Default or Event of Default      42         15.6    Credit Decision   
  43         15.7    Costs and Expenses; Indemnification      43         15.8   
Agent in Individual Capacity      44         15.9    Successor Agent      44   
     15.10    Lender in Individual Capacity      45         15.11    Collateral
Matters      45         15.12    Restrictions on Actions by Lenders; Sharing of
Payments      46         15.13    Agency for Perfection      46         15.14   
Payments by Agent to the Lenders      46         15.15    Concerning the
Collateral and Related Loan Documents      47         15.16    Reports;
Confidentiality; Disclaimers by Lenders; and Information      47         15.17
   Several Obligations; No Liability      48    16.      WITHHOLDING TAXES     
48    17.      GUARANTY      50         17.1    Guarantied Obligations      50
        17.2    Continuing Guaranty      50         17.3    Performance Under
this Guaranty      51         17.4    Primary Obligations      51         17.5
   Waivers      51         17.6    Releases      52         17.7    No Election
     53         17.8    Financial Condition of Borrowers      53         17.9   
Payments; Application      53         17.10    Attorneys Fees and Costs      53
   18.      GENERAL PROVISIONS      53         18.1    Effectiveness      53   
     18.2    Section Headings      53         18.3    Interpretation      53   
     18.4    Severability of Provisions      54         18.5    Bank Product
Providers      54         18.6    Lender-Creditor Relationship      54   

 

-iv-



--------------------------------------------------------------------------------

 

     18.7    Counterparts; Electronic Execution      54         18.8    Revival
and Reinstatement of Obligations      54         18.9    Confidentiality; Public
Lenders      54         18.10    Lender Group Expenses      56         18.11   
USA PATRIOT Act      56         18.12    Integration      56         18.13   
Parent as Agent for Borrowers      56         18.14    Ratification of Loan
Documents      56   

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered into
as of December 7, 2010, by and among the lenders identified on the signature
pages hereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, INC., a
California corporation (“WFCF”), as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), Dune Energy, Inc., a Delaware corporation (“Parent”), and each of
Parent’s Subsidiaries identified on the signature pages hereof as a Borrower
(such Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), and each of Parent’s Subsidiaries identified on
the signature pages hereof as a Guarantor (such Subsidiaries are referred to
hereinafter each individually as a “Guarantor”, and individually and
collectively, jointly and severally, as the “Guarantors”).

Borrowers, Guarantors, WFCF and Agent are parties to that certain Credit
Agreement dated as of May 15, 2007 (as amended by a First Amendment dated
August 4, 2008, a Second Amendment dated July 7, 2009, a Third Amendment dated
March 23, 2010, a Fourth Amendment dated May 21, 2010, a Fifth Amendment dated
June 25, 2010, and a Sixth Amendment dated September 30, 2010, the “2007 Credit
Agreement”). WFCF has executed an Assignment and Acceptance in favor of Wayzata
Opportunities Fund II, L.P., a Delaware limited partnership (“Wayzata”), such
that Wayzata is the sole Lender under the 2007 Credit Agreement.

The parties wish to amend and restate the 2007 Credit Agreement in its entirety
as provided herein.

In consideration of the mutual covenants and agreements herein contained, the
parties agree that the 2007 Credit Agreement is hereby amended and restated in
its entirety as follows:

 

1.

DEFINITIONS AND CONSTRUCTION.

1.1      Definitions.  Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2      Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrowers” or the term “Parent” is used in respect of a financial
covenant or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

1.3      Code.  Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.

 

1



--------------------------------------------------------------------------------

1.4      Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or, in the case of Bank Products, the
cash collateralization or support by a standby letter of credit in accordance
with the terms hereof) of all Obligations other than unasserted contingent
indemnification Obligations and other than any Bank Product Obligations that, at
such time, are allowed by the applicable Bank Product Provider to remain
outstanding and that are not required by the provisions of this Agreement to be
repaid or cash collateralized. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

1.5      Schedules and Exhibits.  All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

 

2.

LOAN AND TERMS OF PAYMENT.

2.1      Intentionally Omitted.

2.2      Term Loan.    Subject to the terms and conditions of this Agreement, on
the Restatement Date (a) the full amount of the undisbursed Commitments will be
advanced to Borrowers by Wayzata and such advance, together with any outstanding
advances under the 2007 Credit Agreement, will be converted into a term loan
(the “Term Loan”), and (b) the Commitments will thereafter immediately
terminate. The outstanding unpaid principal balance and all accrued and unpaid
interest on the Term Loan shall be due and payable in accordance with
Section 3.2. Any principal amount of the Term Loan that is repaid or prepaid may
not be reborrowed. All principal of, interest on, and other amounts payable in
respect of the Term Loan shall constitute Obligations.

2.3      Prepayments; Premium.

  (a)      Voluntary Prepayments.    Borrowers may, upon at least 10 Business
Days prior written notice to Agent, prepay the principal of the Term Loan, in
whole or in part.

 

2



--------------------------------------------------------------------------------

Each voluntary prepayment shall be accompanied by the payment of accrued
interest to the date of such payment on the amount prepaid and the prepayment
premium, if any, provided in subsection (c) below.

  (b)      Mandatory Prepayments.

    (i)       Within one Business Day of the date of receipt by any Loan Party
or any of their Subsidiaries of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition by Loan Parties or any of their Subsidiaries of
assets (including casualty losses or condemnations but excluding sales or
dispositions which qualify as Permitted Dispositions), Borrowers shall prepay
the outstanding Obligations in accordance with Section 2.4(b)(ii) in an amount
equal to 100% of such Net Cash Proceeds (including condemnation awards and
payments in lieu thereof) in connection with such sales or dispositions;
provided, that so long as (A) no Default or Event of Default shall have occurred
and is continuing or would result therefrom, (B) Administrative Borrower shall
have given Agent prior written notice of Loan Parties’ intention to apply such
monies to the costs of replacement of the properties or assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other assets useful in the business of Loan Parties, (C) the monies are held in
a Deposit Account in which Agent has a perfected first-priority security
interest, (D) Loan Parties complete such replacement, purchase, or construction
within 180 days after the initial receipt of such monies, and (E) Lenders have
consented to such replacement, purchase or construction in lieu of prepayment,
then Loan Parties shall have the option to apply such monies to the costs of
replacement of the assets that are the subject of such sale or disposition or
the costs of purchase or construction of other assets useful in the business of
Loan Parties unless and to the extent that such applicable period shall have
expired without such replacement, purchase, or construction being made or
completed, in which case, any amounts remaining in the cash collateral account
shall be paid to Agent and applied in accordance with Section 2.4(b)(ii).
Nothing contained in this Section 2.3(b)(i) shall permit Loan Parties or any of
their Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 6.4.

    (ii)      Within one Business Day of the date of incurrence by any Loan
Party or any of their Subsidiaries of any Indebtedness (other than Indebtedness
permitted by Section 6.1), Borrowers shall prepay the outstanding Obligations in
accordance with Section 2.4(b)(ii) in an amount equal to 100% of the Net Cash
Proceeds received in connection with such incurrence. The provisions of this
Section 2.3(b)(ii) shall not be deemed to be implied consent to any such
incurrence otherwise prohibited by the terms and conditions of this Agreement.

    (iii)     Within one Business Day of the date of the issuance by any Loan
Party or any of their Subsidiaries of any shares of its or their Stock (other
than (A) in the event that a Loan Party or any of its Subsidiaries forms any
Subsidiary in accordance with the terms hereof, the issuance by such Subsidiary
of Stock to its immediate parent, (B) the issuance of Stock of Parent to
directors, officers and employees of Parent and its Subsidiaries pursuant to
employee stock option plans (or other employee incentive plans or other
compensation arrangements) approved by the Board of Directors, and (C) the
issuance of Stock of Parent in order to finance the purchase consideration (or a
portion thereof) in connection with a Permitted Acquisition), Borrowers shall
prepay the outstanding Obligations in accordance with

 

3



--------------------------------------------------------------------------------

Section 2.4(b)(ii) in an amount equal to 100% of the Net Cash Proceeds received
in connection with such issuance. The provisions of this Section 2.3(b)(iii)
shall not be deemed to be implied consent to any such issuance otherwise
prohibited by the terms and conditions of this Agreement.

  (c)      Prepayment Premium. Any prepayment of the Term Loan (whether
mandatory or voluntary) on or prior to November 15, 2011 shall be accompanied by
a prepayment premium equal to 10% of the principal amount prepaid.

2.4      Payments Generally.

  (a)      Payments by Borrowers.

    (i)       Except as otherwise expressly provided herein, all payments by
Loan Parties shall be made to Agent’s Account for the account of the Lender
Group and shall be made in immediately available funds, no later than 2:00 p.m.
(New York time) on the date specified herein. Any payment received by Agent
later than 2:00 p.m. (New York time), shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

    (ii)      Unless Agent receives notice from Administrative Borrower prior to
the date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Agent may assume that Borrowers have
made (or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

  (b)      Apportionment and Application.

    (i)       [Reserved].

    (ii)      All payments to be made hereunder by Loan Parties shall be
remitted to Agent and all such payments, and all proceeds of Collateral received
by Agent, shall be applied as follows:

     (A)      first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

     (B)      second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,

 

4



--------------------------------------------------------------------------------

     (C)      third, ratably to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

     (D)      fourth, ratably to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,

     (E)      fifth, ratably to pay interest due in respect of the Term Loan
until paid in full,

     (F)      sixth, ratably to pay the principal of the Term Loan until paid in
full,

     (G)      seventh, to pay any other Obligations (including the provision of
amounts to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Agent
in its Permitted Discretion as the amount necessary to secure Borrowers’ and
their Subsidiaries’ obligations in respect of Bank Products), and

     (H)      eighth, to Borrowers or such other Person entitled thereto under
applicable law.

    (iii)     Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive.

    (iv)      For purposes of foregoing, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

    (v)       In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in any other Loan
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.4 shall
control and govern.

2.5      [Intentionally Deleted].

2.6      Interest: Rates, Payments, and Calculations.

  (a)      Interest Rate.    Except as provided in Section 2.6(c), all
outstanding Obligations (except for Bank Product Obligations) shall bear
interest at the rate of 15.0% per annum.

 

5



--------------------------------------------------------------------------------

  (b)      [Reserved].

  (c)      Default Rate.    Upon the occurrence and during the continuation of
an Event of Default (and at the election of Agent or the Required Lenders), all
outstanding Obligations (except for Bank Product Obligations) shall bear
interest at a per annum rate equal to two percentage points above the per annum
rate otherwise applicable hereunder.

  (d)      Payment.    Interest and any fees payable hereunder shall be due and
payable, in arrears, on the first day of each month at any time that Obligations
are outstanding.

  (e)      Computation.      All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360-day year for the actual number
of days elapsed.

  (f)      Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7      Cash Management.

  (a)      Loan Parties shall and shall cause each of their Subsidiaries to
(i) establish and maintain cash management services of a type and on terms
satisfactory to Required Lenders at one or more of the banks set forth on
Schedule 2.7(a) (each a “Cash Management Bank”), and shall request in writing
and otherwise take such reasonable steps to ensure that all of their and their
Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to such Cash Management Bank, and (ii) deposit or cause to be deposited
promptly all of their Collections (including those sent directly by their
Account Debtors to Loan Parties or their Subsidiaries) into a bank account in a
Loan Party’s name (a “Cash Management Account”) at one of the Cash Management
Banks.

  (b)      Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Agent and Loan Parties. Each such Cash Management
Agreement shall provide, among other things, that (i) the Cash Management Bank
will comply with any instructions originated by Agent (an “Activation
Instruction”) directing the disposition of the funds in such Cash Management
Account without further consent by Loan Parties or their Subsidiaries, as
applicable, and Agent agrees not to issue an Activation Instruction with respect
to the Cash Management Accounts unless an Application Event has occurred and is
continuing at the time such Activation Instruction is issued, (ii) the Cash
Management Bank has no rights of setoff or recoupment or any other claim against
the

 

6



--------------------------------------------------------------------------------

applicable Cash Management Account, other than for payment of its service fees
and other charges directly related to the administration of such Cash Management
Account and for returned checks or other items of payment, and (iii) upon the
issuance of an Activation Instruction, it will forward by daily sweep all
amounts in the applicable Cash Management Account to the Agent’s Account. Agent
agrees not to issue an Activation Instruction with respect to the Cash
Management Accounts unless an Application Event has occurred and is continuing
at the time such Activation Instruction is issued. Agent agrees to use
commercially reasonable efforts to rescind an Activation Instruction (the
“Rescission”) if: (x) the Event of Default upon which such Activation
Instruction was issued has been waived in writing in accordance with the terms
of this Agreement, (y) no additional Event of Default has occurred and is
continuing prior to the date of the Rescission or is reasonably expected to
occur on or immediately after the date of the Rescission.

  (c)      So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 2.7(a) to add or replace
a Cash Management Bank or Cash Management Account; provided, however, that
(i) such prospective Cash Management Bank shall be reasonably satisfactory to
Required Lenders, and (ii) prior to the time of the opening of such Cash
Management Account, a Loan Party (or its Subsidiary, as applicable) and such
prospective Cash Management Bank shall have executed and delivered to Agent a
Cash Management Agreement. Loan Parties (or their Subsidiaries, as applicable)
shall close any of their Cash Management Accounts (and establish replacement
cash management accounts in accordance with the foregoing sentence) promptly and
in any event within 30 days of notice from Agent that the creditworthiness of
any Cash Management Bank is no longer acceptable in Agent’s reasonable judgment,
or as promptly as practicable and in any event within 60 days of notice from
Agent that the operating performance, funds transfer, or availability procedures
or performance of the Cash Management Bank with respect to Cash Management
Accounts or Agent’s liability under any Cash Management Agreement with such Cash
Management Bank is no longer acceptable in Agent’s reasonable judgment.

  (d)      Each Cash Management Account shall be a cash collateral account
subject to a Control Agreement.

2.8      Crediting Payments.  The receipt of any payment item by Agent (whether
from transfers to Agent by the Cash Management Banks pursuant to the Cash
Management Agreements or otherwise) shall not be considered a payment on account
unless such payment item is a wire transfer of immediately available federal
funds made to the Agent’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Loan Parties shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into the Agent’s Account on a Business Day on or
before 2:00 p.m. (New York time). If any payment item is received into the
Agent’s Account on a non-Business Day or after 2:00 p.m. (New York time) on a
Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.9      Maintenance of Books and Records; Statements of Obligations.  Agent
shall maintain an account on its books regarding the Term Loan and all other
payment Obligations

 

7



--------------------------------------------------------------------------------

hereunder or under the other Loan Documents (except for Bank Product
Obligations), including accrued interest, fees and expenses, and Lender Group
Expenses (such account, the “Loan Account”). In accordance with Sections 2.4(b)
and 2.8, the Loan Account will be credited with all payments received by Agent
from Borrowers or for Borrowers’ account, including all amounts received in the
Agent’s Account from any Cash Management Bank. Agent shall render statements
regarding the Loan Account to Administrative Borrower, including principal,
interest, and fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after receipt thereof by Administrative Borrower, Administrative Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.

2.10    Fees.    Borrowers shall pay to Agent, as and when due and payable under
the terms of the Fee Letter, the fees set forth in the Fee Letter.

2.11    Joint and Several Liability of Borrowers.

  (a)      Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

  (b)      Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.11), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

  (c)      If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

  (d)      The Obligations of each Borrower under the provisions of this
Section 2.11 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

  (e)      Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent

 

8



--------------------------------------------------------------------------------

permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.11 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.11, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.11 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.11 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower or any Agent
or Lender.

  (f)      Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

  (g)      The provisions of this Section 2.11 are made for the benefit of
Agent, Lenders and their respective successors and assigns, and may be enforced
by it or them from time to time against any or all Borrowers as often as
occasion therefor may arise and without requirement on the part of Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 2.11 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this
Section 2.11 will forthwith be reinstated in effect, as though such payment had
not been made.

 

9



--------------------------------------------------------------------------------

  (h)      Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or
Lender hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Loan Party, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Loan Party therefor.

  (i)      Each of the Loan Parties hereby agrees that, after the occurrence and
during the continuance of any Default or Event of Default, the payment of any
amounts due with respect to the indebtedness owing by any Loan Party to any
other Loan Party is hereby subordinated to the prior payment in full in cash of
the Obligations. Each Loan Party hereby agrees that after the occurrence and
during the continuance of any Default or Event of Default, such Loan Party will
not demand, sue for or otherwise attempt to collect any indebtedness of any
other Loan Party owing to such Loan Party until the Obligations shall have been
paid in full in cash. If, notwithstanding the foregoing sentence, such Loan
Party shall collect, enforce or receive any amounts in respect of such
indebtedness, such amounts shall be collected, enforced and received by such
Borrower as trustee for Agent, and such Loan Party shall deliver any such
amounts to Agent for application to the Obligations in accordance with
Section 2.4(b).

 

3.

CONDITIONS; TERM OF AGREEMENT.

3.1      Conditions Precedent to Amendment and Restatement.    The amendment and
restatement of the 2007 Credit Agreement and the obligation of Wayzata to
advance the full amount of the Commitments and convert such advance into the
Term Loan as provided for hereunder, are subject to the fulfillment, to the
satisfaction of Agent and Wayzata, of each of the conditions precedent set forth
on Schedule 3.1 (the making of such advance by Wayzata being conclusively deemed
to be its satisfaction or waiver of the conditions precedent). Upon satisfaction
or waiver of all the conditions set forth on Schedule 3.1, the 2007 Credit
Agreement will be amended and restated by this Agreement (with all obligations
outstanding thereunder being renewed and continued), and all Liens securing
obligations under the 2007 Credit Agreement shall be automatically continued to
secure the Obligations under this Agreement and the other Loan Documents.

3.2       Term.    The Term Loan shall be due and payable in full on the earlier
of (a) March 15, 2012, and (b) the date that is 90 days prior to the earliest
date on which any principal amount of the Second Secured Notes is scheduled to
become due and payable or is required to be prepaid or redeemed, in each case in
accordance with the terms of the Second Secured Note Indenture (such earlier
date, the “Maturity Date”). The foregoing notwithstanding, the Lender Group,
upon the election of the Required Lenders, shall have the right to accelerate
the Term

 

10



--------------------------------------------------------------------------------

Loan immediately and without notice upon the occurrence and during the
continuation of an Event of Default.

3.3      Effect of Maturity or Acceleration. On the Maturity Date or earlier
acceleration of the Term Loan, all Obligations (including all Bank Product
Obligations) immediately shall become due and payable without notice or demand.
No such event, however, shall relieve or discharge Loan Parties or their
Subsidiaries of their duties, Obligations, or covenants hereunder or under any
other Loan Document and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been paid in full. When all of the Obligations
have been paid in full, Agent will, at Borrowers’ sole expense, without
recourse, representation or warranty, execute and deliver any termination
statements, lien releases, mortgage releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, the Agent’s Liens and all notices of security
interests and liens previously filed by Agent with respect to the Obligations.

 

4.

REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct, and complete, in all material respects,
as of the Restatement Date, and such representations and warranties shall
survive the execution and delivery of this Agreement:

4.1      No Encumbrances.    Each Loan Party and its Subsidiaries has good and
indefeasible title to their personal property assets and good and marketable
title to its Real Property (other than Oil and Gas Properties constituting Real
Property) and good and defensible title to Oil and Gas Properties constituting
Real Property, in each case, free and clear of Liens except for Permitted Liens.

4.2      Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

  (a)      The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.2(a).

  (b)      The chief executive office of each Loan Party and each of its
Subsidiaries is located at the address indicated on Schedule 4.2(b).

  (c)      Each Loan Party’s and each of its Subsidiaries’ tax identification
numbers and organizational identification numbers, if any, are identified on
Schedule 4.2(c).

  (d)      None of the Loan Parties and their Subsidiaries hold any commercial
tort claims, except as set forth on Schedule 4.2(d).

4.3      Due Organization and Qualification; Subsidiaries.

 

11



--------------------------------------------------------------------------------

  (a)      Each Loan Party is duly incorporated or organized, as the case may
be, and existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as the case may be, and qualified to do business
in any state where the failure to be so qualified reasonably could be expected
to result in a Material Adverse Change.

  (b)      Set forth on Schedule 4.3(b) is a complete and accurate description
of the authorized capital Stock of Parent, by class, and a description of the
number of shares of each such class that are issued and outstanding. Other than
as described on Schedule 4.3(b), there are no subscriptions, options, warrants,
or calls relating to any shares of Parent’s capital Stock, including any right
of conversion or exchange under any outstanding security or other instrument.
The Parent is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any of its capital Stock.

  (c)      Set forth on Schedule 4.3(c) is a complete and accurate list of
Parent’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by the applicable Subsidiary. All of the outstanding capital Stock
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

  (d)      Except as set forth on Schedule 4.3(c), there are no subscriptions,
options, warrants, or calls relating to any shares of Parent’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. No Loan Party or any of its respective
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of any Loan Party’s
Subsidiaries’ capital Stock or any security convertible into or exchangeable for
any such capital Stock.

4.4      Due Authorization; No Conflict.

  (a)      As to each Loan Party, the execution, delivery, and performance by
such Loan Party of this Agreement and the Loan Documents to which it is a party
have been duly authorized by all necessary action on the part of such Loan
Party.

  (b)      As to each Loan Party, the execution, delivery, and performance by
such Loan Party of this Agreement and the other Loan Documents to which it is a
party do not and will not (i) violate any provision of federal, state, or local
law or regulation applicable to any Borrower, the Governing Documents of any
Loan Party, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Loan Party, (ii) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Loan Party, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
any Loan Party, other than Liens in favor of Agent for the benefit of Lenders,
or (iv) require any approval of any Loan Party’s interest holders or any
approval or consent of any Person under any Material Contract of any Loan Party,
other than consents or approvals that have been obtained and that are still in
force and effect.

 

12



--------------------------------------------------------------------------------

  (c)      Other than the filing of continuation statements and the recordation
of Mortgages and other filings or actions necessary to perfect Liens granted to
Agent in Collateral acquired after the Restatement Date, the execution,
delivery, and performance by each Loan Party of this Agreement and the other
Loan Documents to which such Loan Party is a party do not and will not require
any registration with, consent, or approval of, or notice to, or other action
with or by, any Governmental Authority, other than consents or approvals that
have been obtained and that are still in force and effect.

  (d)      As to each Loan Party, this Agreement and the other Loan Documents to
which such Loan Party is a party, and all other documents contemplated hereby
and thereby, when executed and delivered by such Loan Party, will be the legally
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

  (e)      The Agent’s Liens are validly created, perfected (other than (i) in
respect of motor vehicles and (ii) any Deposit Accounts and Securities Accounts
not subject to a Control Agreement as permitted by Section 6.11, and subject
only to the filing of continuation statements and the recordation of Mortgages
for future acquired Oil and Gas Properties), and first priority Liens, subject
only to Permitted Liens.

4.5      Litigation.    Other than those matters disclosed on Schedule 4.5,
there are no actions, suits, or proceedings pending or, to the best knowledge of
each Loan Party, threatened against any Loan Party or any of its Subsidiaries.
There are no actions, suits or proceedings, pending, or to the best knowledge of
each Loan Party, threatened, that relate to this Agreement or any other Loan
Document or any transaction contemplated hereby or thereby.

4.6      No Material Adverse Change. All financial statements relating to Parent
and its Subsidiaries that have been delivered by Parent or any of its
Subsidiaries to the Lender Group have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, Parent’s and its Subsidiaries’ financial condition as of
the date thereof and results of operations for the period then ended. Except as
disclosed on Schedule 4.6, there has not been a Material Adverse Change with
respect to Parent and its Subsidiaries since December 31, 2009.

4.7      Fraudulent Transfer.

  (a)      After giving effect to the financing transactions contemplated by
this Agreement, each Loan Party and each Subsidiary of a Loan Party is Solvent.

  (b)      No transfer of property is being made by any Loan Party or any
Subsidiary of a Loan Party and no obligation is being incurred by any Borrower
or any Subsidiary of a Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Loan Parties or
their Subsidiaries.

 

13



--------------------------------------------------------------------------------

4.8      Employee Benefits.  None of Loan Parties, any of their Subsidiaries, or
any of their ERISA Affiliates maintains or contributes to any Benefit Plan.

4.9      Environmental Condition.    Except as set forth on Schedule 4.9, (a) to
Loan Parties’ knowledge, none of Loan Parties’ or their Subsidiaries’ properties
or assets has ever been used by Loan Parties, their Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such use, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Loan Parties’
knowledge, none of Loan Parties’ nor their Subsidiaries’ properties or assets
has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site,
(c) none of Loan Parties nor any of their Subsidiaries have received notice that
a Lien arising under any Environmental Law has attached to any revenues or to
any Real Property owned or operated by Loan Parties or their Subsidiaries, and
(d) none of Loan Parties nor any of their Subsidiaries have received a summons,
citation, notice, or directive from the United States Environmental Protection
Agency or any other federal or state governmental agency concerning any action
or omission by any Loan Party or any Subsidiary of a Loan Party resulting in the
releasing or disposing of Hazardous Materials into the environment.

4.10      Intellectual Property.    Each Loan Party and each Subsidiary of a
Loan Party owns, or holds licenses in, all trademarks, trade names, copyrights,
patents, patent rights, and licenses that are necessary to the conduct of its
business as currently conducted, and attached hereto as Schedule 4.10 is a true,
correct, and complete listing of all material patents, patent applications,
trademarks, trademark applications, copyrights, and copyright registrations as
to which each Loan Party or one of its Subsidiaries is the owner or is an
exclusive licensee.

4.11      Leases.    Loan Parties and their Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating and all of such material
leases are valid and subsisting and no material default by Loan Parties or their
Subsidiaries exists under any of them. There are no leases, subleases, contracts
or other operating agreements that allocate operating expenses to any Loan Party
in excess of its working interest of record in the particular Oil and Gas
Property subject to such lease, the sublease, contract or other operating
agreement.

4.12      Deposit Accounts and Securities Accounts.    Set forth on Schedule
4.12 is a listing of all of Loan Parties’ and their Subsidiaries’ Commodity
Accounts, Deposit Accounts and Securities Accounts, including, with respect to
each bank or commodity or securities intermediary (a) the name and address of
such Person, and (b) the account numbers of the Commodity Accounts, Deposit
Accounts or Securities Accounts maintained with such Person.

4.13      Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of Loan Parties or their Subsidiaries in writing to
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement, the other Loan Documents, or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of Loan Parties or their Subsidiaries in writing to
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such

 

14



--------------------------------------------------------------------------------

information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. The most recent Projections delivered to Agent
represent Loan Parties’ good faith estimate of their and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Loan Parties to be reasonable at the time of the delivery thereof to
Agent (it being understood that such projections and forecasts are subject to
uncertainties and contingencies, many of which are beyond the control of Loan
Parties and their Subsidiaries and no assurances can be given that such
projections or forecasts will be realized).

4.14      Indebtedness.    None of the Loan Parties has any Indebtedness other
than Indebtedness permitted under Section 6.1.

4.15      Margin Stock. None of the Loan Parties is nor will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations T, U or X of the Board of Governors of
the Federal Reserve System), and no Term Loan proceeds will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

4.16      Permits, Etc.. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and the Real Property currently owned, leased, managed or
operated, or to be acquired, by such Person, except for such permits, licenses,
authorizations, approvals, entitlements and accreditations the absence of which
could not reasonably be expected to result in a Material Adverse Change. No
condition exists or event has occurred which, in itself or with the giving of
notice or lapse of time or both, would result in the suspension, revocation,
impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and to each Loan Party’s
knowledge, there is no claim that any thereof is not in full force and effect.

4.17      Material Contracts. Set forth on Schedule 4.17 is a description of all
Material Contracts of Parent and its Subsidiaries, showing the parties and
principal subject matter thereof and amendments and modifications thereto.
Except for matters which, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change, each Material
Contract (a) is in full force and effect and is binding upon and enforceable
against Parent or its Subsidiary and, to the best of Loan Parties’ knowledge,
each other Person that is a party thereto in accordance with its terms, (b) has
not been otherwise amended or modified, and (c) is not in default due to the
action or inaction of Parent or any of its Subsidiaries.

4.18      Employee and Labor Matters. Except as set forth on Schedule 4.18,
there is (a) no unfair labor practice complaint pending or, to any Loan Party’s
knowledge, threatened against any Loan Party before any Governmental Authority
and no grievance or arbitration proceeding pending or threatened against any
Loan Party which arises out of or under any collective bargaining agreement,
(b) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or, to the best knowledge of each Loan Party, threatened against any
Loan Party and (c) no union representation question existing with respect to the
employees of any Loan Party and no union organizing activity taking place with
respect to any of the employees of

 

15



--------------------------------------------------------------------------------

any of them. Neither any Loan Party, nor any ERISA Affiliate of any Loan Party
has incurred any liability or obligation under the Worker Adjustment and
Retraining Notification Act (“WARN”) or similar state law, which remains unpaid
or unsatisfied. The hours worked and payments made to employees of each Loan
Party have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements. All material payments due from any Loan Party on
account of workers compensation, wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of such
Loan Party.

4.19      Customers and Suppliers.    There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (a) any Loan Party, on the one hand, and any
customer or any group thereof, on the other hand, whose agreements with any Loan
Party are individually or in the aggregate material to the business or
operations of such Loan Party, or (b) any Loan Party, on the one hand, and any
material supplier thereof, on the other hand; and there exists no present state
of facts or circumstances that could give rise to or result in any such
termination, cancellation, limitation, modification or change.

4.20      Taxes.  Each Loan Party, and each Person which has tax liabilities for
which any Loan Party is liable (each, a “Tax Party”) have filed, or caused to be
filed, and will continue to file in a timely manner all foreign, federal, state
and other material tax returns and reports required to be filed, and have paid,
and will continue to pay, all foreign, federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable. All information in
such tax returns, reports and declarations is complete and accurate in all
material respects. Each Tax Party has paid or caused to be paid all taxes due
and payable or claimed due and payable in any assessment received by it, and has
collected, deposited and remitted in accordance with all applicable laws, all
sales, use and similar taxes applicable to the conduct of its business, except,
in each case, to the extent that the validity of such assessment or tax is the
subject of a Permitted Protest. There are no Liens on any properties or assets
of any Loan Party imposed or arising as a result of the delinquent payment or
the nonpayment of any tax, assessment, fee or other governmental charge.

4.21      Insurance.    Each Loan Party and each of its Subsidiaries keeps its
property adequately insured and maintains (a) insurance to such extent and
against such risks, including fire, as is customary with companies in the same
or similar businesses, (b) workers’ compensation insurance in the amount
required by applicable law, (c) public liability insurance, which shall include
product liability insurance, in the amount customary with companies in the same
or similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (d) such other insurance as may be
required by law or as may be reasonably required by Agent (including, without
limitation, against larceny, embezzlement or other criminal misappropriation).
Schedule 4.21 sets forth a list of all insurance maintained by each Loan Party
on the Restatement Date.

4.22      Investment Company Act.    None of the Loan Parties is an “investment
company” or an “affiliated person” or “promoter” of, or “principal underwriter”
of or for, an

 

16



--------------------------------------------------------------------------------

“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.

4.23      Brokerage Fees. Parent and its Subsidiaries have not utilized the
services of any broker or finder in connection with obtaining financing from the
Lender Group under this Agreement and no brokerage commission or finders fee is
payable by Parent or its Subsidiaries in connection herewith.

4.24      Second Secured Debt Documents. As of the Restatement Date, the
outstanding principal balance of the Second Secured Notes is $300,000,000, and
all agreements, instruments and documents executed or delivered pursuant to or
in connection with the Second Secured Notes are described on Schedule 4.24
hereto. All Obligations are and will be incurred in full compliance with the
Second Secured Note Indenture. This Agreement and the other Loan Documents are
the “Credit Agreement” as defined in the Second Secured Note Indenture. The full
amount of the Term Loan is being incurred pursuant to Section 4.12(a) of the
Second Secured Note Indenture. All Liens securing the Second Secured Debt are
subordinate and junior in priority to all Liens in favor of Agent, for the
benefit of the Lenders, securing the Obligations under the Intercreditor
Agreement. No Liens securing the Second Secured Debt exist on any Collateral of
the Loan Parties or any of their Subsidiaries on which Agent does not have an
enforceable, perfected Lien under the Loan Documents securing the Obligations.
No event of default or event or condition which would become an event of default
with notice or lapse of time or both, exists under the Second Secured Debt
Documents and each of the Second Secured Debt Documents is in full force and
effect.

4.25      Compliance with the Law.    No Loan Party has violated any laws or
failed to obtain any material license, permit, franchise or other authorization
from any Governmental Authority necessary for the ownership of any of its Oil
and Gas Properties or the conduct of its business. The Oil and Gas Properties of
each Loan Party (and assets and properties utilized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in
substantial conformity with all applicable laws and all rules, regulations and
orders of all Governmental Authorities having jurisdiction and in substantial
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of such Oil and Gas Properties; specifically in this
connection, (a) after the Restatement Date, no Oil and Gas Property of any Loan
Party is subject to having allowable production reduced below the full and
regular allowable production (including the maximum permissible tolerance)
because of any overproduction (whether or not the same was permissible at the
time) prior to the Restatement Date and (b) none of the wells comprising a part
of such Oil and Gas Properties (or assets and properties utilized therewith) is
deviated from the vertical by more than the maximum permitted by applicable
laws, regulations, rules and orders of any Governmental Authority, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, such Oil and Gas Properties (or in the case of wells located
on Real Property utilized therewith, such utilized Real Property) covered by the
leases.

4.26      Oil and Gas Imbalances.  Except as set forth on Schedule 4.26, on a
net basis there are no gas imbalances, take-or-pay oil and gas or other
prepayments with respect to any Loan Party’s Oil and Gas Properties which would
require such Person either to make cash

 

17



--------------------------------------------------------------------------------

settlements for such production or deliver Hydrocarbons produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payments therefor exceeding two percent (2%) of the current monthly production
of oil and gas from the Oil and Gas Properties of the Loan Parties in the
aggregate.

4.27      Hedge Agreements.  Schedule 4.27 sets forth, as of the Restatement
Date, a true and complete list of all Hedge Agreements (including any commodity
price swap agreements, forward agreements or contracts of sale which provide for
prepayment for deferred shipment or delivery of Hydrocarbons or other
commodities) of the Loan Parties, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
all credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement.

4.28      Oil and Gas Properties.

    (a)      Each Loan Party has good and defensible title to all of its Oil and
Gas Properties which constitute Real Property and good and indefeasible title to
all of its Oil and Gas Properties which constitute personal property, except for
(i) such imperfections of title which do not in the aggregate materially detract
from the value thereof to, or the use thereof in, the business of such Loan
Party and (ii) Permitted Liens. The quantum and nature of the interest of such
Loan Party in and to the Oil and Gas Properties as set forth in the Restatement
Date Reserve Report includes the entire interest of such Loan Party in such Oil
and Gas Properties as of the Restatement Date, and are complete and accurate in
all material respects as of the Restatement Date; and there are no “back-in” or
“reversionary” interests held by third parties which could materially reduce the
interest of such Loan Party in such Oil and Gas Properties except as expressly
set forth therein. The ownership of the Oil and Gas Properties by each Loan
Party do not in any material respect obligate any such Loan Party to bear the
costs and expenses relating to the maintenance, development or operations of
each such Oil and Gas Property in an amount in excess of the working interest of
record of such Loan Party in each Oil and Gas Property set forth in the
Restatement Date Reserve Report.

    (b)      Each Loan Party’s marketing, gathering, transportation, processing
and treating facilities and equipment, together with any marketing, gathering,
transportation, processing and treating contracts in effect between and/or among
such Loan Party and any other Person, are sufficient to gather, transport,
process and/or treat, reasonably anticipated volumes of production of
Hydrocarbons from the Oil and Gas Properties of the Loan Party.

4.29      Bonds and Insurance. Schedule 4.29 attached hereto contains an
accurate and complete description of all performance bonds related to operations
on or pertaining to the Oil and Gas Properties of the Loan Parties, and all
material policies of insurance owned or held by each Loan Party. Except as set
forth on Schedule 4.29, all such policies are in full force and effect, all
premiums with respect thereto covering all periods up to and including the
Restatement Date have been paid, and no notice of cancellation or termination
has been received with respect to any such policy. Such bonds and policies are
sufficient for compliance with all requirements of law and of all agreements to
which any Loan Party is a party; are valid, outstanding and enforceable
policies; provide adequate coverage in at least such amounts and against at
least such risks (but including in any event public liability) as are required
by

 

18



--------------------------------------------------------------------------------

Governmental Authorities and/or usually insured or bonded against in the same
general area by companies engaged in the same or a similar business for the
assets and operations of the Loan Parties; will remain in full force and effect
through the respective dates set forth in Schedule 4.29 without the payment of
additional premiums except as set forth on Schedule 4.29; and will not in any
way be affected by, or terminate or lapse by reason of, the transactions
contemplated by this Agreement. No Loan Party has been refused any bonds or
insurance with respect to its assets or operations, nor has its coverage been
limited below usual and customary bond or policy limits, by any bonding company
or insurance carrier to which it has applied for any such bond or insurance or
with which it has carried insurance during the last three years.

4.30      Royalties.    Except as set forth on Schedule 4.30, all royalties,
overriding royalties, compensatory royalties and other payments due from or in
respect of Hydrocarbon production from or allocable to the Oil and Gas
Properties have been properly paid or provided for in all material respects in
accordance with the terms of the applicable Material Contracts and applicable
law.

4.31      Nature of Business. No Loan Party is engaged in any business other
than the Oil and Gas Business within the continental United States.

4.32      Seismic Licenses. Schedule 4.32 identifies all of the license
agreements relating to the performance of seismic exploration on the Oil and Gas
Properties (“Seismic Licenses”) to which Parent or its Subsidiaries is a party.
With respect to the Seismic Licenses: (a) all Seismic Licenses are in effect and
have not expired or terminated; (b) neither Loan Parties nor their Subsidiaries
are in material breach or material default, and there has occurred no event,
fact, or circumstance, that, with the lapse of time or the giving of notice, or
both, would constitute such a material breach or material default by Loan
Parties or their Subsidiaries, with respect to the terms of any Seismic License;
and (c) neither Loan Parties nor their Subsidiaries nor, to the knowledge of
Loan Parties, any other party to any Seismic License has given written notice of
any action to terminate, cancel, rescind, or procure a judicial reformation of
any Seismic License or any provision thereof. To the extent not prohibited by
the terms of the Seismic Licenses or any confidential agreement, all of the
transfer fees or similar amounts payable by Loan Parties under the terms of the
Seismic Licenses upon the consummation of the transactions contemplated herein,
or the method of calculating same, are set forth in Schedule 4.32.

4.33      Marketing of Production. Except for contracts listed and in effect on
the date hereof on Schedule 4.33, no material agreements exist that are not
cancelable on 60 days notice or less without payment or detriment for the sale
of production from of Loan Parties’ or their Subsidiaries’ Hydrocarbons
(including, without limitation, currently being exercised) that (a) pertains to
the sale of production from any calls on or other rights to purchase, production
at a fixed price and (b) have a maturity or expiry date of longer than six
(6) months from the date hereof. All proceeds from the sale of Loan Parties’ or
their Subsidiaries’ Hydrocarbon Interests from their Oil and Gas Properties will
be paid in full to the applicable party by the purchaser thereof on a timely
basis, and none of such proceeds are currently being held in suspense by such
purchaser or any other Person. Except as set forth in Schedule 4.33, none of the
Oil and Gas Properties of Loan Parties or their Subsidiaries are subject to any
contractual or other arrangement whereby payment for production therefrom is to
be deferred for a substantial period

 

19



--------------------------------------------------------------------------------

of time after the month in which such production is delivered (i.e., in the case
of oil, not in excess of 60 days, and in the case of gas, not in excess of 90
days).

 

5.

AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until payment in full of the
Obligations, Loan Parties shall and shall cause each of their respective
Subsidiaries to do all of the following:

5.1      Accounting System.  Maintain a system of accounting that enables Parent
and its Subsidiaries to produce financial statements in accordance with GAAP and
maintain records pertaining to the Collateral that contain information as from
time to time reasonably may be requested by Agent. Loan Parties also shall keep
a reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Subsidiaries’ sales. Loan Parties
shall also maintain their billing systems/practices as approved by Agent prior
to the Restatement Date and shall only make material modifications thereto with
notice to, and consent of, Agent.

5.2      Collateral Reporting.  Provide Agent (and if so requested by Agent,
with copies for each Lender) with each of the reports set forth on Schedule 5.2
at the times specified therein.

5.3      Financial Statements, Reports, Certificates.  Deliver to Agent, with
copies to each Lender, each of the financial statements, reports, or other items
set forth on Schedule 5.3 at the times specified therein. In addition, Parent
agrees that no Subsidiary of Parent will have a fiscal year different from that
of Parent.

5.4      [Intentionally Deleted].

5.5      Inspection.    Permit Agent, each Lender, and each of their duly
authorized representatives or agents to visit any of its properties and inspect
any of its assets or books and records, to examine and make copies of its books
and records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent or any such Lender may designate and, so long as no
Default or Event of Default exists, with reasonable prior notice to
Administrative Borrower.

5.6      Maintenance of Properties.  (a) Maintain and preserve all of their
properties which are necessary or useful in the proper conduct of their business
in good working order and condition, ordinary wear, tear, and casualty excepted
(and except where the failure to do so could not be expected to result in a
Material Adverse Change), and comply at all times with the provisions of all
material leases to which it is a party as lessee, so as to prevent any loss or
forfeiture thereof or thereunder.

  (b)      Cause to be done all things necessary to preserve and keep in good
repair, working order and efficiency all the Oil and Gas Properties of each Loan
Party and other material assets including, without limitation, all equipment,
machinery, facilities, and marketing, gathering, transportation and processing
assets and, from time to time, will make all the reasonably necessary repairs,
renewals and replacements so that at all times the state and conditions of such
Oil and Gas Properties and other material assets will be fully preserved and

 

20



--------------------------------------------------------------------------------

maintained, except to the extent a portion of such assets is no longer capable
of producing Hydrocarbons in economically reasonable amounts.

  (c)      Promptly: (i) pay and/or discharge or cause to be paid and/or
discharged, all rentals, royalties, expenses, taxes and Indebtedness accruing
under the lease or other agreements affecting or pertaining to the Oil and Gas
Properties of each Loan Party and do all other things necessary to keep
unimpaired its rights with respect thereto and prevent forfeiture thereof or
default thereunder, (ii) perform, observe and comply or make reasonable and
customary efforts to cause to be performed, observed and complied with, in
accordance with usual and customary industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in such Oil and Gas Properties and the
accompanying elements therefrom and other material properties so long as such
properties are capable of producing Hydrocarbons and the accompanying elements
in quantities and at prices providing for continued efficient and profitable
operations of business and (iii) do all other things necessary to keep
unimpaired, except for Permitted Liens, its rights with respect thereto and
prevent any forfeiture thereof or a default thereunder, except to the extent a
portion of such properties is no longer capable of producing Hydrocarbons in
economically reasonable amounts.

  (d)      Operate its Oil and Gas Properties and other material properties or
cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material properties to be operated on a continuous basis
for the production of Hydrocarbons and in a careful and efficient manner in
accordance with the usual and customary practices of the industry and in
substantial compliance with all applicable contracts and agreements and in
compliance in all material respects with all material laws (including making
adequate provision for all plugging and abandonment liabilities).

  (e)      Prudently operate and produce with respect to the Oil and Gas
Properties of the Loan Parties in accordance with good engineering practices.

5.7      Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Loan
Parties, their Subsidiaries, or any of their respective assets to be paid in
full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest. Loan Parties will and will cause their
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of them by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Agent with proof indicating that
the applicable Loan Party or Subsidiary of a Loan Party has made such payments
or deposits.

5.8      Insurance.

  (a)        At Loan Parties’ expense, maintain insurance respecting Loan
Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses,
provided that, the Loan Parties shall not be required to maintain business
interruption insurance. Loan Parties also shall, and shall cause each of their
Subsidiaries to,

 

21



--------------------------------------------------------------------------------

maintain public liability and product liability insurance. All such policies of
insurance shall be in such amounts and with such insurance companies as are
reasonably satisfactory to Required Lenders. Loan Parties shall deliver copies
of all such policies to Agent with an endorsement naming Agent as the sole loss
payee (under a satisfactory lender’s loss payable endorsement) or additional
insured, as appropriate. Each policy of insurance or endorsement shall contain a
clause requiring the insurer to give not less than 30 days prior written notice
to Agent in the event of cancellation of the policy for any reason whatsoever.
During the period of the drilling of wells and the construction of any other
improvements comprising a part of the Oil and Gas Properties of any Loan Party,
Borrowers shall, or, as applicable, shall cause their and their Subsidiaries’
contractors or subcontractors to, obtain and maintain well control insurance
(including coverage for costs and redrilling) and builder’s risk insurance, as
applicable, in such form and amounts as is customary in the industry and
worker’s compensation insurance covering all Persons employed by any Loan Party
or its agents or subcontractors of any tier in connection with any construction
affecting such Oil and Gas Properties, including, without limitation, all agents
and employees of any Loan Party and such Loan Party’s subcontractors with
respect to whom death or bodily injury claims could be asserted against any Loan
Party.

  (b)      Administrative Borrower shall give Agent prompt notice of any loss
exceeding $1,000,000 covered by such insurance. So long as no Event of Default
has occurred and is continuing, Loan Parties shall have the exclusive right to
adjust any losses payable under any such insurance policies which are less than
$1,000,000. Following the occurrence and during the continuation of an Event of
Default, or in the case of any losses payable under such insurance exceeding
$1,000,000, Agent shall have the exclusive right to adjust any losses payable
under any such insurance policies, without any liability to Borrowers whatsoever
in respect of such adjustments. Any monies received as payment for any loss
under any insurance policy mentioned above (other than liability insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain, shall be applied to prepay the Term Loan.

  (c)      Loan Parties will not, and will not suffer or permit its Subsidiaries
to, take out separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.8, unless Agent
is included thereon as an additional insured or loss payee under a lender’s loss
payable endorsement. Administrative Borrower shall notify Agent promptly
whenever such separate insurance is taken out, specifying the insurer and the
type and amount of insurance provided thereunder as to the policies evidencing
the same, and copies of such policies shall be provided to Agent promptly after
receipt by Loan Parties thereof.

5.9      Compliance with Laws.   Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

5.10    Leases.   Pay when due all rents and other amounts payable under any
material leases to which any Loan Party or any Subsidiary of a Borrower is a
party or by which any Loan Party’s or any of its Subsidiaries’ properties and
assets are bound, unless such payments are the subject of a Permitted Protest.

 

22



--------------------------------------------------------------------------------

5.11    Existence.    At all times preserve and keep in full force and effect
each Loan Party’s and each of its Subsidiaries’ (a) valid existence and good
standing in the jurisdiction of its organization (to the extent such concept
applies to such entity), (b) valid existence and good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of business makes such qualification necessary (to the
extent such concept applies to such entity), except to the extent that the
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Change, and (c) except as could not reasonably be expected to
result in a Material Adverse Change, any rights, franchises, permits, licenses,
accreditations, authorizations, or other approvals material to their businesses.

5.12    Environmental.   (a) Keep any property either owned or operated by any
Loan Party or any Subsidiary of a Loan Party free of any Environmental Liens or
post bonds or other financial assurances sufficient to satisfy the obligations
or liability evidenced by such Environmental Liens, (b) comply, in all material
respects, with Environmental Laws and provide to Agent documentation of such
compliance which Agent reasonably requests, (c) promptly notify Agent of any
release of a Hazardous Material in any reportable quantity from or onto property
owned or operated by any Borrower or any Subsidiary of a Loan Party and take any
Remedial Actions required to abate said release or otherwise to come into
compliance with applicable Environmental Law, and (d) promptly, but in any event
within 5 days of its receipt thereof, provide Agent with written notice of any
of the following: (i) notice that an Environmental Lien has been filed against
any of the real or personal property of any Loan Party or any Subsidiary of a
Loan Party, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Loan Party or any Subsidiary of a
Loan Party, and (iii) notice of a violation, citation, or other administrative
order which reasonably could be expected to result in a Material Adverse Change.

5.13    Disclosure Updates.   Promptly and in no event later than 10 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

5.14    Control Agreements.   Take all reasonable steps in order for Agent to
obtain control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107
of the Code with respect to (subject to the proviso contained in Section 6.11)
all of its Commodities Accounts, Securities Accounts, Deposit Accounts,
electronic chattel paper, investment property, and letter-of-credit rights.

5.15    Formation of Subsidiaries.   At the time that any Borrower or any
Guarantor forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Restatement Date, such Loan Party shall (a) cause
such new Subsidiary to provide to Agent a joinder to the Guaranty and the
Security Agreement, together with such other security documents (including
Mortgages with respect to any Real Property of such new Subsidiary), as well as

 

23



--------------------------------------------------------------------------------

appropriate financing statements (and with respect to all property subject to a
Mortgage, fixture filings), all in form and substance satisfactory to Agent and
Required Lenders (including being sufficient to grant Agent a first priority
Lien (subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Agent a pledge agreement and appropriate
certificates and powers or financing statements, hypothecating all of the direct
or beneficial ownership interest in such new Subsidiary, in form and substance
satisfactory to Agent and Required Lenders, and (c) provide to Agent and/or
Lenders all other documentation, including one or more opinions of counsel
satisfactory to Agent and Required Lenders, which in their opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all property subject to a Mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.15 shall
be a Loan Document.

5.16    Further Assurances.  At any time upon the request of Agent and/or
Required Lenders, Borrowers shall execute or deliver to Agent and Lenders, and
shall cause their Subsidiaries to execute or deliver to Agent and Lenders, any
and all financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (collectively, the “Additional
Documents”) that Agent and/or Required Lenders may reasonably request in form
and substance reasonably satisfactory to Agent and Required Lenders, to create,
perfect, and continue perfected or to better perfect the Agent’s Liens in all of
the properties and assets of Loan Parties and their Subsidiaries (whether now
owned or hereafter arising or acquired, tangible or intangible, real or
personal), to create and perfect Liens in favor of Agent in any Real Property
acquired by Loan Parties or their Subsidiaries after the Restatement Date, to
create and perfect Liens in favor of Agent in any properties and assets pledged
by Loan Parties or their Subsidiaries under the Second Secured Debt Documents
after the Restatement Date, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, Borrowers authorize Agent to execute
any such Additional Documents in Loan Parties’ or their Subsidiaries’ names, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.

5.17    Organizational ID Number; Commercial Tort Claims.    As promptly as
practicable, but in any event within 5 days, (a) upon obtaining an
organizational identification number (to the extent that any Loan Party has not
been issued such number on or prior to the Restatement Date), notify Agent in
writing and deliver an updated Schedule 4.2(c), and (b) upon obtaining any
commercial tort claim that would have been required to be disclosed to Agent
under this Agreement and the other Loan Documents if it existed as of the
Restatement Date, deliver an updated Schedule 4.2(d) and the other documents
required under the Security Agreement.

5.18    Material Contracts.  Contemporaneously with the delivery of each
Compliance Certificate pursuant hereto, provide Agent with copies of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate and (b) each amendment or modification of any Material Contract
entered into since the delivery of the previous Compliance Certificate.

 

24



--------------------------------------------------------------------------------

5.19    Obtaining Permits, Etc.  Obtain, maintain and preserve and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations that if not obtained, maintained or
preserved could reasonably be expected to result in a Material Adverse Change.

5.20    After Acquired Properties.  With respect to any Oil and Gas Property of
any Loan Party acquired after the Restatement Date by any Loan Party or any
discovery and/or confirmation of the existence of Hydrocarbons in any property
owned or leased by any Loan Party, promptly (and in any event within 30 days
after the acquisition thereof): (a) execute and deliver to Agent such amendments
to the Mortgages or such other documents as Agent shall deem necessary or
advisable to grant to Agent, for the benefit of the Lenders, a perfected first
priority Lien on such Oil and Gas Property; and (b) take all actions necessary
or advisable to cause such Lien to be duly perfected in accordance with all
applicable law, including, without limitation, the filing of Mortgages, or UCC
financing statements in such jurisdictions as may be requested by Agent.

5.21    Ad Valorem and Severance Taxes; Royalties.  (a) Cause all ad valorem
taxes assessed against their Oil and Gas Properties or any part thereof and all
production, severance and other taxes assessed against, or measured by,
production or the value, or proceeds, of the production therefrom, that are due
or payable by, or imposed, levied, or assessed against any Loan Parties, their
Subsidiaries, or any of their respective assets, to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of any such tax or assessment shall be the subject of a
Permitted Protest and (b) cause all royalties, overriding royalties,
compensatory royalties and other payments due from or in respect of Hydrocarbon
production from or allocable to the Oil and Gas Properties of Parent or any of
its Subsidiaries, that are due or payable by any Loan Parties or their
Subsidiaries, to be paid in full, before delinquency, in accordance with the
terms of the applicable Material Contracts and applicable law, except to the
extent that the validity of any such royalty or other payment shall be the
subject of a Permitted Protest.

5.22    Interest Reserve.  Beginning on the Restatement Date and continuing
until such time as Agent releases such funds in accordance with this
Section 5.22, Borrowers shall maintain $15,750,000 in a Deposit Account as an
interest reserve with respect to the Second Secured Notes (the “Interest
Reserve”).    The Interest Reserve shall be cash Collateral for the Obligations,
and the Deposit Account therefor shall be subject to a Control Agreement that
grants sole control to Agent. Provided that no Default or Event of Default has
occurred and is continuing, Agent will, upon the request of Administrative
Borrower, disburse to the trustee for the Second Secured Notes all or such
portion of the Interest Reserve as may be needed to make the interest payment
thereunder due on June 1, 2011. If any funds remain in the Interest Reserve
following June 1, 2011 (whether as a result of a Default or Event of Default,
Administrative Borrower’s failure to request disbursement thereof, the Interest
Reserve exceeding the amount of interest due on the Second Secured Notes or
otherwise), all such funds shall be applied as a mandatory prepayment of the
Term Loan.

5.23    Post-Closing Deliveries.  On or before December 17, 2010, the Loan
Parties shall deliver to Agent and the Lenders (i) a Schedule 4.28 which lists
(and delivery thereof shall constitute a representation and warranty by the Loan
Parties that such Schedule so lists)

 

25



--------------------------------------------------------------------------------

completely and correctly as of the Restatement Date all Oil and Gas Properties
that are Real Property, whether leased or owned by any Loan Party, and the
respective addresses (if any), counties and states thereof, and (ii) an
additional or amended Control Agreement entered into by the applicable Loan
Parties that are account holders and the Cash Management Bank such that all
Deposit Accounts listed on Schedule 4.12 will be subject to Agent’s duly
perfected Lien for the benefit of the Lender Group.

 

6.

NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, until payment in full of the
Obligations, Loan Parties will not and will not permit any of their respective
Subsidiaries to do any of the following:

6.1      Indebtedness.    Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

  (a)      Indebtedness evidenced by this Agreement and the other Loan
Documents,

  (b)      Indebtedness set forth on Schedule 6.1 and any Refinancing
Indebtedness in respect of such Indebtedness,

  (c)      Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

  (d)      endorsement of instruments or other payment items for deposit,

  (e)      Indebtedness composing Permitted Investments.

  (f)      Indebtedness consisting of unsecured intercompany loans and advances
among Loan Parties, subject to the terms and provisions of the Intercompany
Subordination Agreement,

  (g)      Subordinated Indebtedness,

  (h)      the Second Secured Debt in an aggregate principal amount not to
exceed $300,000,000 owing by Parent and any Refinancing Indebtedness in respect
of such Indebtedness,

  (i)      Indebtedness in respect of obligations under Acceptable Commodity
Hedging Agreements entered into in accordance with this Agreement;

  (j)      Indebtedness associated with plugging and abandonment liabilities,
including reimbursement obligations in respect of letters of credit and
performance and surety bonds issued to support plugging and abandonment
liabilities, in each case as required by applicable law in connection with the
operation of Parent’s and its Subsidiaries’ Oil and Gas Properties;

 

26



--------------------------------------------------------------------------------

  (k)      Indebtedness solely represented by premium financing or similar
payment obligations incurred with respect to insurance policies purchased in the
ordinary course of business and consistent with past practices; and

  (l)       unsecured Indebtedness of any Loan Party in addition to the
Indebtedness set forth in clauses (a) through (k) above in an aggregate
principal amount not to exceed $3,500,000 at any time outstanding.

6.2      Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

6.3      Restrictions on Fundamental Changes.

  (a)      Other than a Permitted Merger or in order to consummate a Permitted
Acquisition, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock,

  (b)      Other than as a result of a Permitted Merger, liquidate, wind up, or
dissolve itself (or suffer any liquidation or dissolution),

  (c)      Other than as a result of a Permitted Merger, suspend or go out of a
substantial portion of its or their business.

6.4      Disposal of Assets.    Other than Permitted Dispositions and Permitted
Mergers, convey, sell, lease, license, assign, transfer, or otherwise dispose of
(or enter into an agreement to convey, sell, lease, license, assign, transfer,
or otherwise dispose of) any of the assets of any Loan Party or any Subsidiary
of a Loan Party.

6.5      Change Name.    Change any Loan Party’s or any of its Subsidiaries’
name, organizational identification number, state of organization or
organizational identity; provided, however, that a Loan Party or a Subsidiary of
a Loan Party may change its name upon at least 30 days prior written notice by
Administrative Borrower to Agent of such change and so long as, at the time of
such written notification, such Loan Party or such Subsidiary provides any
financing statements necessary to perfect and continue perfected the Agent’s
Liens.

6.6      Nature of Business.  Engage in any business other than oil and gas
exploration and production and activities reasonably related thereto, or acquire
any properties or assets that are not reasonably related to the conduct of such
business activities.

6.7      Prepayments and Amendments.

  (a)      Except in connection with Refinancing Indebtedness permitted by
Section 6.1, optionally or mandatorily prepay, redeem, defease, purchase
(including, without limitation, any offer to repurchase or other payment based
on excess cash flow or any similar terms, whether optional or mandatory, it
being acknowledged and agreed that any such payment based on excess cash flow or
any similar terms that is mandatory may be prohibited by the terms of this
Agreement), or otherwise acquire any Subordinated Indebtedness, Second Secured
Debt

 

27



--------------------------------------------------------------------------------

or other Indebtedness of any Loan Party or any Subsidiary of a Loan Party, other
than (i) the Obligations in accordance with this Agreement, and (ii) any
optional payment, redemption or defeasance or open-market purchase of any
Subordinated Indebtedness, Second Secured Debt or other Indebtedness solely with
the proceeds of common stock of Parent or with Subordinated Indebtedness of Loan
Parties.

  (b)      Except in connection with Refinancing Indebtedness permitted by
Section 6.1, make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the applicable subordination terms
and conditions,

  (c)      Except in connection with Refinancing Indebtedness permitted by
Section 6.1, directly or indirectly, amend, modify, alter, increase, or change
(other than Permitted Changes) any of the terms or conditions of any agreement,
instrument, document, indenture, or other writing evidencing or concerning
Indebtedness permitted under Section 6.1(b), (c), (f), (g), (h), or (l), or

  (d)      (i)  Amend, modify or otherwise change its Governing Documents,
including, without limitation, by the filing or modification of any certificate
of designation, or (ii) amend, modify or otherwise change any Material Contract,
except that such amendment, modification, alteration, increase, or change
pursuant to this paragraph (d) could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

6.8      Change of Control.  Cause, permit, or suffer, directly or indirectly,
any Change of Control.

6.9      Distributions.    Other than Permitted Distributions, make any
distribution or declare or pay any dividends (in cash or other property, other
than common Stock) on, or purchase, acquire, redeem, or retire any of any Loan
Party’s Stock, of any class, whether now or hereafter outstanding.

6.10    Accounting Methods.    Modify or change their fiscal year or their
method of accounting (other than as may be required to conform to GAAP).

6.11    Investments.  Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
Administrative Borrower and its Subsidiaries shall not have Permitted
Investments (other than in the Cash Management Accounts) in Commodities
Accounts, Deposit Accounts or Securities Accounts in an aggregate amount in
excess of $50,000 at any one time unless Administrative Borrower or its
Subsidiary, as applicable, and the applicable commodities or securities
intermediary or bank have entered into Control Agreements governing such
Permitted Investments in order to perfect (and further establish) the Agent’s
Liens in such Permitted Investments. Subject to the foregoing proviso, Loan
Parties shall not and shall not permit their Subsidiaries to establish or
maintain any Commodities Account, Deposit Account or Securities Account unless
Agent shall have received a Control Agreement in respect of such Commodities
Account, Deposit Account or Securities

 

28



--------------------------------------------------------------------------------

Account.

6.12    Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of any Loan Party or any
Subsidiary of a Loan Party except for:

  (a)      transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Loan Parties or their Subsidiaries, on the
one hand, and any Affiliate of Loan Parties or their Subsidiaries, on the other
hand, so long as such transactions (i) are upon fair and reasonable terms,
(ii) are fully disclosed to Agent if they involve one or more payments by any
Borrower or any Subsidiary of a Loan Party in excess of $250,000 for any single
transaction or series of transactions, and (iii) are no less favorable to Loan
Parties or their Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate; and

  (b)      the payment of reasonable fees, compensation, or employee benefit
arrangements to, and any indemnity provided for the benefit of, outside
directors of Parent in the ordinary course of business and consistent with
industry practice.

6.13    Use of Proceeds.  Use the proceeds of the Term Loan for any purpose
other than (a) on the Restatement Date, to pay transactional fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, (b) on the Restatement
Date, to fund the Interest Reserve, (c) on the Restatement Date and thereafter,
to cash collateralize letters of credit and/or any surety bonds permitted
hereunder, and (d) thereafter, consistent with the terms and conditions hereof,
for working capital, Capital Expenditures, general corporate needs of the Loan
Parties and for other lawful and permitted purposes.

6.14    Hedging Agreements.  Loan Parties shall not enter into any Hedging
Agreements other than Acceptable Commodity Hedging Agreements. Loan Parties
shall use such Acceptable Commodity Hedging Agreements solely as a part of their
normal business operations as a risk management strategy and/or hedge against
changes resulting from market conditions related to their oil and gas operations
and not as a means to speculate for investment purposes on trends and shifts in
financial or commodities markets.

6.15    Farm-Out Agreements.  No Loan Party may enter into any farm-out
agreement except for Permitted Farm-Out Agreements.

6.16    Financial Covenant.  As of the last day of each fiscal month, Borrowers
will not permit the ratio of Total Proved Developed PV-10 to the principal
amount of the Obligations (excluding Bank Product Obligations) to be less than
2.0 to 1.0.

6.17    Forward Sales.  Except in accordance with the ordinary course of the Oil
and Gas Business, enter into or permit to exist any advance payment agreement or
other arrangement pursuant to which any Loan Party, having received full or
substantial payment of the purchase price for a specified quantity of
Hydrocarbons upon entering such agreement or arrangement, is required to
deliver, in one or more installments subsequent to the date of such agreement or

 

29



--------------------------------------------------------------------------------

arrangement, such quantity of Hydrocarbons pursuant to and during the terms of
such agreement or arrangement.

6.18    Oil and Gas Imbalances.  Enter into any contracts or agreements which
warrant production of Hydrocarbons (other than Hedge Agreements otherwise
permitted hereunder) and shall not hereafter allow gas imbalances, take-or-pay
or other prepayment with respect to its Oil and Gas Properties which would
require any Loan Party to deliver Hydrocarbons produced on Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor to exceed, during any monthly period, two percent (2%) of the current
aggregate monthly gas production for such monthly period from the Oil and Gas
Properties of any Loan Party.

6.19    Environmental.  Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any Real Property
owned, operated or leased by any Loan Party, except in compliance with all
material Environmental Laws.

6.20    Marketing Activities.

  (a)      Loan Parties will not, and will not permit any of its Subsidiaries
to, engage in marketing activities for any Hydrocarbons or enter into any
contracts related thereto other than (i) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from their proved Oil and Gas
Properties during the period of such contract, (ii) contracts for the sale of
Hydrocarbons scheduled or reasonable estimated to be produced from proved Oil
and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of Loan Parties and their
Subsidiaries that Loan Parties or one of their Subsidiaries have the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business and
(iii) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (A) that have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (B) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

  (b)      All Hydrocarbon produced from the Oil and Gas Properties of Loan
Parties and their Subsidiaries shall be marketed on an arms length basis using
one or more Persons that are not Affiliates of Loan Parties.

 

7.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

7.1      If Borrowers fail to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations and such failure continues for a period of 3 Business
Days, or (b) all or any portion of the principal of the Obligations (in each
case, including any portion thereof that accrues after the commencement of an
Insolvency Proceeding,

 

30



--------------------------------------------------------------------------------

regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding);

7.2      If any Loan Party or any Subsidiary of any Loan Party

  (a)      fails to perform or observe any term, provision, condition, covenant
or other agreement contained in any of Sections 2.7, 5.2, 5.3, 5.5, 5.8, 5.11,
5.13, 5.15, 5.16, 5.20, 5.21, 5.22, 5.23 and 6.1 through 6.20 of this Agreement
or Section 6 of the Security Agreement;

  (b)      fails to perform or observe any covenant or other agreement contained
in any of Sections 5.6, 5.7, 5.9, 5.10, 5.14, 5.17, 5.18 and 5.19 of this
Agreement and such failure continues for a period of 15 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
any Loan Party or (ii) written notice thereof is given to Administrative
Borrower by Agent; or

  (c)      fails to perform or observe any covenant or other agreement contained
in this Agreement, or in any of the other Loan Documents, in each case, other
than any such covenant or agreement that is the subject of another provision of
this Section 7 (in which event such other provision of this Section 7 shall
govern), and such failure continues for a period of 30 days after the earlier of
(i) the date on which such failure shall first become known to any officer of
any Loan Party or (ii) written notice thereof is given to Administrative
Borrower by Agent;

7.3      If any material portion of any Loan Party’s or any of its Subsidiaries’
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any third Person and the same is
not discharged before the earlier of 30 days after the date it first arises or 5
days prior to the date on which such property or asset is subject to forfeiture
by such Loan Party or the applicable Subsidiary;

7.4      If an Insolvency Proceeding is commenced by any Loan Party or any
Subsidiary of a Loan Party;

7.5      If an Insolvency Proceeding is commenced against any Loan Party or any
Subsidiary of a Loan Party, and any of the following events occur: (a) the
applicable Borrower or Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, any Loan Party or any Subsidiary of a Loan Party, or
(e) an order for relief shall have been issued or entered therein;

7.6      If any Loan Party or any Subsidiary of a Loan Party is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

7.7      If one or more judgments, orders, or awards involving an aggregate
amount of $5,000,000, or more (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing) shall
be entered or filed against any Loan Party

 

31



--------------------------------------------------------------------------------

or any Subsidiary of any Loan Party or with respect to any of their respective
assets, and the same is not released, discharged, bonded against, or stayed
pending appeal before the earlier of 30 days after the date it first arises or 5
days prior to the date on which such asset is subject to being forfeited by the
applicable Loan Party or the applicable Subsidiary;

7.8      If there is a default in one or more agreements to which any Loan Party
or any Subsidiary of a Loan Party is a party with one or more third Persons
relative to Indebtedness of any Loan Party or any Subsidiary of any Loan Party
involving an aggregate amount of $5,000,000 or more, and such default (a) occurs
at the final maturity of the obligations thereunder, or (b) results in a right
by such third Person(s), irrespective of whether exercised, to accelerate the
maturity of the applicable Loan Party’s or Subsidiary’s obligations thereunder;

7.9      If any warranty, representation, statement, or Record made herein or in
any other Loan Document or delivered to Agent or any Lender in connection with
this Agreement or any other Loan Document proves to be untrue in any material
respect (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

7.10    If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor;

7.11    If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement;

7.12    Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Loan Party or any Subsidiary of a Loan Party, or a proceeding
shall be commenced by any Loan Party or any Subsidiary of a Loan Party, or by
any Governmental Authority having jurisdiction over any Loan Party or any
Subsidiary of a Loan Party, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party or any Subsidiary of a Loan Party
shall deny that it has any liability or obligation purported to be created under
any Loan Document;

7.13    The loss, suspension or revocation of, or failure to renew, any license
or permit now held or hereafter acquired by any Loan Party, if such loss,
suspension, revocation or failure to renew could reasonably be expected to
result in a Material Adverse Change; or

7.14    The indictment of any Loan Party or any of its Subsidiaries under any
criminal statute, or commencement of criminal or civil proceedings against any
Loan Party or any of its Subsidiaries, pursuant to which statute or proceedings
the penalties or remedies sought or available include forfeiture to any
Governmental Authority of any portion of the property of such Person which would
result in a Material Adverse Change.

 

32



--------------------------------------------------------------------------------

 

8.

THE LENDER GROUP’S RIGHTS AND REMEDIES.

8.1      Rights and Remedies.  Upon the occurrence, and during the continuation,
of an Event of Default, the Required Lenders (at their election but without
notice of their election and without demand) may authorize and instruct Agent to
do any one or more of the following on behalf of the Lender Group (and Agent,
acting upon the instructions of the Required Lenders, shall do the same on
behalf of the Lender Group), all of which are authorized by Loan Parties:

  (a)      Declare all or any portion of the Obligations, whether evidenced by
this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;

  (b)      Agent, on behalf of the Lender Group, may foreclose any or all of the
Mortgages and sell the Real Property Collateral or Oil and Gas Properties or
cause the Real Property Collateral or Oil and Gas Properties to be sold in
accordance with the provisions of the Mortgages and applicable law, and exercise
any and all other rights or remedies available to Agent, on behalf of the Lender
Group, under the Mortgages, any of the other Loan Documents, at law or in equity
with respect to the Collateral encumbered by the Mortgages; and

  (c)      The Lender Group shall have all other rights and remedies available
at law or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in 7.4 or Section 7.5, in addition to the remedies set
forth above, without any notice to any Loan Party or any other Person or any act
by the Lender Group, the Obligations then outstanding, together with all accrued
and unpaid interest thereon and all fees and all other amounts due under this
Agreement and the other Loan Documents, shall automatically and immediately
become due and payable, without presentment, demand, protest, or notice of any
kind, all of which are expressly waived by each Loan Party.

8.2      Remedies Cumulative.  The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

9.

TAXES AND EXPENSES.

If any Loan Party fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Loan Party, may do any or all of the following: (a) make payment
of the same or any part thereof, or (b) in the case of the failure to comply
with Section 5.8 hereof, obtain and maintain insurance policies of the type
described in Section 5.8 and take any action with respect to such policies as
Agent deems prudent. Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not

 

33



--------------------------------------------------------------------------------

constitute an agreement by the Lender Group to make similar payments in the
future or a waiver by the Lender Group of any Event of Default under this
Agreement. Agent need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

 

10.

WAIVERS; INDEMNIFICATION.

10.1     Demand; Protest; etc.  Each Loan Party waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any such Loan Party may in any way be liable.

10.2     The Lender Group’s Liability for Collateral.  Each Loan Party hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Loan Parties.

10.3     Indemnification.  Each Loan Party shall pay, indemnify, defend, and
hold the Agent-Related Persons, the Lender-Related Persons, and each Participant
(each, an “Indemnified Person”) harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Loan Parties’ and their
Subsidiaries’ compliance with the terms of the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Parent or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities and Costs or Remedial Actions related in any way to any such assets
or properties of Parent or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Loan Parties shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations.

 

34



--------------------------------------------------------------------------------

If any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Loan Parties were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Loan Parties
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Loan
Parties or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Administrative Borrower or Agent, as applicable, may
designate to each other in accordance herewith), or facsimile to Loan Parties in
care of Administrative Borrower or to Agent, as the case may be, at its address
set forth below:

 

  If to Administrative Borrower:

  

Dune Energy, Inc.

  

Two Shell Plaza

  

777 Walker Street, Suite 2300

  

Houston, Texas 77002

  

Attn: Chief Financial Officer

  

Fax No.: 713-888-0899

  with copies to:

  

Andrews Kurth LLP

  

600 Travis, Suite 4200

  

Houston, Texas 77002

  

Attn: Rob Taylor

  

Fax No.: 713-238-7273

  If to Agent:

  

Wells Fargo Capital Finance, Inc.

  

1100 Abernathy Road, Suite 1600

  

Atlanta, Georgia 30328

  

Attn: Business Finance Manager

  

Fax No.: 770-508-1375

  with copies to:

  

Schulte Roth & Zabel LLP

  

919 Third Avenue

  

New York, NY 10022

  

Attn: Kirby Chin, Esq.

  

Fax No.: 212-593-5955

Agent and Loan Parties may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or

 

35



--------------------------------------------------------------------------------

demands sent in accordance with this Section 11, other than notices by Agent in
connection with enforcement rights against the Collateral under the provisions
of the Code, shall be deemed received on the earlier of the date of actual
receipt or 3 Business Days after the deposit thereof in the mail. Each Loan
Party acknowledges and agrees that notices sent by the Lender Group in
connection with the exercise of enforcement rights against Collateral under the
provisions of the Code shall be deemed sent when deposited in the mail or
personally delivered, or, where permitted by law, transmitted by facsimile or
any other method set forth above.

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)      THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b)      THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP WAIVES, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c)      EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH LOAN APRTY AND EACH MEMBER OF THE
LENDER GROUP REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

36



--------------------------------------------------------------------------------

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1     Assignments and Participations.

  (a)      Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all or any portion, of the Obligations
and the other rights and obligations of such Lender hereunder and under the
other Loan Documents, in a minimum amount (unless waived by the Agent) of
$5,000,000 (except such minimum amount shall not apply to (x) an assignment or
delegation by any Lender to any other Lender or an Affiliate of any Lender or
(y) a group of new Lenders, each of whom is an Affiliate of each other or a fund
or account managed by any such new Lender or an Affiliate of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $5,000,000); provided, however, that Borrowers and Agent may continue
to deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Administrative Borrower and Agent by such
Lender and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 13.1(b), and (iii) unless waived by the Agent, the assigning Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $3,500. Anything contained herein to the contrary notwithstanding, the
payment of any fees shall not be required and the Assignee need not be an
Eligible Transferee if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of the assigning Lender.

  (b)      From and after the date that Agent notifies the assigning Lender
(with a copy to Administrative Borrower) that it has received an executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights (except with respect to Section 10.3 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 18.9(a) of this Agreement.

  (c)      By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value

 

37



--------------------------------------------------------------------------------

of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Loan Parties or the
performance or observance by Loan Parties of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

  (d)      Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee.

  (e)      Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Loan Parties, Agent, and the
Lenders shall continue to deal solely and directly with the Originating Lender
in connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Loan Parties hereunder shall be determined as if such Lender had not
sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its

 

38



--------------------------------------------------------------------------------

participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Loan Parties, the Collections of Loan Parties or their Subsidiaries, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves. The provisions of this Section 13.1(e) are solely for the
benefit of the Lender Group and Loan Parties shall not have any rights as third
party beneficiaries of any such provisions.

  (f)       In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 18.9, disclose all documents and information which it now or hereafter
may have relating to Loan Parties and their Subsidiaries and their respective
businesses.

  (g)      Any other provision in this Agreement notwithstanding, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law.

13.2    Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Loan Parties may not assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lenders shall release any Loan Party from its Obligations. A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 hereof and, except as expressly required
pursuant to Section 13.1 hereof, no consent or approval by any Loan Party is
required in connection with any such assignment.

 

14.

AMENDMENTS; WAIVERS.

14.1    Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Loan Parties
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and Administrative Borrower (on behalf of all Loan Parties) and then
any such waiver or consent shall be effective, but only in the specific instance
and for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby and Administrative Borrower (on behalf of all
Loan Parties), do any of the following:

  (a)      increase or extend the Term Loan,

 

39



--------------------------------------------------------------------------------

  (b)      postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

  (c)      reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

  (d)      change the Pro Rata Share that is required to take any action
hereunder,

  (e)      amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

  (f)       other than as permitted by Section 15.11, release Agent’s Lien in
and to any of the Collateral,

  (g)      change the definition of “Required Lenders” or “Pro Rata Share”,

  (h)      contractually subordinate any of the Agent’s Liens,

  (i)       other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Loan Party from any obligation for the payment of money,

  (j)       amend any of the provisions of Section 2.4(b)(ii),

  (k)      change the definitions of Total Proved Developed PV-10, Proved
Developed Non-Producing Reserves, Proved Developed Producing Reserves or Proved
Developed Reserves, or

  (l)       amend any of the provisions of Section 15.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, affect the rights or duties of Agent
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Loan Parties, shall not require
consent by or the agreement of Loan Parties.

14.2    No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Loan Parties of any
provision of this Agreement. Agent’s and each Lender’s rights under this

 

40



--------------------------------------------------------------------------------

Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15.

AGENT; THE LENDER GROUP.

15.1    Appointment and Authorization of Agent.  Each Lender hereby designates
and appoints WFCF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 15 are solely for the benefit of Agent, and the
Lenders, and Loan Parties and their Subsidiaries shall have no rights as a third
party beneficiary of any of the provisions contained herein. Any provision to
the contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that WFCF is merely the representative of the Lenders, and
only has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of Loan Parties and their
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) exclusively receive, apply, and distribute the
Collections of Loan Parties and their Subsidiaries as provided in the Loan
Documents, (d) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Loan Parties and their Subsidiaries, (e) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Loan Parties, the Obligations, the Collateral, the Collections of Loan
Parties and their Subsidiaries, or otherwise related to any of same as provided
in the Loan Documents, and (f) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

15.2    Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be

 

41



--------------------------------------------------------------------------------

responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

15.3    Liability of Agent.  None of the Agent Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of Loan
Parties or their Subsidiaries.

15.4    Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile or other electronic method
of transmission, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Loan Parties or counsel to any Lender),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of the Lenders as it deems appropriate and until such instructions
are received, Agent shall act, or refrain from acting, as it deems advisable. If
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by the Lenders against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the requisite Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

15.5    Notice of Default or Event of Default.  Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4,

 

42



--------------------------------------------------------------------------------

Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Required Lenders in accordance with Section 8; provided,
however, that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable.

15.6    Credit Decision.  Each Lender acknowledges that none of the Agent
Related Persons has made any representation or warranty to it, and that no act
by Agent hereinafter taken, including any review of the affairs of Loan Parties
and their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Loan Parties or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Loan Parties. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Loan Parties or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Loan Parties or any other Person party to a
Loan Document that may come into the possession of any of the Agent Related
Persons.

15.7    Costs and Expenses; Indemnification.  Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Loan Parties are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
the Collections of Loan Parties and their Subsidiaries received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses by Loan Parties or their Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
Pro Rata Share thereof. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Loan Parties and without
limiting the obligation of Loan Parties to do so), according to their Pro Rata
Shares, from and against any and all Indemnified Liabilities; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting solely from such

 

43



--------------------------------------------------------------------------------

Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender’s Pro
Rata Share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Loan Parties. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

15.8    Agent in Individual Capacity.  WFCF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Loan Parties and their
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFCF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, WFCF or its
Affiliates may receive information regarding Loan Parties or their Affiliates or
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Loan Parties or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFCF in its individual capacity.

15.9    Successor Agent.  Agent may resign as Agent upon 45 days notice to the
Lenders (unless such notice is waived by the Required Lenders); provided, that
such resignation may not be effective until April 1, 2011 at the earliest unless
(a) an Insolvency Proceeding is commenced by or against any Loan Party or any
Subsidiary of a Loan Party or (b) the Required Lenders direct Agent to exercise
remedies against all or a material portion of the Collateral and, in the case of
clause (a) or (b) above, such resignation shall be effective immediately upon
the passage of such notice period (including, without limitation, even if such
notice period ends prior to April 1, 2011). If Agent resigns under this
Agreement, the Required Lenders shall appoint a successor Agent for the Lenders.
If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders, a
successor Agent. In addition, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent at any time. In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 45 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent

 

44



--------------------------------------------------------------------------------

hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.

15.10  Lender in Individual Capacity.  Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Loan Parties and
their Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though such Lender were not a Lender hereunder without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Loan Parties or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

15.11  Collateral Matters.

  (a)      The Lenders hereby irrevocably authorize Agent, at its option and in
its sole discretion, to release any Lien on any Collateral (i) upon the payment
and satisfaction in full by Loan Parties of all Obligations, (ii) constituting
property being sold or disposed of if a release is required or desirable in
connection therewith and if Administrative Borrower certifies to Agent that the
sale or disposition is permitted under Section 6.4 of this Agreement or the
other Loan Documents (and Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property in which no Borrower or
its Subsidiaries owned any interest at the time the Agent’s Lien was granted nor
at any time thereafter, or (iv) constituting property leased to a Loan Party or
its Subsidiaries under a lease that has expired or is terminated in a
transaction permitted under this Agreement. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required Lenders.
Upon request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 15.11; provided, however,
that (A) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (B) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Loan Parties in respect of) all interests retained by Loan Parties, including,
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

  (b)      Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Loan Parties or their
Subsidiaries or is cared for, protected, or insured or has been encumbered, or
that the Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or

 

45



--------------------------------------------------------------------------------

fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing, except as otherwise provided herein.

15.12  Restrictions on Actions by Lenders; Sharing of Payments.

  (a)      Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or its
Subsidiaries or any deposit accounts of any Loan Party or its Subsidiaries now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings to enforce any Loan Document against Loan Parties or to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

  (b)      If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13  Agency for Perfection.  Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

15.14  Payments by Agent to the Lenders.  All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such

 

46



--------------------------------------------------------------------------------

wire transfer instructions as each party may designate for itself by written
notice to Agent. Concurrently with each such payment, Agent shall identify
whether such payment (or any portion thereof) represents principal, premium,
fees, or interest of the Obligations.

15.15  Concerning the Collateral and Related Loan Documents.  Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

15.16  Reports; Confidentiality; Disclaimers by Lenders; and Information.  By
becoming a party to this Agreement, each Lender:

  (a)      expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

  (b)      expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Loan
Parties or their Subsidiaries and will rely significantly upon Loan Parties and
their Subsidiaries’ books and records, as well as on representations of Loan
Parties’ personnel,

  (c)      agrees to keep all Reports and other material, non-public information
regarding Loan Parties and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 18.9, and

  (d)      without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any such
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Loan Parties, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of Loan Parties; and (ii) to pay and protect, and indemnify,
defend and hold Agent, and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including, attorneys fees and costs) incurred by Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Loan Parties or their Subsidiaries to Agent that has not
been contemporaneously provided by Loan Parties or their Subsidiaries to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Loan Parties

 

47



--------------------------------------------------------------------------------

or their Subsidiaries, any Lender may, from time to time, reasonably request
Agent to exercise such right as specified in such Lender’s notice to Agent,
whereupon Agent promptly shall request of Administrative Borrower the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from Administrative Borrower, Agent promptly shall provide a copy of
same to such Lender, and (z) any time that Agent renders to Administrative
Borrower a statement regarding the Loan Account, Agent shall send a copy of such
statement to each Lender.

15.17  Several Obligations; No Liability.  Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
any Loan Party or any other Person for any failure by any other Lender to
fulfill its obligations to make credit available hereunder, nor to take any
other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

16.

WITHHOLDING TAXES.

  (a)      All payments made by any Loan Party hereunder or under any Note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, each Loan Party shall comply with
the penultimate sentence of this Section 16(a). “Taxes” shall mean, any taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but excluding
any tax imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein measured by or based on the net income or net
profits of any Lender) and all interest, penalties or similar liabilities with
respect thereto. If any Taxes are so levied or imposed, each Loan Party agrees
to pay the full amount of such Taxes and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement, any
Note, or Loan Document, including any amount paid pursuant to this Section 16(a)
after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein; provided, however, that Loan Parties shall
not be required to increase any such amounts if the increase in such amount
payable results from Agent’s or such Lender’s own willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction). Each
Loan Party will furnish to Agent as promptly as possible after the date the
payment of any Tax is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by any Loan Party.

  (b)      If a Lender claims an exemption from United States withholding tax,
such Lender agrees with and in favor of Agent and any Loan Party, to deliver to
Agent:

    (i)      if such Lender claims an exemption from United States withholding
tax pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed

 

48



--------------------------------------------------------------------------------

under penalty of perjury, that it is not (1) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (2) a 10% shareholder of any Loan Party (within
the meaning of Section 871(h)(3)(B) of the IRC), or (3) a controlled foreign
corporation related to any Loan Party within the meaning of Section 864(d)(4) of
the IRC, and (B) a properly completed and executed IRS Form W-8BEN, before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or any Loan Party;

    (ii)      if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or any Loan Party;

    (iii)      if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or any Loan
Party; or

    (iv)      such other form or forms, including IRS Form W-9, as may be
required under the IRC or other laws of the United States as a condition to
exemption from, or reduction of, United States withholding or backup withholding
tax before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or any Loan Party.

Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

  (c)      If a Lender claims an exemption from withholding tax in a
jurisdiction other than the United States, Lender agrees with and in favor of
Agent and Loan Parties, to deliver to Agent any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax before receiving
its first payment under this Agreement and at any other time reasonably
requested by Agent or Administrative Borrower.

Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

  (d)      If any Lender claims exemption from, or reduction of, withholding tax
and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Loan Parties to such Lender, such
Lender agrees to notify Agent and Administrative Borrower of the percentage
amount in which it is no longer the beneficial owner of Obligations of Loan
Parties to such Lender. To the extent of such percentage amount, Agent and Loan
Parties will treat such Lender’s documentation provided pursuant to Sections
16(b) or 16(c) as no longer valid. With respect to such percentage amount,
Lender may provide new documentation, pursuant to Sections 16(b) or 16(c), if
applicable.

  (e)      If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the

 

49



--------------------------------------------------------------------------------

applicable withholding tax after taking into account such reduction. If the
forms or other documentation required by subsections (b) or (c) of this
Section 16 are not delivered to Agent, then Agent may withhold from any interest
payment to such Lender not providing such forms or other documentation an amount
equivalent to the applicable withholding tax.

  (f)      If the IRS or any other Governmental Authority of the United States
or other jurisdiction asserts a claim that Agent did not properly withhold tax
from amounts paid to or for the account of any Lender due to a failure on the
part of the Lender (because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 16, together
with all costs and expenses (including attorneys fees and expenses). The
obligation of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of Agent.

 

17.

GUARANTY

17.1    Guarantied Obligations.      Each Guarantor hereby irrevocably and
unconditionally guaranties to Agent, for the benefit of the Lender Group, as and
for its own debt, until final payment in full thereof has been made, (a) the
prompt payment of the Guarantied Obligations, when and as the same shall become
due and payable, whether at maturity, pursuant to a mandatory prepayment
requirement, by acceleration, or otherwise; it being the intent of each
Guarantor that the guaranty set forth herein shall be a guaranty of payment and
not a guaranty of collection; and (b) the punctual and faithful performance,
keeping, observance, and fulfillment by Borrowers of all of the agreements,
conditions, covenants, and obligations of Borrowers contained in this Agreement
and under each of the other Loan Documents.

17.2    Continuing Guaranty.  This Guaranty includes Guarantied Obligations
arising under successive transactions, in accordance with this Agreement and the
Loan Documents, continuing, compromising, extending, increasing, modifying,
releasing, or renewing the Guarantied Obligations, changing the interest rate,
payment terms, or other terms and conditions thereof, or creating new or
additional Guarantied Obligations after prior Guarantied Obligations have been
satisfied in whole or in part. To the maximum extent permitted by law, each
Guarantor hereby waives any right to revoke this Guaranty as to future
Guaranteed Obligations. If such a revocation is effective notwithstanding the
foregoing waiver, each Guarantor acknowledges and agrees that (a) no such
revocation shall be effective until written notice thereof has been received by
Agent, (b) no such revocation shall apply to any Guarantied Obligations in
existence on such date (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof in accordance with this Agreement and the other Loan
Documents), (c) no such revocation shall apply to any Guarantied Obligations
made or created after such date to the extent made or created pursuant to a
legally binding commitment of a Lender in existence on the date of such
revocation, (d) no payment by any Guarantor, any Borrower, or from any other
source, prior to the date of such revocation shall reduce the maximum obligation
of Guarantors hereunder, and (e) any payment by Borrowers or from any source
other than a Guarantor

 

50



--------------------------------------------------------------------------------

subsequent to the date of such revocation shall first be applied to that portion
of the Guarantied Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantors hereunder.

17.3    Performance Under this Guaranty.  In the event that Borrowers fail to
make any payment of any Guarantied Obligations, on or prior to the due date
thereof, or if Borrowers shall fail to perform, keep, observe, or fulfill any
other obligation referred to in clause (b) of Section 17.1 of this Guaranty in
the manner provided in this Agreement or any other Loan Document, each Guarantor
immediately shall cause, as applicable, such payment to be made or such
obligation to be performed, kept, observed, or fulfilled.

17.4    Primary Obligations.  This Guaranty is a primary and original obligation
of each Guarantor, is not merely the creation of a surety relationship, and is
an absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions. Each Guarantor hereby agrees that it is directly, jointly and
severally with each other Guarantor and any other guarantor of the Guarantied
Obligations, liable to Agent, for the benefit of the Lender Group, that the
obligations of such Guarantor hereunder are independent of the obligations of
Borrowers or any other guarantor, and that a separate action may be brought
against each Guarantor, whether such action is brought against Borrowers or any
other Guarantor or whether Borrowers or any other Guarantor is joined in such
action. Each Guarantor hereby agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by any
member of the Lender Group of whatever remedies they may have against Borrowers
or any other Guarantor, or the enforcement of any Lien or realization upon any
security by any member of the Lender Group. Each Guarantor hereby agrees that
any release which may be given by Agent to Borrowers or any other Guarantor
shall not release such Guarantor. Each Guarantor consents and agrees that no
member of the Lender Group shall be under any obligation to marshal any property
or assets of Borrowers or any other Guarantor in favor of such Guarantor, or
against or in payment of any or all of the Guarantied Obligations.

17.5    Waivers.

  (a)      To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under this Agreement, or the
creation or existence of any Guarantied Obligations; (iii) notice of the amount
of the Guarantied Obligations, subject, however, to such Guarantor’s right to
make inquiry of Agent to ascertain the amount of the Guarantied Obligations at
any reasonable time; (iv) notice of any adverse change in the financial
condition Borrowers or of any other fact that might increase such Guarantor’s
risk hereunder; (v) notice of presentment for payment, demand, protest, and
notice thereof as to any instrument among the Loan Documents; (vi) notice of any
Default or Event of Default under this Agreement or any other Loan Document; and
(vii) all other notices (except if such notice is specifically required to be
given to such Guarantor under this Guaranty or any other Loan Documents to which
such Guarantor is a party) and demands to which such Guarantor might otherwise
be entitled.

 

51



--------------------------------------------------------------------------------

  (b)      To the fullest extent permitted by applicable law, each Guarantor
hereby waives the right by statute or otherwise to require any member of the
Lender Group, to institute suit against any Borrower or to exhaust any rights
and remedies which any member of the Lender Group, has or may have against any
Borrower. In this regard, each Guarantor agrees that it is bound to the payment
of each and all Guarantied Obligations, whether now existing or hereafter
arising, as fully as if the Guarantied Obligations were directly owing to Agent
or the Lender Group, as applicable, by such Guarantor. Each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guarantied Obligations shall have been performed and
paid in the manner provided for in the applicable Loan Documents, to the extent
of any such payment) of Borrowers or by reason of the cessation from any cause
whatsoever of the liability of Borrowers in respect thereof.

  (c)      To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) any right to assert against any member of the Lender Group,
any defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against any Borrower or any
other party liable to any member of the Lender Group; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guarantied Obligations or any security therefor; (iii) any
right or defense arising by reason of any claim or defense based upon an
election of remedies by any member of the Lender Group; (iv) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guarantied Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder.

  (d)      Until such time as all of the Guarantied Obligations have been
finally paid in full, each Guarantor hereby waives and postpones (i) any right
of subrogation such Guarantor has or may have as against Borrowers with respect
to the Guarantied Obligations; (ii) any right to proceed against Borrowers or
any other Person, now or hereafter, for contribution, indemnity, reimbursement,
or any other suretyship rights and claims (irrespective of whether direct or
indirect, liquidated or contingent), with respect to the Guarantied Obligations;
and (iii) any right to proceed or to seek recourse against or with respect to
any property or asset of Borrowers.

17.6    Releases.  Each Guarantor consents and agrees that, without notice to or
by such Guarantor and without affecting or impairing the obligations of such
Guarantor hereunder, any member of the Lender Group may, by action or inaction,
compromise or settle, extend the period of duration or the time for the payment,
or discharge the performance of, or may refuse to, or otherwise not enforce, or
may, by action or inaction, release all or any one or more parties to, any one
or more of the terms and provisions of this Agreement or any other Loan Document
or may grant other indulgences to Borrowers in respect thereof, or may amend or
modify in any manner and at any time (or from time to time) any one or more of
the Loan Documents, or may, by action or inaction, release or substitute any
other guarantor, if any, of the Guarantied Obligations, or may enforce,
exchange, release, or waive, by action or inaction, any security for the
Guarantied Obligations or any other guaranty of the Guarantied Obligations, or
any portion thereof.

 

52



--------------------------------------------------------------------------------

17.7    No Election.  The Lender Group shall have the right to seek recourse
against each Guarantor to the fullest extent provided for herein and no election
by any member of the Lender Group to proceed in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of the Lender Group’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group,
has expressly waived such right in writing. Specifically, but without limiting
the generality of the foregoing, no action or proceeding by the Lender Group
under any document or instrument evidencing the Guarantied Obligations shall
serve to diminish the liability of any Guarantor under this Guaranty except to
the extent that the Lender Group finally and unconditionally shall have realized
payment in full of the Guarantied Obligations by such action or proceeding.

17.8    Financial Condition of Borrowers.  Each Guarantor represents and
warrants to the Lender Group that it is currently informed of the financial
condition of Borrowers and of all other circumstances which a reasonably
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Guarantied Obligations. Each Guarantor further represents and warrants to the
Lender Group that it has read and understands the terms and conditions of this
Agreement and each other Loan Document. Each Guarantor hereby covenants that it
will continue to keep itself informed of Borrowers’ financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Guarantied
Obligations.

17.9    Payments; Application.  All payments to be made hereunder by each
Guarantor shall be made in Dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of this Agreement.

17.10  Attorneys Fees and Costs.    Each Guarantor agrees to pay, on demand, all
reasonable attorneys fees and all other costs and expenses which may be incurred
by Agent or any other member of the Lender Group in connection with the
enforcement of this Guaranty or in any way arising out of, or consequential to,
the protection, assertion, or enforcement of the Guarantied Obligations (or any
security therefor), irrespective of whether suit is brought.

 

18.

GENERAL PROVISIONS.

18.1    Effectiveness.    This Agreement shall be binding and deemed effective
when executed by Loan Parties, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

18.2    Section Headings.    Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

18.3    Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Loan Parties, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

 

53



--------------------------------------------------------------------------------

18.4    Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

18.5    Bank Product Providers.  Each Bank Product Provider shall be deemed a
party hereto for purposes of any reference in a Loan Document to the parties for
whom Agent is acting; it being understood and agreed that the rights and
benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s right to share in payments and
collections out of the Collateral as more fully set forth herein. In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution.

18.6    Lender-Creditor Relationship.    The relationship between the Lenders
and Agent, on the one hand, and Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to Loan Parties arising out of or in
connection with, and there is no agency or joint venture relationship between
the members of the Lender Group, on the one hand, and Loan Parties on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

18.7    Counterparts; Electronic Execution.  This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

18.8    Revival and Reinstatement of Obligations.  If the incurrence or payment
of the Obligations or the Guarantied Obligations by any Loan Party or the
transfer to the Lender Group of any property should for any reason subsequently
be declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Loan Parties automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.

18.9    Confidentiality; Public Lenders.

 

54



--------------------------------------------------------------------------------

(a)        Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Loan Parties
and their Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except: (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group,
(ii) to Subsidiaries and Affiliates of any member of the Lender Group (including
the Bank Product Providers), provided that any such Subsidiary or Affiliate
shall have agreed to receive such information hereunder subject to the terms of
this Section 18.9, (iii) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (iv) as may be agreed to in advance
by Administrative Borrower or its Subsidiaries or as requested or required by
any Governmental Authority pursuant to any subpoena or other legal process,
(v) as to any such information that is or becomes generally available to the
public (other than as a result of prohibited disclosure by Agent or the
Lenders), (vi) in connection with any assignment, prospective assignment, sale,
prospective sale, participation, prospective participation or pledge or
prospective pledge of any Lender’s interest under this Agreement, provided that
any such assignee, prospective assignee, purchaser, prospective purchaser,
participant, prospective participant, pledge or prospective pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (vii) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this
Section 18.9(a) shall survive for 2 years after the payment in full of the
Obligations.

(b)        Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

(c)        Loan Parties hereby acknowledges that (i) Agent will make available
to the Lenders materials and/or information provided by or on behalf of Loan
Parties hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (ii) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to Loan
Parties and their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market related
activities with respect to such Persons’ securities. Loan Parties hereby agree
that (1) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” Loan Parties shall be deemed to have
authorized Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to Loan Parties or
their securities for purposes of United States Federal and state securities
laws; (3) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and
(4) Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor”.

 

55



--------------------------------------------------------------------------------

18.10  Lender Group Expenses.  Loan Parties agree to pay any and all Lender
Group Expenses promptly after demand therefor by Agent and agrees that their
obligations contained in this Section 18.10 shall survive payment or
satisfaction in full of all other Obligations.

18.11  USA PATRIOT Act.  Each Lender that is subject to the requirements of the
USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Loan Parties, which information includes the name and address of Loan Parties
and other information that will allow such Lender to identify Loan Parties in
accordance with the Act.

18.12  Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

18.13  Parent as Agent for Borrowers.  Each Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices and instructions under this Agreement and (b) to take such action as
the Administrative Borrower deems appropriate on its behalf to carry out the
purposes of this Agreement. It is understood that the handling of the Term Loan
and Collateral of Borrowers in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to Borrowers in order to utilize the
collective borrowing powers of Borrowers in the most efficient and economical
manner and at their request, and that Lender Group shall not incur liability to
any Borrower as a result hereof. Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Term Loan and the Collateral in
a combined fashion since the successful operation of each Borrower is dependent
on the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(i) the handling of the Term Loan and Collateral of Borrowers as herein
provided, (ii) the Lender Group’s relying on any instructions of the
Administrative Borrower, or (iii) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 18.13 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.

18.14  Ratification of Loan Documents.  Each Loan Party hereby ratifies and
affirms its obligations under the Loan Documents (as amended, restated or
otherwise modified on the

 

56



--------------------------------------------------------------------------------

Restatement Date), each of which (as amended, restated or otherwise modified on
the Restatement Date) shall continue in full force and effect.

[Signature pages to follow.]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:

DUNE ENERGY, INC.,

a Delaware corporation

By:

 

/s/ James A. Watt

Name:

 

James A. Watt

Title:

  President and Chief Executive Officer

DUNE PROPERTIES, INC.,

a Texas corporation

By:

 

/s/ James A. Watt

Name:

 

James A. Watt

Title:

 

President

GUARANTOR:

DUNE OPERATING COMPANY,

a Texas corporation

By:

 

/s/ James A. Watt

Name:

 

James A. Watt

Title:

 

President

Signature Page



--------------------------------------------------------------------------------

 

AGENT AND LENDERS: WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation, as Agent

By:

 

/s/ Gary Forlenza

Name:

 

Gary Forlenza

Title:

 

VP

WAYZATA OPPORTUNITIES FUND II, L.P.,

a Delaware limited partnership, as sole Lender

By:  WOF II GP, L.P., its General Partner

By:  WOF II GP, LLC, its General Partner

By

 

/s/ Blake Carlson

Name:

 

Blake Carlson

Title:

 

Authorized Signatory

Signature Page



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

  

Form of Assignment and Acceptance

Exhibit C-1

  

Form of Compliance Certificate

Schedule A-1

  

Agent’s Account

Schedule A-2

  

Authorized Persons

Schedule C-1

  

Commitments

Schedule P-1

  

Permitted Holders

Schedule P-2

  

Permitted Liens

Schedule P-3

  

Permitted Investments

Schedule P-4

  

Permitted Dispositions

Schedule R-1

  

Real Property Collateral

Schedule 1.1

  

Definitions

Schedule 2.7(a)

  

Cash Management Banks

Schedule 3.1

  

Conditions Precedent

Schedule 4.2(a)

  

Jurisdictions of Organization

Schedule 4.2(b)

  

Chief Executive Offices

Schedule 4.2(c)

  

Organizational Identification Numbers

Schedule 4.2(d)

  

Commercial Tort Claims

Schedule 4.3(b)

  

Capitalization of Parent

Schedule 4.3(c)

  

Capitalization of Parents’ Subsidiaries

Schedule 4.3(d)

  

Subscriptions, Options and Warrants

Schedule 4.5

  

Litigation

Schedule 4.6

  

Material Adverse Change

Schedule 4.9

  

Environmental Matters

Schedule 4.10

  

Intellectual Property

Schedule 4.12

  

Commodities Accounts, Deposit Accounts and Securities Accounts

Schedule 4.17

  

Material Contracts

Schedule 4.18

  

Employee and Labor Matters

Schedule 4.21

  

Insurance

Schedule 4.24

  

Second Secured Debt Documents

Schedule 4.26

  

Oil and Gas Imbalances

Schedule 4.27

  

Hedge Agreements

Schedule 4.29

  

Bonds and Insurance

Schedule 4.30

  

Royalties

Schedule 4.32

  

Seismic Licenses

Schedule 4.33

  

Marketing of Production

Schedule 5.2

  

Collateral Reporting

Schedule 5.3

  

Financial Statements, Reports, Certificates

Schedule 6.1

  

Permitted Indebtedness

Schedule 6.15

  

Permitted Farm-Out Agreements

Exhibits and Schedules - 1



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                                      between
                                                                  (“Assignor”)
and                                                                  
(“Assignee”). Reference is made to the Agreement described in Annex I hereto
(the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.

1.        In accordance with the terms and conditions of Section 13 of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2.        The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor’s share of the Obligations assigned
hereunder, as reflected on Assignor’s books and records.

3.        The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms

 

1



--------------------------------------------------------------------------------

prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty.]

4.        Following the execution of this Assignment Agreement by the Assignor
and Assignee, the Assignor will deliver this Assignment Agreement to the Agent
for recording by the Agent. The effective date of this Assignment (the
“Settlement Date”) shall be the latest to occur of (a) the date of the execution
and delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent
for its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

5.        As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 18.9 of the Credit Agreement.

6.        Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.

7.        This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.

8.        THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR]

as Assignor

By:

 

 

 

Name:

 

Title:

[NAME OF ASSIGNEE]

as Assignee

By:

 

 

 

Name:

 

Title:

 

ACCEPTED        THIS                      DAY    OF

                 

 

WELLS FARGO CAPITAL FINANCE,

INC.,

a California corporation, as Agent

By:

 

 

 

Name:

 

Title:

DUNE ENERGY, INC.,

as Administrative Borrower1

By:

 

 

 

Name:

 

Title:

 

 

1 If required by Credit Agreement

 

3



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

Borrowers: Dune Energy, Inc. and certain of its Subsidiaries

Name and Date of Credit Agreement:

Amended and Restated Credit Agreement, dated as of December 7, 2010, by and
among Dune Energy, Inc., the other Borrowers, the Guarantors, the lenders from
time to time a party thereto (the “Lenders”), and Wells Fargo Capital Finance,
Inc., a California corporation, as the administrative agent for the Lenders.

Date of Assignment Agreement:

 

_______________

Amounts:

 

Assigned Amount of Commitment

  $                             

Assigned Amount of Loan

  $                             

Settlement Date:

  _______________


Purchase Price

  $                             

Notice and Payment Instructions, etc.

Assignee:

  

Assignor:

 

  

 

 

  

 

 

  

 

 

Annex I-1



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Parent’s letterhead]

To:    Wells Fargo Capital Finance, Inc.

          1100 Abernathy Road, Suite 1600

          Atlanta, Georgia 30328

          Attn: Business Finance Division Manager

Re:    Compliance Certificate dated                             

Ladies and Gentlemen:

Reference is made to that certain AMENDED AND RESTATED CREDIT AGREEMENT (the
“Credit Agreement”) dated as of December 7, 2010, by and among the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
CAPITAL FINANCE, INC., a California corporation, as the administrative agent for
the Lenders (“Agent”), DUNE ENERGY, INC., a Delaware corporation (“Parent”), and
each of its Subsidiaries party thereto. Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.

Pursuant to Schedule 5.3 of the Credit Agreement, the undersigned officer of
Parent hereby certifies that:

1.        [The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Parent and its Subsidiaries.]
[Include if required to report financials]

2.        [Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Parent and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Schedule 5.3 of the Credit Agreement.] [Include if required to report
financials]

3.        [Such review has not disclosed the existence on and as of the date
hereof, and] the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Parent and its Subsidiaries have taken, are taking, or propose to take with
respect thereto.

 

1



--------------------------------------------------------------------------------

4.        The representations and warranties of Parent and its Subsidiaries set
forth in the Credit Agreement and the other Loan Documents are true and correct
in all material respects on and as of the date hereof (except to the extent they
relate to a specified date), except as set forth on Schedule 3 attached hereto.

5.        Parent and its Subsidiaries are in compliance with the applicable
financial covenant contained in Section 6.16 of the Credit Agreement as
demonstrated on Schedule 4 hereof.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of                     ,         .

 

DUNE ENERGY, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

3



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information

 

Schedule 1-1



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties

 

Schedule 3-1



--------------------------------------------------------------------------------

SCHEDULE 4

Financial Covenant

Borrowers’ ratio of Total Proved Developed PV-10 to the principal amount of the
Obligations (excluding Bank Product Obligations) as of the end of             
[month] is $             to $            , which [is/is not] equal to or greater
than 2.0 to 1.0.

 

Schedule 4-1



--------------------------------------------------------------------------------

Schedule A-1

Agent’s Account

An account at a bank designated by Agent from time to time as the account into
which Borrowers shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under the
Agreement and the other Loan Documents; unless and until Agent notifies
Administrative Borrower and the Lender Group to the contrary, Agent’s Account
shall be that certain deposit account described as follows:

Wells Fargo Bank

San Francisco, CA

ABA# 121-000-248

Wells Fargo Capital Finance, Inc.

A/C #4121345094

Swift: WFBIUS6S

REF: Dune



--------------------------------------------------------------------------------

A-2

Authorized Persons

James A. Watt, as President and CEO

Frank T. Smith, Jr., as Chief Financial Officer



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

  

Commitment

Wayzata Opportunities Fund II, L.P.    

   $40,000,000



--------------------------------------------------------------------------------

P-1

Permitted Holders

Itera Holdings, BV

Natural Gas Partners

Alan Gaines

James Watt



--------------------------------------------------------------------------------

P-2

Permitted Liens

 

Dune Energy Inc.

A lien on all of the movable personal property located at its Houston office
headquarters at Two Shell Plaza, 777 Walker Street, Suite 2300, Houston, Texas
77002 pursuant to the office space lease agreement as described on Schedule 4.17
and various lease and/or purchase agreements for any such movable personal
property.

 

Dune Operating Company

None

 

Dune Properties, Inc.

None



--------------------------------------------------------------------------------

P-3

Permitted Investments

 

Dune Energy Inc.

   None

Dune Operating Company

   None

Dune Properties, Inc.

   None



--------------------------------------------------------------------------------

Schedule P-4

Permitted Sales of Oil and Gas Properties

 

1.

Leeville: Sale of 60% of Dune’s leasehold interest and related facilities and
equipment in Leeville Field, Lafourche Parish, Louisiana to Manti Equity
Partners, LP and Manti Exploration & Production, Inc. in exchange for a cash
payment in the amount of $5,000,000 and termination for the Exploration
Agreement dated February 2, 2004, between Manti and Dune (as successor to
Enervest).

 

2.

Chocolate Bayou: Sale of the 240 acre Wilson “B” Lease in Chocolate Bayou Field,
Brazoria County, Texas to Elliott Oil & Gas Company in exchange for a cash
payment in the amount of $100,000, retained 10% overriding royalty interest and
assumption by Elliott of all P&A and environmental liabilities, past, present
and future, associated with such lease.



--------------------------------------------------------------------------------

R-1

Real Property Collateral

 

Dune Energy Inc.

   None

Dune Operating Company

   None

Dune Properties, Inc.

   None



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“2007 Credit Agreement” has the meaning given to it in the preamble to this
Agreement.

“Acceptable Commodity Hedging Agreement” means a Commodity Hedging Agreement
(i) with a (x) Bank Product Provider or (y) a counterparty approved by Required
Lenders, (ii) pursuant to an agreement the terms of which are acceptable to
Agent and (iii) which are otherwise approved by Agent and Required Lenders.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Administrative Borrower or its Subsidiaries.

“Act” has the meaning specified therefor in Section 18.11.

“Activation Instruction” has the meaning specified therefor in Section 2.7(b).

“Additional Documents” has the meaning specified therefor in Section 5.16.

“Administrative Borrower” has the meaning specified therefor in Section 18.13.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.11 of the Agreement: (i) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (ii) each director (or comparable manager)
of a Person shall be deemed to be an Affiliate of such Person, and (iii) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

Schedule 1.1 - 1



--------------------------------------------------------------------------------

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Loan Parties or their Subsidiaries to
Agent under the Loan Documents.

“Agreement” means the Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.

“Application Event” means the occurrence of (i) a failure by Loan Parties to
repay all of the Obligations on the Maturity Date, or (ii) an Event of Default
and the election by the Required Lenders to declare all or any portion of the
Obligations to be due and payable or to exercise remedies against the
Collateral.

“Asset Acquisition” means the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of any other Person.

“Assignee” has the meaning specified therefor in Section 13.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-2.

“Bank Product” means any financial accommodation extended to Administrative
Borrower or its Subsidiaries by a Bank Product Provider (other than pursuant to
the Agreement) including: (i) credit cards, (ii) credit card processing
services, (iii) debit cards, (iv) purchase cards, (v) ACH Transactions,
(vi) cash management, including controlled disbursement, accounts or services,
or (vii) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Administrative Borrower or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Administrative Borrower
or its Subsidiaries to any Bank Product Provider pursuant to or evidenced by the
Bank Product Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all such amounts that
Administrative Borrower or its Subsidiaries are obligated to reimburse to Agent
or any member of the Lender Group as a result of Agent or such member of the
Lender Group purchasing participations from, or executing indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Administrative Borrower or
its Subsidiaries.

“Bank Product Provider” means Wells Fargo, any Lender or any of their respective
Affiliates.

 

Schedule 1.1 - 2



--------------------------------------------------------------------------------

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any Subsidiary or ERISA Affiliate of any Loan
Party has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York or
Georgia.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (d) above.

 

Schedule 1.1 - 3



--------------------------------------------------------------------------------

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among Administrative
Borrower or one of its Subsidiaries, Agent, and one of the Cash Management
Banks.

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

“Change of Control” means (a) that any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders
or Wayzata and its Affiliates, becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 35%, or more, of the
Stock of Parent having the right to vote for the election of members of the
Board of Directors, (b) that a majority of the members of the Board of Directors
do not constitute Continuing Directors, (c) that Parent ceases to own and
control, directly or indirectly, 100% of the outstanding Stock of each other
Loan Party, (d) either James Watt or Frank Smith shall cease to be involved in
the day to day operations and management of the business of Parent, and a
successor reasonably acceptable to Agent and Lenders is not appointed on terms
reasonably acceptable to Agent and Lenders within 60 days of such cessation of
involvement, or (e) any “Change of Control” or similar term, as defined in the
Second Secured Debt Documents.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Administrative Borrower or its Subsidiaries in or
upon which a Lien is granted under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Administrative Borrower’s or its Subsidiaries’ books and records, Equipment,
or Inventory, in each case, in form and substance satisfactory to Agent.

“Collateral Assignment of Rights” means the Collateral Assignment of Stock
Purchase Agreement executed and delivered by Parent in favor of Agent, in form
and substance satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commitment” means, with respect to each Lender, its revolver commitment, and,
with respect to all Lenders, their revolver commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1. The Commitments will terminate following advancement of
the Term Loan.

 

Schedule 1.1 - 4



--------------------------------------------------------------------------------

“Commodities Account” means any commodities account (as that term is defined in
the Code).

“Commodity Hedging Agreement” means a commodity hedging or purchase agreement or
similar arrangement entered into with the intent of protecting against
fluctuations in commodity prices or the exchange of notional commodity
obligations, either generally or under specific contingencies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

“Continuing Director” means (i) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Restatement Date, and (ii) any
individual who becomes a member of the Board of Directors after the Restatement
Date if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Restatement Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

“Contribution Agreement” means the Contribution Agreement dated as of May 15,
2007, among Loan Parties.

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the Administrative Borrower or
one of its Subsidiaries, Agent, and the applicable commodities intermediary
(with respect to a Commodities Account), securities intermediary (with respect
to a Securities Account) or bank (with respect to a Deposit Account).

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Disbursement Letter” means an instructional letter executed and delivered by
Loan Parties to Agent and Lenders regarding the extension of the Term Loan to be
made on the Restatement Date, the form and substance of which is satisfactory to
Lenders.

“Dollars” or “$” means United States dollars.

“Eligible Transferee” means (i) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (iii) a finance company,
insurance company, or other financial institution, or fund that is engaged in
making, purchasing, or

 

Schedule 1.1 - 5



--------------------------------------------------------------------------------

otherwise investing in commercial loans in the ordinary course of its business
and having (together with its Affiliates) total assets in excess of
$250,000,000, (iv) any Affiliate (other than individuals) of a Lender, (v) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Agent and Administrative Borrower (which approval of Administrative
Borrower shall not be unreasonably withheld, delayed, or conditioned), and
(vi) during the continuation of an Event of Default, any other Person approved
by Agent.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (i) any assets, properties, or businesses
of any Loan Party, any Subsidiary of a Loan Party, or any of their predecessors
in interest, (ii) from adjoining properties or businesses, or (iii) from or onto
any facilities which received Hazardous Materials generated by any Loan Party,
any Subsidiary of a Loan Party, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any Subsidiary of a Loan Party, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (i) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Loan Party or a
Subsidiary of a Loan Party under IRC Section 414(b), (ii) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of a Loan Party or a Subsidiary of a Loan Party under IRC
Section 414(c), (iii) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which a Loan Party or a Subsidiary of a Loan Party
is a member under

 

Schedule 1.1 - 6



--------------------------------------------------------------------------------

IRC Section 414(m), or (iv) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Loan Party or a Subsidiary of a Loan Party and whose
employees are aggregated with the employees of a Loan Party or a Subsidiary of a
Loan Party under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 7.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Agent on
such day on such transactions as determined by Agent.

“Fee Letter” means that certain fee letter dated as of May 15, 2007 between
Borrowers and Agent, as amended on the Restatement Date and as it may be further
amended, supplemented or otherwise modified from time to time.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantied Obligations” means (i) the due and punctual payment of the principal
of, and interest (including any interest that, but for the commencement of an
Insolvency Proceeding, would have accrued) on, any and all premium on, and any
and all fees, costs, indemnities, and expenses incurred in connection with, the
Indebtedness owed by Borrowers to any member of the Lender Group pursuant to the
terms of the Agreement or any other Loan Document and (ii) the due and punctual
payment of all other present or future Indebtedness owing by Borrowers to any
member of the Lender Group in connection with any Loan Document.

“Guarantors” means each Person that guarantees pursuant to Section 17,
Section 5.15 or otherwise, all or any part of the Obligations, and “Guarantor”
means any one of them.

 

Schedule 1.1 - 7



--------------------------------------------------------------------------------

“Guaranty” means (i) the guaranty of each Guarantor party to the Agreement
contained in Section 17 and (ii) each guaranty (if any) executed and delivered
by each Guarantor in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers, in form and substance satisfactory to Agent and Required
Lenders.

“Hazardous Materials” means (i) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (ii) Hydrocarbons, including, without limitation, oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (iii) any flammable substances or explosives or any radioactive
materials, and (iv) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

“Hedge Agreement” means any and all agreements, or documents now existing or
hereafter entered into by Administrative Borrower or any of its Subsidiaries
that provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Administrative Borrower’s or
any of its Subsidiaries’ exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices,
including without limitation, any Commodity Hedging Agreement.

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, oil, gas and casinghead gas leases, or other liquid or gaseous
hydrocarbon leases, mineral fee or lease interests, farm-outs, overriding
royalty and royalty interests, net profit interests, oil payments, production
payment interests and similar mineral interests, including any reserved or
residual interest of whatever nature.

“Hydrocarbons” means, collectively, oil, gas, coal seam gas, casinghead gas,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons, all products
and byproducts refined, separated, settled and dehydrated therefrom and all
products and byproducts refined therefrom, including, without limitation,
kerosene, liquefied petroleum gas, refined lubricating oils, diesel fuel, drip
gasoline, natural gasoline, helium, sulfur, geothermal steam, water, carbon
dioxide, and all other minerals.

“Indebtedness” means (i) all obligations for borrowed money, (ii) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, hedges, derivatives or other financial
products, (iii) all obligations as a lessee under Capital Leases, (iv) all
obligations or liabilities of others secured by a Lien on any asset of a Person
or its Subsidiaries, irrespective of whether such obligation or liability is
assumed, (v) all obligations to pay the deferred purchase price of assets (other
than trade payables incurred in the ordinary

 

Schedule 1.1 - 8



--------------------------------------------------------------------------------

course of business and repayable in accordance with customary trade practices),
(vi) all obligations owing under Hedge Agreements, and (vii) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(i) through (vi) above.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

“Indemnified Person” has the meaning specified therefor in Section 10.3.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Loan Parties, each of Loan Parties’ Subsidiaries, and Agent,
the form and substance of which is satisfactory to Agent.

“Intercreditor Agreement” means the Intercreditor Agreement among Loan Parties,
Agent and the trustee for the holders of the Second Secured Debt, dated as of
May 15, 2007, as amended, supplemented or otherwise modified from time to time
in accordance with this Agreement.

“Interest Reserve” has the meaning specified therefor in Section 5.22.

“Inventory” means all of each Borrower’s now owned or hereafter acquired right,
title, and interest with respect to inventory (as that term is defined in the
Code), including extracted Hydrocarbons, and other goods held for sale or lease
or to be furnished under a contract of service, goods that are leased by any
Borrower as lessor, goods that are furnished by any Borrower under a contract of
service, and raw materials, work in process, or materials used or consumed in
any Borrower’s business.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (i) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (ii) bona fide Accounts arising in the ordinary course
of business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

“Investment Related Property” has the meaning specified therefor in the Security
Agreement.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

Schedule 1.1 - 9



--------------------------------------------------------------------------------

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1.

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

“Lender Group Expenses” means all (i) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (ii) fees or charges paid or incurred by Agent in connection with
the Lender Group’s transactions with Loan Parties or their Subsidiaries,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) contained in the Agreement, the Fee Letter or
the other Loan Documents), real estate surveys, real estate title policies and
endorsements, and environmental audits, (iii) costs and expenses incurred by
Agent in the disbursement of funds to Loan Parties or other members of the
Lender Group (by wire transfer or otherwise), (iv) charges paid or incurred by
Agent resulting from the dishonor of checks, (v) reasonable costs and expenses
paid or incurred by the Lender Group to correct any default or enforce any
provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (vi) audit fees and expenses (including travel,
meals and lodging) of Agent related to any inspections or audits to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement or the Fee Letter, (vii) reasonable costs and expenses of third
party claims or any other suit paid or incurred by the Lender Group in enforcing
or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with any
Loan Party or any Subsidiary of a Loan Party, (viii) Agent’s and each Lender’s
reasonable costs and expenses (including attorneys fees) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals and
lodging), syndicating, or amending the Loan Documents, and (ix) Agent’s and each
Lender’s reasonable costs and expenses (including attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning any Loan Party or any Subsidiary of a Loan
Party or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of

 

Schedule 1.1 - 10



--------------------------------------------------------------------------------

any kind or nature whatsoever, including any conditional sale contract or other
title retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.9.

“Loan Documents” means the Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Collateral Assignment of Rights, the Control
Agreements, the Contribution Agreement, the Disbursement Letter, the Fee Letter,
any Guaranty, the Intercompany Subordination Agreement, the Mortgages, the
Security Agreement, any Note or Notes executed by a Loan Party in connection
with the Agreement and payable to a member of the Lender Group, and any other
agreement entered into, now or in the future, by any Loan Party or any of their
Subsidiaries, and the Lender Group in connection with the Agreement.

“Loan Parties” means Borrowers and Guarantors, and “Loan Party” means any one of
them.

“Material Adverse Change” means (i) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Loan Parties, taken as a whole, (ii) a material
impairment of a Loan Party’s ability to perform their obligations under the Loan
Documents to which it is a party or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral, or (iii) a material impairment of
the enforceability or priority of the Agent’s Liens with respect to the
Collateral as a result of an action or failure to act on the part of a Loan
Party.

“Material Contract” means, with respect to any Person, (i) the Second Secured
Debt Documents, (ii) each contract or agreement to which such Person or any of
its Subsidiaries is a party involving aggregate consideration payable to or by
such Person or such Subsidiary of $5,000,000 or more (other than purchase orders
in the ordinary course of the business of such Person or such Subsidiary and
other than contracts that by their terms may be terminated by such Person or
Subsidiary in the ordinary course of its business upon less than 60 days’ notice
without penalty or premium) and (iii) all other contracts or agreements material
to the business, operations, condition (financial or otherwise), performance,
prospects or properties of such Person or such Subsidiary.

“Maturity Date” has the meaning specified therefor in Section 3.2.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or a
Subsidiary of a Loan Party in favor of Agent, in form and substance satisfactory
to Agent, that encumber the Real Property.

“Negotiable Collateral” has the meaning specified therefor in the Security
Agreement.

 

Schedule 1.1 - 11



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by Loan Parties or any of their
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Loan Parties or their
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Loan Parties or their Subsidiaries in connection with
such sale or disposition and (iii) taxes paid or payable to any taxing
authorities by Loan Parties or their Subsidiaries in connection with such sale
or disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of Loan Parties, and are properly
attributable to such transaction; and

(b) with respect to the issuance or incurrence of any Indebtedness by Loan
Parties or any of their Subsidiaries, or the issuance by Loan Parties or any of
their Subsidiaries of any shares of Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
Loan Parties or their Subsidiaries in connection with such issuance or
incurrence, after deducting therefrom only (i) reasonable fees, commissions, and
expenses related thereto and required to be paid by Loan Parties or their
Subsidiaries in connection with such issuance or incurrence, (ii) taxes paid or
payable to any taxing authorities by Loan Parties or their Subsidiaries in
connection with such issuance or incurrence, in each case to the extent, but
only to the extent, that the amounts so deducted are, at the time of receipt of
such cash, actually paid or payable to a Person that is not an Affiliate of Loan
Parties, and are properly attributable to such transaction.

“Note” means one or more promissory notes executed by Borrowers evidencing the
Term Loan.

“Obligations” means (i) all loans (including the Term Loan), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities
(including all amounts charged to the Loan Account pursuant to this Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), charges, costs, Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), lease payments, guaranties,
covenants, and duties of any kind and description owing by Loan Parties to the
Lender Group pursuant to or evidenced by the Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Loan Parties are required to pay or reimburse by the Loan Documents or by
law or otherwise in connection with the Loan Documents, and (ii) all

 

Schedule 1.1 - 12



--------------------------------------------------------------------------------

Bank Product Obligations. Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“Oil and Gas Business” means (i) the acquisition, exploration, exploitation,
development, operation and disposition of interests in Oil and Gas Properties
and Hydrocarbons, (ii) the gathering, marketing, treating, processing, storage,
selling and transporting of any production from such interests or properties,
including, without limitation, the marketing of Hydrocarbons obtained from
unrelated Persons, (iii) any business relating to or arising from exploration
for or development, production, treatment, processing, storage, transportation
or marketing of oil, gas and other minerals and products produced in association
therewith, (iv) any business relating to oilfield sales and service, and (v) any
activity that is ancillary or necessary or desirable to facilitate the
activities described in clauses (i) through (iv) of this definition.

“Oil and Gas Liens” means (i) Liens on any specific property or any interest
therein, construction thereon or improvement thereto to secure all or any part
of the costs incurred for surveying, exploration, drilling, extraction,
development, operation, production, construction, alteration, repair or
improvement of, in, under or on such property and the plugging and abandonment
of wells located thereon (it being understood that, in the case of oil and gas
producing properties, or any interest therein, costs incurred for “development”
shall include costs incurred for facilities relating to such properties or to
projects, ventures or other arrangements of which such properties form a part or
which relate to such properties or interests); (ii) Liens on an oil or gas
producing property to secure obligations incurred or guarantees of obligations
incurred in connection with or necessarily incidental to commitments for the
purchase or sale of, or the transportation or distribution of, the products
derived from such property; (iii) Liens arising under partnership agreements,
oil and gas leases, overriding royalty agreements, net profits agreements,
production payment agreements, royalty trust agreements, incentive compensation
programs for geologists, geophysicists and other providers of technical services
to the Loan Parties or their Subsidiaries, master limited partnership
agreements, farm-out agreements, farm-in agreements, division orders, contracts
for the sale, purchase, exchange, transportation, gathering or processing of
oil, gas or other hydrocarbons, utilizations and pooling designations,
declarations, orders and agreements, development agreements, operating
agreements, production sales contracts, area of mutual interest agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or
geophysical permits or agreements, and other agreements which are customary in
the Oil and Gas Business; provided, however, in all instances that such Liens
are limited to the assets that are the subject of the relevant agreement,
program, order or contract; and (iv) Liens on pipelines or pipeline facilities
that arise by operation of law.

“Oil and Gas Properties” means all Hydrocarbon Interests; personal property
and/or real property now or hereafter pooled or unitized with Hydrocarbon
Interests; presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority having jurisdiction) which may affect all or any portion
of the Hydrocarbon Interests; pipelines, gathering lines, compression
facilities, tanks and processing plants; oil wells, gas wells, water wells,
injection wells, platforms, spars or other offshore facilities, casings, rods,
tubing, pumping units and engines, Christmas trees, derricks, separators,

 

Schedule 1.1 - 13



--------------------------------------------------------------------------------

gun barrels, flow lines, gas systems (for gathering, treating and compression),
and water systems (for treating, disposal and injection); interests held in
royalty trusts whether presently existing or hereafter created; Hydrocarbons in
and under and which may be produced, saved, processed or attributable to the
Hydrocarbon Interests, the lands covered thereby and all Hydrocarbons in
pipelines, gathering lines, tanks and processing plants and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; tenements, hereditaments, appurtenances and personal
property and/or real property in any way appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests, and all rights, titles, interests and
estates described or referred to above, including any and all real property, now
owned or hereafter acquired, used or held for use in connection with the
operating, working or development of any of such Hydrocarbon Interests or
personal property and/or Real Property and including any and all surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing; oil, gas and mineral leasehold, fee and term interests, overriding
royalty interests, mineral interests, royalty interests, net profits interests,
net revenue interests, oil payments, production payments, carried interests,
leases, subleases, farmouts and any and all other interests in Hydrocarbons; in
each case whether now owned or hereafter acquired directly or indirectly.

“Originating Lender” has the meaning specified therefor in Section 13.1(e).

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e).

“Permitted Acquisition” means (a) a Permitted Cash Acquisition, or (b) a
Permitted Non-Cash Acquisition, as the context requires.

“Permitted Cash Acquisition” means any Acquisition as to which each of the
following is applicable:

(a)      such Acquisition qualifies as a Permitted Non-Cash Acquisition except
that the consideration payable in respect of the proposed Acquisition also
includes cash;

(b)      Parent has provided Agent with forecasted balance sheets, profit and
loss statements, and cash flow statements of the Person to be acquired, all
prepared on a basis consistent with such Person’s historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions for the 3-year period following the date of the proposed
Acquisition (on a year by year basis, and for the 1-year period following the
date of the proposed Acquisition, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Required Lenders;

(c)      Parent shall have Qualified Cash in an amount equal to at least
$10,000,000 immediately after giving effect to the consummation of the proposed
Acquisition;

(d)      the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Stock is being acquired is organized in a jurisdiction located
within the United States,

 

Schedule 1.1 - 14



--------------------------------------------------------------------------------

(e)      the purchase consideration payable in respect of all Permitted Cash
Acquisitions, in the aggregate (including the proposed Acquisition and including
deferred payment obligations) shall not exceed $5,000,000 in the aggregate;
provided, however, that the purchase price of any single Permitted Cash
Acquisition or series of related Permitted Cash Acquisitions shall not exceed
$2,500,000 in the aggregate,

(f)      in the case of an Asset Acquisition (and notwithstanding any contrary
provisions of Section 5.15 or any other contrary provision of the Agreement),
the applicable Loan Party shall have executed and delivered any and all
documentation reasonably requested by Agent in order to provide Agent with a
first priority perfected security interest, subject to Permitted Liens, in such
assets, and

(g)      in the case of a Stock Acquisition (and notwithstanding any contrary
provisions of Section 5.15 or any other contrary provision of the Agreement),
(i) the Person whose Stock is being acquired shall have executed and delivered
any and all documentation reasonably requested by Agent in order to become a
Guarantor, (ii) the Person whose Stock is being acquired shall have executed and
delivered any and all documentation reasonably requested by Agent in order to
provide Agent with a first priority perfected security interest, subject to
Permitted Liens, in the assets of such Person, and (iii) the owner of the Stock
subject to such Stock Acquisition shall have executed and delivered any and all
documentation reasonably requested by Agent in order to provide Agent with a
first priority perfected security interest in such Stock.

“Permitted Changes” means amendments, modifications, refinancings, renewals, or
extensions of Indebtedness so long as: (i) the terms and conditions of such
amendments, modifications, refinancings, renewals, or extensions do not
materially impair the prospects of repayment of the Obligations by Borrowers or
materially impair Borrowers’ creditworthiness, (ii) such amendments,
modifications, refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so amended, modified,
refinanced, renewed, or extended (other than increases not exceeding the unused
amounts permitted under Section 6.1(l), (iii) such amendments, modifications,
refinancings, renewals, or extensions do not result in an increase in the
interest rate in excess of market rate of interests for the Loan Parties with
respect to the Indebtedness so amended, modified, refinanced, renewed, or
extended, (iv) (a) in the case of the Second Secured Debt, such amendments,
modifications, refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so amended,
modified, refinanced, renewed, or extended, nor (b) in the case of all
Indebtedness, are such amendments, modifications, refinancings, renewals, or
extensions on terms or conditions that, taken as a whole, are materially more
burdensome or restrictive to Borrowers, (v) if the Indebtedness that is amended,
modified, refinanced, renewed, or extended was subordinated in right of payment
to the Obligations, then the terms and conditions of the amendment,
modification, refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the amended, modified, refinanced, renewed, or extended
Indebtedness, and (vi) the Indebtedness that is amended, modified, refinanced,
renewed, or extended is not recourse to any Person that is liable on account of
the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was amended, modified, refinanced, renewed, or extended.

 

Schedule 1.1 - 15



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means (i) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(ii) sales of Inventory, including Hydrocarbons, to buyers in the ordinary
course of business, (iii) the use or transfer of money or Cash Equivalents in a
manner that is not prohibited by the terms of the Agreement or the other Loan
Documents, (iv) the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business, and (v) sales or other dispositions of the Investments set forth on
Schedule P-3 and of the Oil and Gas Properties set forth on Schedule P-4,
provided, that the terms and conditions of the sales or other dispositions of
such Oil and Gas Properties must be satisfactory to Required Lenders.

“Permitted Distributions” means (i) such dividends, payments or other
distributions to the extent payable solely in shares of Stock of Parent, and
(ii) dividends and distributions by a Loan Party to another Loan Party.

“Permitted Farm-Out Agreements” means those certain farm-out agreements
identified on Schedule 6.15 and other farm-out agreements entered into following
the Restatement Date with the prior written consent of Required Lenders.

“Permitted Holder” means the Person identified on Schedule P-1.

“Permitted Investments” means (i) Investments in cash and Cash Equivalents,
(ii) Investments in negotiable instruments for collection, (iii) advances made
in connection with purchases of goods or services in the ordinary course of
business, (iv) Investments received in settlement of amounts due to a Loan Party
or any Subsidiary of a Loan Party effected in the ordinary course of business or
owing to a Loan Party or any Subsidiary of a Loan Party as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of a Loan Party or any Subsidiary of a Loan
Party, (v) Investments made in the ordinary course of, and of a nature that is
customary in, the Oil and Gas Business as a means of actively exploiting,
exploring for, acquiring, developing, processing, gathering, marketing or
transporting oil and gas through agreements, transactions, interests or
arrangements which permit one to share risks or costs, comply with regulatory
requirements regarding local ownership or satisfy other objectives customarily
achieved through the conduct of the Oil and Gas Business jointly with third
parties, including, without limitation, the entry into operating agreements,
working interests, royalty interests, mineral leases, processing agreements,
farm-in agreements, division orders, contracts for the sale, transportation or
exchange of oil or natural gas, unitization and pooling declarations and
agreements and area of mutual interest agreements, production sharing agreements
or other similar or customary agreements, transactions, properties, interests,
and investments and expenditures in connection therewith; provided that for
purposes of this clause (v), an investment in capital Stock, partnership
interests, joint venture interests, limited liability company interests or other
similar equity interests in a Person shall not constitute a Permitted
Investment, (vi) Permitted Acquisitions and (vii) Investments set forth on
Schedule P-3.

 

Schedule 1.1 - 16



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations,
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests, (c) judgment Liens that do not constitute an
Event of Default under Section 7.7 of the Agreement, (d) Liens set forth on
Schedule P-2, provided that any such Lien only secures the Indebtedness that it
secures on the Restatement Date and any Refinancing Indebtedness in respect
thereof, (e) the interests of lessors under operating leases, (f) purchase money
Liens or the interests of lessors under Capital Leases to the extent that such
Liens or interests secure Permitted Purchase Money Indebtedness and so long as
(i) such Lien attaches only to the asset purchased or acquired and the proceeds
thereof, and (ii) such Lien only secures the Indebtedness that was incurred to
acquire the asset purchased or acquired or any Refinancing Indebtedness in
respect thereof, (g) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests, (h) Liens on amounts deposited in connection
with obtaining worker’s compensation or other unemployment insurance, (i) Liens
on amounts deposited in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business and not in connection with
the borrowing of money, (j) Liens on amounts deposited as security for letters
of credit and performance or surety bonds in connection with obtaining or
maintaining such letters of credit and bonds for plugging and abandonment
liabilities in the ordinary course of business, (k) with respect to any Real
Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof, (l) Liens
securing the Second Secured Debt, provided, that such Liens are subject to the
Intercreditor Agreement, (m) Liens that are replacements of Permitted Liens to
the extent the original Indebtedness is refinanced, renewed, or extended
pursuant to Refinancing Indebtedness and so long as the replacement Liens only
encumber those assets that secured the original Indebtedness, and (n) Oil and
Gas Liens which are not incurred in connection with the borrowing of money.

“Permitted Merger” means the merger of (i) any Borrower with and into any other
Borrower, (ii) any Guarantor with and into any other Guarantor, or (ii) any
Subsidiary that is not a Loan Party with and into any other Subsidiary that is
not a Loan Party, in each case, so long as no Default or Event of Default has
occurred and is continuing or would result from such merger.

“Permitted Non-Cash Acquisition” means any Acquisition so long as:

(a)      no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b)      the consideration payable in respect of the proposed Acquisition shall
be composed solely of common Stock of Parent;

(c)      no Indebtedness will be incurred, assumed, or would exist with respect
to Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clause (c) of Section 6.1 and no Liens will be
incurred, assumed, or would exist with respect to

 

Schedule 1.1 - 17



--------------------------------------------------------------------------------

the assets of Parent or its Subsidiaries as a result or such Acquisition other
than Liens permitted under clause (vi) of the definition of Permitted Liens;

(d)      Parent has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis, created by adding
the historical combined financial statements of Parent (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition (adjusted to eliminate expense items that would not
have been incurred and to include income items that would have been recognized,
in each case, if the combination had been accomplished at the beginning of the
relevant period; such eliminations and inclusions to be mutually and reasonably
agreed upon by Parent and Agent), Parent and its Subsidiaries (i) would have
been in compliance with the financial covenant in Section 6.16 for the 12 month
period ended immediately prior to the proposed date of consummation of such
proposed Acquisition, and (ii) are projected to be in compliance with the
financial covenant in Section 6.16 for the 12 month period ended one year after
the proposed date of consummation of such proposed Acquisition, together with
copies of all such historical financial statements of the Person or assets being
acquired,

(e)      Parent has provided Agent with written notice of the proposed
Acquisition at least 30 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

(f)      the assets being acquired (other than a de minimis amount of assets in
relation to Parent and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Parent and its Subsidiaries or a business reasonably related
thereto, and

(g)      the subject assets or Stock, as applicable, are being acquired directly
by Borrowers or one of their Subsidiaries that is a Guarantor, and (i) in the
case of an Asset Acquisition, the applicable Loan Party shall have executed and
delivered or authorized, as applicable, any and all documentation reasonably
requested by the Agent in order to include the newly acquired assets within the
collateral hypothecated under the Loan Documents, and (ii) in the case of a
Stock Acquisition, the applicable Loan Party shall have complied with
Section 5.15 of the Agreement.

“Permitted Protest” means the right of Administrative Borrower or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (i) a reserve
with respect to such obligation is established on a Borrower’s or any of its
Subsidiaries’ books and records in such amount as is required under GAAP,
(ii) any such protest is instituted promptly and prosecuted diligently by
Administrative Borrower or any of its Subsidiaries, as applicable, in good
faith, and (iii) Agent is satisfied that,

 

Schedule 1.1 - 18



--------------------------------------------------------------------------------

while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after May 15, 2007 in an aggregate
principal amount outstanding at any one time not in excess of $10,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Petroleum Engineers” means such petroleum engineers of recognized national
standing as may be selected by Loan Parties with the prior consent of Agent.

“Platform” has the meaning specified therefor in Section 18.9.

“Preferred Stock” means the Series A Preferred Stock of Parent.

“Projections” means Parent’s forecasted (i) balance sheets, (ii) profit and loss
statements, and (iii) cash flow statements, all prepared on a consistent basis
using a successful efforts methodology, together with appropriate supporting
details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination, the percentage obtained
by dividing (i) the outstanding principal amount of the Term Loan held by such
Lender by (ii) the outstanding principal amount of the total Term Loan.

“Proved Developed Non-Producing Reserves” means those Oil and Gas Properties
designated as “proved developed non-producing” (in accordance with the rules
promulgated by the SEC from time to time) in the Reserve Report.

“Proved Developed Producing Reserves” means those Oil and Gas Properties
designated as “proved developed producing” (in accordance with the rules
promulgated by the SEC from time to time) in the Reserve Report.

“Proved Developed Reserves” means the Proved Developed Non-Producing Reserves
and the Proved Developed Producing Reserves.

“Public Lender” has the meaning specified therefor in Section 18.9.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Loan Parties and their Subsidiaries
that is in Deposit

 

Schedule 1.1 - 19



--------------------------------------------------------------------------------

Accounts or in Securities Accounts, or any combination thereof, and which such
Deposit Account or Securities Account is the subject of a Control Agreement and
is maintained by a branch office of the bank or securities intermediary located
within the United States.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or a Subsidiary of any Loan Party and the
improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by a Borrower or any Subsidiary of a
Borrower.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as the only amendments, modifications or other changes to
such Indebtedness are Permitted Changes.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (ii) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (iii) restore or reclaim natural resources or the
environment, (iv) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (v) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Report” means any report, audit or exam respecting Borrowers or their
Subsidiaries prepared by or at the request of Agent.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
exceed 50%; provided, that, if at any date of determination, there are less than
three unaffiliated Lenders, the “Required Lenders” shall mean all of the
Lenders.

“Reserve Report” means a report of the Petroleum Engineers (or in the case of
the report dated June 30, of the chief engineer of Borrowers) in the form of the
Restatement Date Reserve Report, setting forth, as of June 30 or December 31 of
any calendar year (i) the volumetric quantity and the Total Proved Developed
PV-10 of the oil and gas reserves attributable to the Oil and Gas Properties of
Borrowers, together with a projection of the rate of production and future net
income, taxes, operating expenses and Capital Expenditures with

 

Schedule 1.1 - 20



--------------------------------------------------------------------------------

respect thereto as of such date, and (ii) such other information as Agent may
reasonably request, all in form and substance satisfactory to Required Lenders.

“Restatement Date” means the date that the Term Loan is advanced hereunder.

“Restatement Date Reserve Report” means the reserve report prepared by the chief
engineer of Borrowers dated June 30, 2010 with respect to the Oil and Gas
Properties of Borrowers.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Second Secured Debt” means all current and future Indebtedness and other
liabilities owing pursuant to the Second Secured Notes or any other Second
Secured Debt Documents and any Refinancing Indebtedness in respect of such
Indebtedness.

“Second Secured Debt Documents” means the Second Secured Note Indenture, the
Second Secured Notes and all agreements and documents executed in connection
therewith at any time, including without limitation those agreements and
documents listed on Schedule 4.24 hereto.

“Second Secured Notes” means the 10 1/2% Senior Secured Notes issued by the
Parent in the original principal amount of $300,000,000 due June 1, 2012 issued
pursuant to the Second Secured Note Indenture and any other securities issued
pursuant to the Second Secured Note Indenture at any time.

“Second Secured Note Indenture” means the Senior Secured Indenture between the
Parent, the Subsidiary guarantors named therein and The Bank of New York, as
trustee, dated as of May 15, 2007, as amended, supplemented or otherwise
modified from time to time in accordance with Section 6.7 of this Agreement.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Security Agreement” means a security agreement, in form and substance
satisfactory to Agent, executed and delivered by Loan Parties to Agent.

“Seismic Licenses” has the meaning specified therefor in Section 4.32.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined

 

Schedule 1.1 - 21



--------------------------------------------------------------------------------

in Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act).

“Subordinated Indebtedness” means Indebtedness of any Loan Party the terms of
which are reasonably satisfactory to the Required Lenders and which has been
expressly subordinated in right of payment to all Indebtedness of such Loan
Party under the Loan Documents (i) by the execution and delivery of a
subordination agreement, in form and substance reasonably satisfactory to the
Required Lenders, or (ii) otherwise on terms and conditions (including, without
limitation, subordination provisions, payment terms, interest rates, covenants,
remedies, defaults and other material terms) reasonably satisfactory to the
Required Lenders.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Taxes” has the meaning specified therefor in Section 16(a).

“Term Loan” has the meaning specified therefor in Section 2.2.

“Total Proved Developed PV-10” means, as of any date of determination, the sum
of the present values of the amounts of net revenues before income taxes
expected to be received by Borrowers following the date of determination on the
basis of estimated production from Proved Developed Reserves (as set forth in
the most recent Reserve Report) determined utilizing the average price as of the
first day of each month for the 12 months preceding the date of determination
for the appropriate category of oil or gas and assuming that such average price
and production costs thereafter remain constant, then discounted at the rate of
10% per year to obtain the present value, and otherwise applying the financial
accounting and reporting standards prescribed by the SEC for application of the
successful efforts method of accounting under Rule 4-10 and Regulation S-X as
promulgated by the SEC from time to time.

“United States” means the United States of America.

“Voidable Transfer” has the meaning specified therefor in Section 18.8.

“Wayzata” has the meaning specified therefor in the preamble to this Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, Inc., a California corporation
formerly known as Wells Fargo Foothill, Inc.

 

Schedule 1.1 - 22



--------------------------------------------------------------------------------

Schedule 2.7(a)

Cash Management Bank

BBVA Compass Bank

24 Greenway Plaza

Houston, TX 77046



--------------------------------------------------------------------------------

Schedule 3.1

The amendment and restatement of the 2007 Credit Agreement and advance of the
Term Loan are subject to the fulfillment, to the satisfaction of Wayzata (the
extension of the Term Loan by Wayzata being conclusively deemed to be its
satisfaction or waiver of the following), of each of the following conditions
precedent:

(a)      the Restatement Date shall occur on or before December 15, 2010;

(b)      a summary of the Restatement Date Reserve Report shall have been filed
of public record pursuant to Form 8-K with the SEC;

(c)      the representations and warranties of Loan Parties and their
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct;

(d)      no Default or Event of Default shall have occurred and be continuing;

(e)      no Material Adverse Change shall have occurred since December 31, 2009.

(f)      Wayzata shall have received evidence that appropriate financing
statements have been duly filed in such office or offices as may be necessary
or, in the opinion of Wayzata, desirable to perfect the Agent’s Liens in and to
the Collateral, and Wayzata shall have received searches reflecting the filing
of all such financing statements, and evidencing the absence of any other Liens
on the Collateral, other than Liens acceptable to Wayzata;

(g)      Wayzata shall have received each of the following documents, in form
and substance satisfactory to Wayzata, duly executed, and each such document
shall be in full force and effect:

  (i)      the Agreement,

  (ii)     the Note, and

  (iii)    the Disbursement Letter.

(h)      Wayzata shall have received a certificate from the Secretary of each
Loan Party (i) attesting to the resolutions of such Loan Party’s Board of
Directors authorizing its execution, delivery, and performance of this Agreement
and the other Loan Documents to which such Loan Party is a party,
(ii) authorizing specific officers of such Loan Party to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
such Loan Party;

(i)      Wayzata shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Restatement Date,
certified by the Secretary of such Loan Party;

 

Schedule 3.1 - 1



--------------------------------------------------------------------------------

(j)      Wayzata shall have received a certificate of status with respect to
each Loan Party, dated within 10 days of the Restatement Date, such certificate
to be issued by the appropriate officer of the jurisdiction of organization of
such Loan Party, which certificate shall indicate that such Loan Party is in
good standing in such jurisdiction;

(k)     Wayzata shall have received certificates of status with respect to each
Loan Party, each dated within 30 days of the Restatement Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(l)      Agent shall have received a certificate of insurance, together with the
endorsements thereto (including loss payable endorsements), as are required by
Section 5.8, the form and substance of which shall be satisfactory to Wayzata;

(m)    Wayzata shall have received legal opinions, in form and substance
satisfactory to Wayzata, from Andrews Kurth LLP, special New York and Texas
counsel to Loan Parties;

(n)     Wayzata shall have received a certificate of the chief financial officer
of Parent certifying (i) as to the truth and accuracy of the representations and
warranties of each Loan Party contained in Section 4 of the Agreement, (ii) the
absence of any Defaults or Events of Default, and (iii) that after giving effect
to the incurrence of Indebtedness under the Agreement, each Loan Party is
Solvent, on and as of the date of such extension of credit;

(o)     Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

(p)     Administrative Borrower shall have established a Deposit Account subject
to a Control Agreement for purposes of the Interest Reserve; and

(q)     all letters of credit issued under the 2007 Credit Agreement shall have
been cancelled and/or returned on terms satisfactory to Wayzata.

 

Schedule 3.1 - 2



--------------------------------------------------------------------------------

Schedule 4.2(a)

Jurisdictions of Organization

Delaware for Dune Energy, Inc.

Texas for Dune Properties, Inc. and Dune Operating Company



--------------------------------------------------------------------------------

Schedule 4.2(b)

Chief Executive Offices

 

Dune Energy, Inc.

     Two Shell Plaza, 777 Walker Street, Suite 2300, Houston, Texas 77002

Dune Properties, Inc.

     Two Shell Plaza, 777 Walker Street, Suite 2300, Houston, Texas 77002

Dune Operating Company

     Two Shell Plaza, 777 Walker Street, Suite 2300, Houston, Texas 77002



--------------------------------------------------------------------------------

Schedule 4.2(c)

Organizational Identification Numbers

 

Entity

 

EIN/TIN

 

Organization Identification Numbers

Dune Energy Inc.

  95-4737507   2969625

Dune Operating Company

  20-2379750   800447859

Dune Properties, Inc.

  62-1759062   149826000



--------------------------------------------------------------------------------

Schedule 4.2(d)

Commercial Tort Claims

 

Dune Energy Inc.

   None      

Dune Operating Company

   None      

Dune Properties, Inc.

   None      



--------------------------------------------------------------------------------

Schedule 4.3(b)

Capitalization of Parent

 

Name

   Jurisdiction             Authorized        Issued  

Dune Energy, Inc.

     Delaware          300,000,000


common shares

       41,271,945   

Dune Energy, Inc

     Delaware          100,000,000


preferred shares1

       213,480   

 

Dune Energy Inc.

        

1.      Options – 210,000

        

2.      Warrants – 291,635

 

 

1

The preferred shares are convertible to common shares for a conversion price of
$8.75/share.



--------------------------------------------------------------------------------

Schedule 4.3(c)

Capitalization of Parents’ Subsidiaries

 

Name

   Jurisdiction    Authorized      Issued      Subsidiary owns  

Dune Operating Company

   Texas      10,000         100         0 % 

Dune Properties, Inc.

   Texas      1,000,000         100         0 %



--------------------------------------------------------------------------------

Schedule 4.3(d)

Subscriptions, Options and Warrants

 

Dune Operating Company

     None   

Dune Properties, Inc.

     None   



--------------------------------------------------------------------------------

Schedule 4.5

Litigation

 

1.

Dune Properties, Inc. (“DPI”), as successor to Goldking Operating Company, has
been named a responsible party by the United States Coast Guard (“USCG”) for an
intermittent release of oil into inland waters that occurred in the Garden
Island Bay Field in Louisiana following the impact of Hurricane Katrina in 2005.
This release is referred to by the USCG as the “mystery sheen.” Further
investigation by the USCG and DPI has revealed that Shell Pipeline Company owns
an abandoned pipeline which runs through the impacted area. That pipeline was
shut in by Shell Pipeline prior to the hurricane because of ruptures and
buckling due to subsidence. Based on its investigation and analysis, which
includes coring samples in the impacted area, DPI believes that the abandoned
Shell Pipeline is a likely source of the release. Further investigation by the
USCG and DPI also indicates the presence of a production pit at the location
which was constructed by Texaco, DPI’s predecessor in title, and possibly
improperly closed prior to DPI’s acquisition of its interest in the Garden
Island Bay Field. DPI is in preliminary discussions with the USCG concerning
possible remediation of the site, as an alternative to federalization, and the
USCG has indicated that it intends to include Shell and Texaco in those
discussions.

 

2.

DPI was named as a defendant in the matter entitled, D&D Cajun Ventures, LLC and
Eileen H. Baur v. Atlantic Richfield Company, et al., bearing Civil Action
No. 87,694, “L” on the docket of the 15th Judicial District Court in and for
Vermilion Parish, Louisiana. Plaintiff seeks an unspecified amount of money
damages “equal to the cost to conduct a comprehensive and expedited
environmental assessment of all present and yet unidentified pollution and
contamination of the property” and for “continuous and ongoing migration of . .
oilfield waste . causing new and ever increasing damage ...” to its property. It
also seeks remediation costs and exemplary damages in unspecified amounts.
Finally, plaintiff further seeks an undisclosed amount of unpaid royalties. The
Court has ordered plaintiff to amend its petition twice to identify its claims
with sufficient particularity to permit preparation of a defense, plaintiff has
failed to do so. No discovery has been conducted in this matter and, given its
preliminary stage, it is impossible at this point to reasonably estimate the
likelihood of an unfavorable outcome or the amount or range of any potential
loss.

 

3.

DPI was named as a defendant in the matter entitled Emerald Land Corporation v.
Dune Properties, Inc., bearing Civil Action No. 120-467 on the docket of the
16th Judicial District Court in and for St. Mary Parish, Louisiana. Plaintiff
seeks a judgment declaring that certain mineral leases in the Bateman Lake Field
have terminated and for alleged damages sustained by Emerald Land as a result of
Dune’s refusal to release the leases in accordance with the provisions of La.
Rev. Statutes La. R.S. 31:122. DPI asserts that said leases have been maintained
and remain in full force and effect. No discovery has been conducted in this
matter and, given its preliminary stage, it is impossible at this point to
reasonably estimate the likelihood of an unfavorable outcome or the amount or
range of any potential loss.

 

4.

Dune Energy, Inc. (“DEI”) was named a defendant in Wesley J. Deshotels, Jr. and
Melissa Deshotels v. Terrebonne Wireline Services Inc., Dune Energy Inc., Wood
Group Production Services, Inc., and Blaine Portier, bearing Civil Action
No. 09-3230, Section “F” on the docket of the United States District Court for
the Eastern District of Louisiana. The plaintiff Deshotels and his wife sought
damages for injuries sustained by Wesley Deshotels in the Bayou Couba Field when
a small boat, owned by DEI and operated by a Terrebonne Wireline Services
employee, ran aground and threw Wesley Deshotels into the bulkhead of the boat,
injuring his head.

DEI was dismissed on summary judgment and thereafter the claims of the
plaintiffs were settled by Terrebonne Wireline for $200,000.00. At present,
Terrebonne Wireline Services is seeking indemnity from Dune in the forgoing
amount, plus attorney’s fees in the approximate amount of an additional
$100,000.00, pursuant to the terms and conditions of the Master Service
Agreement in force at the time of the casualty. The MSA required Dune to name
Terrebonne Wireline Services as additional insured on the Dune insurance policy
with Travelers Insurance Company. Travelers has asserted a defense to the
indemnity claim, arguing the application of Louisiana law which would preclude
such indemnity. Preliminary



--------------------------------------------------------------------------------

settlement discussions are in progress, but we believe that the Travelers
position has merit and can be successfully maintained.

 

5.

In the case of Troy Daigle v. Texaco, Inc., The Texas Company, St. Michael’s
Hunting & Fishing Club, L.L.C., Fred & Edna W. Land Corporation, Eula Mae B.
Williams, and Meryle E. Williams, 16th Judicial District Court for the Parish of
St. Mary, Case No. 120341, Division “D” plaintiff alleges personal injuries
sustained on or about July 10, 2008 when he was traveling in a fishing boat that
struck a submerged metal sign in Bateman Lake in St. Mary Parish, Louisiana.
Texaco Co., Inc. and/or The Texas Company made demand upon EnerVest Energy, L.P.
which had acquired the mineral lease. EnerVest, in turn, made demand on
August 19, 2010 upon Dune GC Holdings, Inc. f/k/a Goldking Energy Corporation
(which has since been merged into DPI) which had acquired the property from
EnerVest pursuant to a July 1, 2005 Purchase and Sale Agreement. Specifically,
EnerVest invoked paragraph 8.5 of the PSA which specified that the purchaser,
Dune, would indemnify EnerVest. The indemnity obligation was underwritten by
Travelers Insurance Company which has appointed counsel to defend. The extent of
plaintiff’s damages is unclear at this time and, likewise, it is uncertain
whether EnerVest can perfect its indemnity claim. An analysis from Travelers
counsel is anticipated in the coming weeks.

 

6.

In Dan S. Collins, Marrian L. Pyle, and Dan S. Collins, CPL & Associates, Inc.
versus Dune Energy, Inc., Dune Properties, Inc., and Dune Operating Company,
bearing Civil Action No. 89,523 on the docket of the 15th Judicial District
Court for the Parish of Vermillion plaintiffs are seeking a judgment for loss of
royalties and interest thereon, attorney’s fees and all general and equitable
relief. Specifically, plaintiffs claim to own specific percentages of royalty
interests in different producing wells located in Vermillion Parish for which
defendants have failed to pay timely. No discovery has been conducted in this
matter and, given its preliminary stage, it is impossible at this point to
reasonably estimate the likelihood of an unfavorable outcome or the amount or
range of any potential loss.

 

7.

DEI was named as a defendant in a lawsuit styled Santiago Solis v. Goldking
Energy, Corporation, Goldking Energy Holdings, L.P., Goldking Energy Partners I,
LP, Goldking Energy Partners II, LLC, Dune Energy, Inc. and Benny Garza,
numbered 2009 CVT000520-D1, and filed in the 49th Judicial District Court of
Webb County, Texas. The suit was filed on March 30, 2009, and makes claims for
personal injuries alleged to have been sustained by the plaintiff. We are unable
to assess the likelihood of an unfavorable outcome or to estimate the amount or
range of any possible loss to DEI.

THREATENED CLAIM

 

1.

By letter dated April 21, 2009, the Edward Wisner Donation Advisory Committee
for the City of New Orleans made demand, as lessor, upon Dune Properties, Inc.,
Dune Energy, Inc, EnerVest Energy, LP, and Hunt Oil Company for a release of
that certain oil and gas mining lease from the City of New Orleans, as trustee
under the Edward Wisner Donation, et al, as lessor, to The Texas Company, as
lessee, dated June 15, 1945, registered in the Conveyance Records of Lafourche
Parish, Louisiana, in COB 177, at page 347, et seq., under Entry No. 67465,
alleging a cessation of production sufficient to terminate the lease under its
terms particularly attributable to the CNO well Nos. 17 and 28, Leeville Field,
Lafourche Parish, Louisiana.

Through counsel, Dune Properties, Inc. and Dune Energy, Inc. responded to said
demand for a release by letter dated May 19, 2009, explaining that the temporary
shutdown of production in Leeville Field arose as a consequence of mandatory
evacuation ordered by the Governor of the State of Louisiana to avoid certain
environmental damage which would have occurred had production continued during
both Hurricane Gustav and Hurricane Ike. Dune further asserted that it has fully
complied with its obligations under the referenced lease and that the two
hurricanes, which were completely fortuitous acts of God, caused by no fault on
Dune’s part, rendered Dune’s performance of its production obligations
temporarily impossible without violation of the Louisiana and federal statutes,
rules, and regulations governing the same. No litigation has been instituted to
date by either party and the parties continue to attempt to negotiate a mutually
satisfactory lease amendment in the circumstances.



--------------------------------------------------------------------------------

Schedule 4.6

No Material Adverse Change

None.



--------------------------------------------------------------------------------

Schedule 4.9

Environmental Matters

Dune Properties, Inc. (“DPI”), as successor to Goldking Operating Company, has
been named a responsible party by the United States Coast Guard (“USCG”) for an
intermittent release of oil into inland waters that occurred in the Garden
Island Bay Field in Louisiana following the impact of Hurricane Katrina in 2005.
This release is referred to by the USCG as the “mystery sheen.” Further
investigation by the USCG and DPI has revealed that Shell Pipeline Company owns
an abandoned pipeline which runs through the impacted area. That pipeline was
shut in by Shell Pipeline prior to the hurricane because of ruptures and
buckling due to subsidence. Based on its investigation and analysis, which
includes coring samples in the impacted area, DPI believes that the abandoned
Shell Pipeline is a likely source of the release. Further investigation by the
USCG and DPI also indicates the presence of a production pit at the location
which was constructed by Texaco, DPI’s predecessor in title, and possibly
improperly closed prior to DPI’s acquisition of its interest in the Garden
Island Bay Field. DPI is in preliminary discussions with the USCG concerning
possible remediation of the site, as an alternative to federalization, and the
USCG has indicated that it intends to include Shell and Texaco in those
discussions.



--------------------------------------------------------------------------------

Schedule 4.10

Intellectual Property

 

Dune Energy Inc.

     None, except as to the Website disclosed on Schedule 2 of the Security
Agreement.

Dune Operating Company

     None.

Dune Properties, Inc.

     None, except as to the Website disclosed on Schedule 2 of the Security
Agreement



--------------------------------------------------------------------------------

Schedule 4.12

Commodities Accounts, Deposit Accounts and Securities Accounts

Deposit Account List:

 

Bank

  

ABA

    

Name

  

Account No.

 

BBVA Compass Bank

24 Greenway Plaza

Houston, Texas 77046

     113010547      

Dune Operating Company

General - Master Account

     29200572         

Dune Operating Company

Intermediary Operations Account

     2521127298         

Dune Operating Company

ZBA Payables Account

     29200580         

Dune Operating Company

ZBA Revenue Account

     29200599         

Dune Operating Company

ZBA Payroll Account

     29200602         

Dune Operating Company

ZBA Insurance Account

     2511289028         

Dune Energy, Inc

ZBA Checking Account

     29200629         

Dune Operating Company

Blocked Collateral Account

     2527428370    Wells Fargo Bank, N.A
San Francisco, CA      121-000-248      

Dune Operating Company

(Credit to: Wells Fargo Capital Finance, Inc.)

     4121345094   

Commodities Accounts: None

Securities Accounts: None



--------------------------------------------------------------------------------

Schedule 4.17

Material Contracts

Dune Operating Company Material Contracts

Live Oak Field

Crude Oil Purchase Contract dated January 15, 2004 by and between Dunhill
Exploration & Production, LLC and Plains Marketing, EP.

Hilcorp Properties Acquisition-General

Purchase and Sale Agreement, by and among Grantor, Hilcorp Energy I, L.P. and
Hilcorp Energy IV, L.P., as Seller, and Grantee, as Buyer, dated September 1,
2006, as it may have been amended

Bateman Lake Field

Amended and Restated Bateman Lake Field Exploration Agreement dated as of
November 15, 2010, among Dune Properties, Inc., Texana Resources Partners, Ltd.,
Richard B. Beard and George A. Alcorn, Inc., covering the acreage comprising the
Bateman Lake Unit.

Bayou Choctaw Field

LA21701             OA 10/25/71 Carl O&GILVO

JOA dated 10/2517 1 between Carl Oil & Gas Ltd (operator) and LVO Corp
(non-operator) covering SF/4 Section 53, all Section 42, SW/4 Section 39 and
NW/4 Section 53 all in T8S, R11E, Iberville Parish, LA.

Chocolate Bayou Field

Sharing Agreement dated September 1, 1993, among Texaco Exploration and
Production, Inc, Phillips Petroleum Company and the various affected mineral
owners, as amended by Ratification and Amendment to Sharing Agreement dated
December 19, 1995.

Participation Agreement dated as of August 12, 2009, between Thorp Petroleum
Corporation and Dune Properties, Inc, granting the right to participate in the
drilling of a test well targeting the 12,000’ S sand formation in the A.M.
Wieting No. 32 Well and to earn an undivided fifty percent (50%) of 8/8ths
working interest in the S Sand production from the wellbore of such well and the
right to participate in any development wells thereto to earn a similar wellbore
interest in such development wells.

Participation Agreement dated as of June 9, 2010, between Thorp Petroleum
Corporation and Dune Properties, Inc, granting the right to participate in the
drilling of a test well to the base of the IP Farms formation in the A.M.
Wieting No. 33 well and to earn an undivided fifty percent (50%) of 8/8ths
working interest in the production from the wellbore of such well and the right
to participate in any development wells thereto to earn a similar wellbore
interest in such development wells.

Operating Agreement dated August 1, 2009, by and among Dune Operating Company,
as Operator, and Thorp Petroleum Corporation and Dune Properties, Inc, as
Non-Operators, covering the A.M. Wieting No. 32 well

Operating Agreement dated June 9, 2010, by and among Dune Operating Company, as
Operator, and Thorp Petroleum Corporation and Dune Properties, Inc, as
Non-Operators, covering the A.M. Wieting No. 33 well



--------------------------------------------------------------------------------

Compression, Dehydration, Liquid Handling, and Salt Water Disposal Agreement
dated August, 2009, by and between Dune Operating Company and Thorp Petroleum
Corporation regarding the AM Wieting No. 32 well.

Compression, Dehydration, Liquid Handling, and Salt Water Disposal Agreement
dated June 9, 2010, by and between Dune Operating Company and Thorp Petroleum
Corporation regarding the AM Wieting No. 33 well.

Columbus Field

TX22806 JOA             11/01/93 Quintana/SG Interests

Joint Operating Agreement dated 11/01/1993 between Quintana Petroleum Corp
(operator) and Isaac Arnold Jr. et al (non-operators) covering certain lands in
the James Cummins League A-13 (all depths) and Cohn Dc Bland Svy A-178 (surface
to 8400’) (HR Cullen wells).

TX22807 JOA             11/01/93 Quintana/SG Interests

Joint Operating Agreement dated 11/01/1993 between Quintana Petroleum Corp
(operator) and Isaac Arnold Jr. et al (non-operators) covering certain lands in
the James Cummins League A-13 (all depths) and Cohn Dc Bland Svy A-178 (depths
below 8400’) (Hastedt “B” wells).

Comite Field

LA 19301             JOA 04-20-81 (Strain #1)

Joint Operating Agreement dated 04-20-81 between Exxon Corporation, operator and
Grace Petroleum Corp et al, non-operator, covering the 18,000’ TUSC RA SUA, as
ratified by Samedan Oil Corporation.

LA19311             JOA 01-01-86 for the Cobb #1

Joint Operating Agreement dated 01-01-86 covering the 18,000’ TUSC RB SUD (Cobb
#1).

Garden Island Bay Field

Participation Agreement dated as of September 30, 2010, among Repsol Louisiana
Corp., Dune Properties, Inc., and ORX Exploration, Inc. covering 9,000 acres
surrounding the Garden Island Bay salt dome and covered by State of Louisiana
Lease No. 214 and State of Louisiana Lease 1393, limited to depths below 12,000’
subsea and targeted sands whose uppermost structural and stratigraphic limits
are overlain or structurally truncated by salt.

Auxiliary Agreement dated as of September 30, 2010, by and between Dune
Properties, Inc. and ORX Exploration, Inc.

Operating Agreement dated September 30, 2010, by and among ORX Exploration,
Inc., as Operator, and Repsol Louisiana Corp. and Dune Properties, Inc., as
Non-Operators, covering the initial 1280 acre drilling block designated under
the September 30, 2010 Participation Agreement described above.

Malo Domingo Field

TX09701             JOA 04-07-80 Talk #1, #2, Samsel #1

JOA dated 04-07-80, amended effective 11-04-80 between Hanson Minerals Co,
operator and Alfawood et al, non-ops, covering Koehler Area.

N. Broussard Field

Agreement to Market dated March 19, 2010, among Dune Properties, Inc., Houston
Energy, LP, and Raymond Fontenot pursuant to which Houston Energy and Fontenot
have the right, until March 31, 2011, to market a farmout, upon terms acceptable
to Dune, for participation in the drilling of a well to test the Bol Perc
formation within Dune’s leasehold containing approximately 320 acres to earn an
interest in such leasehold with Dune retaining an override equal to the
difference between 21% and leasehold burdens and an additional 2.0 % override
convertible at payout to an undivided 20% working interest; and the right to
farmout an additional approximately 377 acres.



--------------------------------------------------------------------------------

EnerVest Bayou Properties Acquisition—General

Purchase and Sale Agreement between EnerVest Energy, LP and Goldking Energy
Corporation dated effective as of July 1, 2005

LA009—CO21A Consent Judgment dated September 3, 1992, in the matter of Sierra
Club vs. Texaco Exploration and Production, Inc., United States District Court
for the Eastern District of Louisiana, Civil Action No. 92-2253, Section K.

LA009-CO21B     Amendment to Consent Judgment dated September 20, 1994, of that
certain Consent Judgment dated September 3, 1992, in the matter of Sierra Club
vs. Texaco Exploration and Production, Inc., United States District Court for
the Eastern District of Louisiana, Civil Action No. 92-2253, Section K.

LA009-G001     Global Settlement Agreement by and among Texaco Inc., The
Louisiana Land and Exploration Company, and the State of Louisiana (‘Global
Settlement’) dated February 22, 1994, and effective February 1, 1994, recorded
in the records of Plaquemines Parish, Louisiana, in Book 830, Page 590, a
complete copy of which is recorded in the records of Terrebonne Parish,
Louisiana, in Conveyance Book 1413, under Entry No. 935,497, as amended by that
certain Amendment to the Global Settlement dated April 3, 1998 and recorded in
the records of Plaquemines Parish, Louisiana in C 0 B 928 at Folio 593.

Leeville Field

LAO13-C003     Operating Agreement dated December 1, 1995, by and between Texaco
Exploration and Production, inc., as Operator, and Mobil Oil Exploration &
Producing Southeast Inc. and The Louisiana Land and Exploration Company, as
Non-Operators, covering 5870.463 acres located in Sections 3, 4, 5, 7, 8, 9, 10,
15, 16, 17, 18, 19, 20 and 21, Township 21 South, Range 22 East, Lafourche
Parish, Louisiana, limited in depth from the surface down to 20,600 feet.

Omnibus Agreement dated as of November 1, 2010, among Manti Equity Partners LP,
Manti Exploration & Production, Inc., Manti Exploration Operating, LLC and Dune
Properties, Inc.

Contract Operating Agreement dated effective November 1, 2010, between Manti
Exploration Operating, LLC and Dune Properties, Inc., covering various wells in
Leeville Field in which Dune owns 100% working interest.

Operating Agreement dated November 1, 2010, by and among Manti Exploration
Operating, LLC, as Operator, and Manti Equity Partners LP, Manti Exploration &
Production, Inc., and Dune Properties, Inc., as Non-Operators, covering
approximately 30 square miles located in portions of Township 21 South, Range 22
East, Township 22 South, Range 22 East, and Township 21 South, Range 23 East,
Lafourche Parish, Louisiana, excluding wells covered by February 2, 2004
Operating Agreement (described below).

Operating Agreement dated February 2, 2004, by and among EnerVest Operating
L.L.C., as Operator, and Manti Resources Inc., as Non-Operator, covering
approximately 30 square miles located in portions of Township 21 South, Range 22
East, Township 22 South, Range 22 East, and Township 21 South, Range 23 East,
Lafourche Parish, Louisiana, limited in depth from the surface down to the top
of the CIB CAR formation as encountered at induction election log depth of
12,570' in the Texaco LL&E Well No. 197, and limited to wells drilled under the
terms of the Exploration Agreement dated effective February 2, 2004, by and
between EnerVest Energy, L.P. and Manti-EnerVest, Ltd.

Other Material Contracts/Agreements:

Office Space Lease Agreement by and between Hines Louisiana Walker One, L.P., as
successor in interest to Hines Interests Limited Partnership and Goldking Energy
Corp. (predecessor of Dune) dated March 16, 1998, as amended.

Letter Agreement by and between Hines Louisiana Walker One, L.P., as successor
in interest to Hines Interests Limited Partnership and Goldking Energy Corp.
(predecessor of Dune) dated December 12, 2006.



--------------------------------------------------------------------------------

Natural Gas Marketing, Transportation and Processing Agency Agreement dated
November 1, 2006, among Upstream Energy Services, L.P., and Dune Operating
Company (successor of Goldking Operating Company), as amended.

Purchase Agreement (Contract No. CPE50033) dated effective August 15, 2007,
between Texon Operating, LLC., as Buyer, and Dune Operating Company, as Seller,
as amended.

Purchase Agreement (Contract No. CPE6813) dated effective August 15, 2007,
between Texon L.P., as Buyer, and Dune Operating Company, as Seller, as amended.



--------------------------------------------------------------------------------

Schedule 4.18

Employee and Labor Matters

 

Dune Energy, Inc

   None.

Dune Operating Company

   None.

Dune Properties, Inc.

   None



--------------------------------------------------------------------------------

Schedule 4.21

Insurance

[See attached Certificates]



--------------------------------------------------------------------------------

 

LOGO [g125489a_pg2b.jpg] ACORD CERTIFICATE OF LIABILITY INSURANCE DATE
(MM/DD/YYYY ) 12/2/2010 THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION
ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES
NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY
THE POLICIES BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT
BETWEEN THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE
CERTIFICATE HOLDER. IMPORTANT: If the certificate holder is an ADDITIONAL
INSURED, the policy(ies) must be endorsed. If SUBROGATION IS WAIVED, subject to
the terms and conditions of the policy, certain policies may require an
endorsement. A statement on this certificate does not confer rights to the
certificate holder in lieu of such endorsement(s). PRODUCER USI Southwest 840
Gessner Suite 600 Houston TX 77024 CONTACT NAME: PHONE (A/C, No. Ext):
713-490-4600 FAX (A/C, No): 713-490-4700 E-MAIL ADDRESS: Nikki.Labonte@usi.biz
PRODUCER CUSTOMER ID #: INSURER(S) AFFORDING COVERAGE NAIC # INSURED Dune
Energy, Inc. 777 Walker St. Suite 2450 Houston TX 77002 INSURER A: St. Paul
Surplus Lines Insurance Co 30481 INSURER B: St Paul Fire and Marine Insurance C
24767 INSURER C: New York Marine & General Insurance 16608 INSURER D: SeaBright
Insurance Company 15563 INSURER E: Certain Underwriters at Lloyds 9999 INSURER
F: COVERAGES CERTIFICATE NUMBER: 1175403775 REVISION NUMBER: THIS IS TO CERTIFY
THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED
NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT,
TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS. INSR LTR TYPE OF
INSURANCE ADDL INSR SUBR WVD POLICY NUMBER POLICY EFF (MM/DD/YYYY) POLICY EXP
(MM/DD/YYYY) LIMITS A GENERAL LIABILITY Y Y MU05541828 10/31/2010 10/31/2011
EACH OCCURRENCE $1,000,000 X COMMERCIAL GENERAL LIABILITY DAMAGE TO RENTED
PREMISES (Ea occurrence) $100,000 CLAIMS-MADE X OCCUR MED EXP (Any one person)
$5,000 X BI/PD $100,000 PERSONAL & ADV INJURY $1,000,000 GENERAL AGGREGATE
$2,000,000 GEN’L AGGREGATE LIMIT APPLIES PER: PRODUCTS - COMP/OP AGG $1,000, 000
POLICY PROJECT LOC $ AUTOMOBILE LIABILITY COMBINED SINGLE LIMIT (Ea accident) $
ANY AUTO BODILY INJURY (Per person) $ ALL OWNED AUTOS BODILY INJURY (Per
accident) $ SCHEDULED AUTOS PROPERTY DAMAGE (Per accident) $ HIRED AUTOS
NON-OWNED AUTOS $ $ B X UMBRELLA LIAB X OCCUR Y Y MU05578902 10/31/2010
10/31/2011 EACH OCCURRENCE $10,000,000 C C EXCESS LIAB CLAIMS-MADE ML10102910
10/31/2010 10/31/2011 ML10103010 10/31/2010 10/31/2011 AGGREGATE $10,000,000
DEDUCTIBLE 10,000,000 $xs 10,000,000 RETENTION $ 30,000,000 $xs 20,000,000 D
WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY Y BB1103142 3/3/2010 3/3/2011 X WC
STATUTORY LIMITS OTHER Y/N ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER
EXCLUDED? N/A E.L. EACH ACCIDENT $1,000,000 (Mandatory in NH) E.L. DISEASE - EA
EMPLOYEE $1,000,000 If yes, describe under DESCRIPTION OF OPERATIONS below E.L.
DISEASE - POLICY LIMIT $1,000,000 E Energy Package B0901BM1002651000 10/31/2010
10/31/2011 See Attached DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (Attach
ACORD 101, Additional Remarks Schedule. If more space is required) In respect of
General and Excess Liabilities, Certificate Holder is named as an Additional
Insured as required by written contract. In respect to the General Liability,
Excess Liability and Workers Compensation, Waiver of Subrogation is granted in
favor of Certificate Holder as required by written See Attached. CERTIFICATE
HOLDER CANCELLATION SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED
BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH
THE POLICY PROVISIONS. Wells Fargo CapitalFinance, Inc. agents for Wayzata
Opportunities Fund II, L.P. AUTHORIZED REPRESENTATIVE © 1988-2009 ACORD
CORPORATION. All rights reserved. ACORD 25 (2009/09) The ACORD name and logo are
registered marks of ACORD



--------------------------------------------------------------------------------

LOGO [g125489a_pg3c.jpg] AGENCY CUSTOMER ID: LOC#:

ACORD ADDITIONAL REMARKS SCHEDULE

Page 1 of 1

AGENCY

USI Southwest NAMED INSURED

Dune Energy, Inc. 777 Walker St. Suite 2450 Houston TX 77002

POLICY NUMBER

CARRIER NAIC CODE

EFFECTIVE DATE:

ADDITIONAL REMARKS

THIS ADDITIONAL REMARKS FORM IS A SCHEDULE TO ACORD FORM,

FORM NUMBER: 25 FORM TITLE: CERTIFICATE OF LIABILITY INSURANCE

contract.

RE: Named Insured includes: Dune Energy, Inc., Dune Operating Company, Dune
Properties, Inc.

Certificate Holder: Wells Fargo Capital Finance, Inc. agents for Wayzata
Opportunities Fund II, L.P. is granted 30 Day Notice of Cancellation as required
by written contract.

ACORD 101 (2008/01)

© 2008 ACORD CORPORATION. All rights reserved.

The ACORD name and logo are registered marks of ACORD



--------------------------------------------------------------------------------

DUNE ENERGY, INC.

CERTIFICATE ADDENDUM

 

 

 

Company E

    

Underwriters at Lloyd’s London and Certain Insurance Companies

Energy Package Policy

Policy # B0901BM1002651000

Term: 10/31/10 – 10/31/11

SECTION I – ALL RISKS PHYSICAL DAMAGE

As per scheduled values, totaling $45,171,280

SECTION II – CONTROL OF WELL / OPERATOR’R EXTRA EXPENSE

  •  

Control of Well

  •  

Unlimited Redrill/Extra Expense in respect to active wells only

  •  

Extended Coverage Endorsement

  •  

Plugging and Abandonment Expenses Endorsement

  •  

Underground Control of Well

  •  

Evacuation Expenses

  •  

Contingent Joint Venture

  •  

Equipment in the Care, Custody and Control of the Insured

  •  

Turnkey Wells Endorsement

  •  

Deliberate Well Firing

  •  

Seepage and Pollution

LIMITS OF LIABILITY:

  •  

$5,000,000 (100%) any one Occurrence, combined single limit in respect of all
shut-in and/or temporarily abandoned wells.

  •  

$10,000,000 (100%) any one Occurrence, combined single limit in respect of Area
I & II Producing, Workover and Drilling Wells.

  •  

$20,000,000 (100%) any one Occurrence, combined single limit in respect of Area
II Wet Producing, Workover and Drilling Wells.

  •  

$100,000,000 (100) any one occurrence, combined single limit in respect Garden
Island Bay ORX State Lease 214 No. 1

  •  

$20,000,000 (100%) any one Occurrence, combined single limit in respect of Area
III – High Island Block 30L #2U

  •  

$2,000,000 (100%) limit any one Occurrence in respect of Care, Custody and
Control.

NOTE: Subject to an overall annual aggregate limit of:

 

  •  

$10,000,000 for Assured’s interest with respect to all losses arising out of
Named Windstorm in Areas IIW and III all Sections combined.

 

  •  

However, in respect of Section II coverages for all other wells, the maximum
limit of liability in respect of Extended Redrilling, Extended Coverages and
Resultant Plugging and Abandonment is $7,500,000 for the Insured’s Interest any
one occurrence part of the Named Windstorm Limit(s) listed above

 

 

 

USI Southwest



--------------------------------------------------------------------------------

ADDITIONAL PROTECTED PERSONS ENDORSEMENT – PERSONS OR

ORGANIZATIONS REQUIRED BY WRITTEN CONTRACT FOR INSURANCE –

OIL AND GAS COMMERCIAL GENERAL LIABILITY

This endorsement changes your Oil And Gas

Commercial General Liability Protection.

 

 

 

How Coverage Is Changed

There are three changes that are explained below.

 

1. The following is added to the Who Is Protected For Injury Or Damage section.
This change adds certain protected persons and limits their protection.

Additional protected persons required by written contract for insurance. All
persons or organizations that you agree in a written contract for insurance to
add as additional protected persons under this agreement are protected persons
only for covered bodily injury or property damage that results from your work,
to which that written contract for insurance applies, for any of those persons
or organizations.

However, all persons or organizations that you agree in a written contract for
insurance to add as additional protected persons under this agreement are also
protected persons for the following bodily injury, property damage, or personal
injury, but only if that written contract for insurance specifically requires
those persons or organizations to be covered for such bodily injury, property
damage, or personal injury:

 

  •  

Covered personal injury that results from your work, to which such written
contract for insurance applies, for any of those persons or organizations.

 

  •  

Covered bodily injury or property damage that results from your completed work,
to which such written contract for insurance applies, for any of those persons
or organizations if such bodily injury or property damage happens before the end
of the period of time for which the written contract for insurance specifically
requires that coverage or before this agreement ends, whichever is earlier.

 

  •  

Covered bodily injury, property damage, or personal injury that results from the

   

ownership, maintenance, or use of a premises, site, or location, to which such
written contract for insurance applies, if that premises, site, or location is
owned by, or rented or leased from, any of those persons or organizations and is
part of your oil or gas operations at, on, or in any oil or gas lease site.

 

  •  

Covered bodily injury, property damage, or personal injury that results from
your maintenance, operation, or use of machinery or equipment, to which such
written contract for Insurance applies, if that machinery or equipment is rented
or leased from any of those persons or organizations.

 

  •  

Covered bodily injury, property damage, or personal injury that results from
your work, to which such written contract for insurance applies, that any of
those persons or organizations are performing for you.

 

  •  

Covered bodily injury or property damage that results from your work which is
completed, to which such written contract for insurance applies, that any of
those persons or organizations performed for you if such bodily injury or
property damage happens before the end of the period of time for which the
written contract for insurance specifically requires that coverage or before
this agreement ends, whichever is earlier.

But no person or organization that you agree in a written contract for insurance
to add as an additional protected person under this agreement and that is an
architect, engineer, or surveyor is a protected person for bodily injury,
property damage, or personal injury that results from the performance of or
failure to perform architect, engineer, or surveyor professional services.

In addition, all persons or organizations that you agree in a written contract
for insurance to add as additional protected


 

 

OG037 Rev. 3-06

   Endorsement   

© 2006 The St. Paul Travelers Companies, Inc. All Rights Reserved

   Page 1 of 2



--------------------------------------------------------------------------------

persons under this agreement are protected persons only for the lesser of:

 

  •  

the limits of coverage required by that written contract for insurance; or

 

  •  

the limits of coverage available under this agreement.

Written contract for insurance means that part of any written contract or
agreement in which you agree to purchase or maintain insurance provided by this
agreement if such contract or agreement:

 

  •  

was made before; and

 

  •  

is in effect when;

the event begins or the offense is committed.

Additional protected person may also be called an additional insured in the
written contract for insurance.

 

2. The following replaces the fifth paragraph of the Pollution injury or damage
exclusion, but only for this endorsement. This change excludes coverage.

Also, we won’t apply this exclusion to bodily injury or property damage that
results from a sudden and accidental pollution incident which:

 

  •  

begins while this agreement is in effect;

 

  •  

takes place at, on, in, or from a protected person’s premises or a protected
person’s work site, other than a waste site;

 

  •  

doesn’t result from pollution work by or for any protected person or others,
other than pollution work for which the pollution clean-up costs are covered
under the Pollution clean-up costs section of this agreement; and

 

  •  

doesn’t result from any intentional and willful violation of any governmental

   

law, regulation, or rule by you, any person or organization that you agree in a
written contract for insurance to add as an additional protected person under
this agreement, or anyone acting on your or that person’s or organization’s
behalf.

 

3. The following replaces the third paragraph of the Primary or excess other
insurance section, but only for this endorsement. This change limits coverage
for certain additional protected persons.

We’ll also apply this agreement as excess insurance over the part or parts of
any primary or excess other insurance that provide coverage for any person or
organization that you agree in a written contract for insurance to add as an
additional protected person under this agreement. However, if you specifically
agree in that written contract for insurance that this insurance must be primary
to, or non-contributory with, other insurance issued directly to that person or
organization, we’ll apply this agreement as primary insurance for damages for
injury or damage covered by the Additional Protected Persons Endorsement -
Persons Or Organizations Required By Written Contract For Insurance that are
incurred by that person or organization, and we won’t share those damages with
that other insurance. But we’ll still apply this agreement as excess insurance
over the part or parts of any primary or excess other insurance that provide
control of well pollution bodily injury or property damage coverage and apply to
those damages.

Other Terms

All other terms of your policy remain the same.


 

 

OG037 Rev. 3-06

      Page 2 of 2    © 2006 The St. Paul Travelers Companies, Inc. All Rights
Reserved



--------------------------------------------------------------------------------

Dune Energy, Inc.

2010-11 Physical Damage Schedule

 

 Land/

 Wet

   Field Name   County   State    Gross Value        Net Value  

 Land

     Abbeville     Vermillion   LA      $309,000           $309,000     

 Land

     Bayou Choctaw     Iberville   LA      $1,112,000           $1,112,000     

 Land

     Broussard North     St. Martin   LA      $1,256,000           $1,256,000  
  

 Land

     Chocolate Bayou     Brazoria   TX      $4,854,000           $4,854,000     

 Land

     Columbus     Colorado   TX      $1,130,400           $1,130,400     

 Land

     Comite     E Baton Rouge   LA      $745,500           $745,500     

 Land

     Hitchcock     Galveston   TX      $300,000           $300,000     

 Land

     Live Oak     Vermillion   LA      $2,837,000           $2,837,000     

 Land

     Malo Domingo     Karnes   TX      $313,500           $313,500     

 Land

     Manchester, SW     Calcasieu   LA      $350,000           $350,000     

 Land

     Thornwell     LA      $50,000           $50,000     

 Land

     Toro Grande     Jackson   TX      $423,100           $423,100     

 Total Onshore:

             $13,680,500           $13,680,500                 

 Wet

     Bateman Lake     St. Mary   LA      $7,255,000           $7,255,000     

 Wet

     Garden Island Bay     Plaquemines   LA      $9,725,500          
$9,725,500     

 Wet

     High Island Block 30L     Jefferson   TX      $2,888,000          
$534,858     

 Wet

     Leeville     Lafourche   LA      $6,971,000           $2,788,400     

 Total Wet / Offshore:

             $26,839,500           $20,303,758                 

 Field Totals:

             $40,520,000           $33,984,258                 

 DIC Compressors

             $1,701,465           $1,701,465                     

 Grand Total:

         $42,221,465           $35,685,723         

 

As of: 12/10/2010   

Dune Energy, Inc.

Energy Package Estimated Premiums

100% @ $10M Named Windstorm Limit



--------------------------------------------------------------------------------

Dune Energy, Inc.

2010-11 Physical Damage Schedule

 

 Field    Land / Wet      State    Description   Values                  

 Abbeville

   Land      LA    Tanks     $24,000      

 Abbeville

   Land      LA    Compressors     $250,000      

 Abbeville

   Land      LA    Facilities and Well Heads     $35,000            

 Abbeville Subtotal:

    $309,000                      

 Bateman Lake

   Wet      LA    Production Barge     $3,435,000      

 Bateman Lake

   Wet      LA    Tanks     $205,000      

 Bateman Lake

   Wet      LA    Equipment     $228,000      

 Bateman Lake

   Wet      LA    Universal Compressor     $1,000,000      

 Bateman Lake

   Wet      LA    Construction crew barge crane     $787,000      

 Bateman Lake

   Wet      LA    Pump     $400,000      

 Bateman Lake

   Wet      LA    Electrical & Gen     $200,000      

 Bateman Lake

   Wet      LA    Engr. & Proj Man     $500,000      

 Bateman Lake

   Wet      LA    Contingency     $500,000            

 Bateman Lake Subtotal:

    $7,255,000                      

 Bayou Choctaw

   Land      LA    Facilities Value     $387,000      

 Bayou Choctaw

   Land      LA    Equipment Value     $475,000      

 Bayou Choctaw

   Land      LA    Well Heads     $250,000            

 Bayou Choctaw Subtotal:

    $1,112,000                      

 Broussard, North

   Land      LA    Baldwin Lumber Co. Fee No. 1 Facilities     $14,000      

 Broussard, North

   Land      LA    Baldwin Lumber Co. Fee No. 1 Well Heads     $45,000      

 Broussard, North

   Land      LA    Baldwin Lumber Co. Fee No. 4 Facilities     $14,000      

 Broussard, North

   Land      LA    Baldwin Lumber Co. Fee No. 4 Well Heads     $45,000      

 Broussard, North

   Land      LA    Baldwin Lumber Co. Fee No. 6 Facilities     $14,000      

 Broussard, North

   Land      LA    Baldwin Lumber Co. Fee No. 6 Well Heads     $45,000      

 Broussard, North

   Land      LA    Baldwin Lumber Co. Fee No. 9 Facilities     $14,000      

 Broussard, North

   Land      LA    Baldwin Lumber Co. Fee No. 9 Well Heads     $45,000      

 Broussard, North

   Land      LA    Baldwin Lumber Co. Fee No. 1 SWD Facilities     $112,000    
 

 Broussard, North

   Land      LA    Baldwin Lumber Co. Fee No. 1 SWD Tanks     $320,000      

 Broussard, North

   Land      LA    Field Facilities and Well Heads     $157,000      

 Broussard, North

   Land      LA    Field 355 bbl stock tank, lease tank     $21,000      

 Broussard, North

   Land      LA    Field Miscellaneous Materials & Piping     $80,000      

 Broussard, North

   Land      LA    Field Transportation     $50,000      

 Broussard, North

   Land      LA    Field Electrical     $40,000      

 Broussard, North

   Land      LA    Field Engineering & Project Mgmt     $120,000      

 Broussard, North

   Land      LA    Field Miscellaneous Equipment     $120,000            

 Broussard, North Subtotal:

    $1,256,000            

    

         

 Comite

   Land      LA    Facilities Value     $589,500      

 Comite

   Land      LA    Equipment Value     $71,500      

 Comite

   Land      LA    Well Heads     $84,500            

 Comite Subtotal:

    $745,500                      

 Columbus

   Land      TX    H. R. Cullen Lease Facilities and Equipment     $76,000      

 Columbus

   Land      TX    H.R. Cullen Lease 20" x 17' glycol tower w/20"x6'6" reboiler
    $15,000      

 Columbus

   Land      TX    H.R. Cullen Lease Ajax engine w/gardner denver comp    
$75,000      

 Columbus

   Land      TX    H.R. Cullen Lease Tanks     $12,000      

 Columbus

   Land      TX    H.R. Cullen Lease 25 hp electric motor     $75,000      

 Columbus

   Land      TX    H.R. Cullen Lease 3 stage ariel compressor.     $190,000    
 

 Columbus

   Land      TX    H.R. Cullen Lease 4'x20' Smith Industries heater treator    
$20,000      

 Columbus

   Land      TX    Emma Hastedt Lease Facilities & Equipment     $594,100      

 Columbus

   Land      TX    Emman Hastedt Lease Tanks     $35,300      

 Columbus

   Land      TX    Emma Hastedt Lease Compressors     $38,000            

 Columbus Subtotal:

    $1,130,400                      

 Chocolate Bayou

   Land      TX    A.M. WEITING #6 BATTERY Facilities     $35,000      

 Chocolate Bayou

   Land      TX    A.M. WEITING #6 BATTERY Tank     $25,000      

 Chocolate Bayou

   Land      TX    A.M. WEITING #6 BATTERY Equipment     $50,000      

 Chocolate Bayou

   Land      TX    A.M. WEITING #11 Facilities     $40,000      

 Chocolate Bayou

   Land      TX    A.M. WEITING #25 Facilities & Well Heads     $240,000      

 Chocolate Bayou

   Land      TX    A.M. WEITING #4 Facilities & Well Heads     $325,000      

 Chocolate Bayou

   Land      TX    A.M. WEITING #4 Tank     $3,000      

 Chocolate Bayou

   Land      TX    A.M. WEITING #5 Well Heads     $155,000      

 Chocolate Bayou

   Land      TX    SWD Tank Battery cover over pumps 23' x 36'     $5,000      

 Chocolate Bayou

   Land      TX    Pumps     $200,000      

 Chocolate Bayou

   Land      TX    Tanks     $350,000      

 

As of: 12/10/2010   

Dune Energy, Inc.

Energy Package Estimated Premiums

100% @ $10M Named Windstorm Limit



--------------------------------------------------------------------------------

Dune Energy, Inc.

2010-11 Physical Damage Schedule

 

 

 Field    Land / Wet      State    Description    Values                    
 Chocolate Bayou    Land      TX    Compressor Area Storage & Compressor Covers
     $84,000         Chocolate Bayou    Land      TX    Separators     
$129,000         Chocolate Bayou    Land      TX    Storage Tanks      $15,000 
       Chocolate Bayou    Land      TX    NCT 1 B BATTERY 30" x 9' SEP OOS     
$200,000         Chocolate Bayou    Land      TX    NCT 1 B BATTERY 6' x 27.5'
lin heater OOS      $75,000         Chocolate Bayou    Land      TX    R.K.
WILSON GU 1 WELL #1 Tank      $35,000         Chocolate Bayou    Land      TX   
R.K. WILSON GU 1 WELL #1 Facility & Well Heads      $80,000         Chocolate
Bayou    Land      TX    Gas Sales Point (Glycol Unit, Reboiler, Contactor)     
$250,000         Chocolate Bayou    Land      TX    R.K. WILSON 1 WELL #7 Well
Heads      $200,000         Chocolate Bayou    Land      TX    R.K. WILSON 1
WELL #7 Tank      $5,000         Chocolate Bayou    Land      TX    R.K. WILSON
1 WELL #7 48" x 10'6" OOS Line Heater      $50,000         Chocolate Bayou   
Land      TX    R.K. WILSON 1 WELL #7 18" x 48" Suppl SCB      $10,000       
 Chocolate Bayou    Land      TX    AM WEITING #25 Facilities & Well Heads     
$250,000         Chocolate Bayou    Land      TX    WILSON B 13 10 x 10' LP sep
= 125#      $20,000         Chocolate Bayou    Land      TX    WILSON B-204
24" x 7'6" LP SEP 125#      $20,000         Chocolate Bayou    Land      TX   
WEITING #28 Heater Treater      $10,000         Chocolate Bayou    Land      TX
   WEITING #28 Line Heater      $37,000         Chocolate Bayou    Land      TX
   WEITING #28 Hi-Low Separators      $70,000         Chocolate Bayou    Land
     TX    WEITING #28 Meter Runs      $20,000         Chocolate Bayou    Land
     TX    WEITING #28 Well Head      $10,000         Chocolate Bayou    Land
     TX    WEITING #28 Tanks      $40,000         Chocolate Bayou    Land     
TX    WEITING #29 Heater Treater      $10,000         Chocolate Bayou    Land
     TX    WEITING #29 Line Heater      $37,000         Chocolate Bayou    Land
     TX    WEITING #29 Hi-Low Separators      $70,000         Chocolate Bayou   
Land      TX    WEITING #29 Meter Runs      $20,000         Chocolate Bayou   
Land      TX    WEITING #29 Well Head      $10,000         Chocolate Bayou   
Land      TX    WEITING #29 Tanks      $40,000         Chocolate Bayou    Land
     TX    WEITING #30 Dehy      $55,000         Chocolate Bayou    Land      TX
   WEITING #30 Compressor      $80,000         Chocolate Bayou    Land      TX
   WEITING #30 Tanks      $82,000         Chocolate Bayou    Land      TX   
WEITING #30 Heater Treater      $10,000         Chocolate Bayou    Land      TX
   WEITING #30 Line Heater      $37,000         Chocolate Bayou    Land      TX
   WEITING #30 Hi-Low Separators      $70,000         Chocolate Bayou    Land
     TX    WEITING #30 Meter Runs      $20,000         Chocolate Bayou    Land
     TX    WEITING #30 Well Head      $10,000         Chocolate Bayou    Land
     TX    WEITING #30 Tank      $40,000         Chocolate Bayou    Land      TX
   Miscellaneous Material & Pipe      $300,000         Chocolate Bayou    Land
     TX    Transportation      $100,000         Chocolate Bayou    Land      TX
   Electrical      $125,000         Chocolate Bayou    Land      TX   
Engineering & Project Management      $350,000         Chocolate Bayou    Land
     TX    Contingency      $350,000              

 Chocolate Bayou Subtotal:

     $4,854,000                             Garden Island Bay    Wet      LA   
Walkway and Handrails      $350,000         Garden Island Bay    Wet      LA   
TB No. 49 landings & platforms      $200,000         Garden Island Bay    Wet
     LA    TB No. 160 landings & platforms      $200,000         Garden Island
Bay    Wet      LA    West TB landings and platform      $200,000         Garden
Island Bay    Wet      LA    TB No. 414 landings and platform      $200,000    
    Garden Island Bay    Wet      LA    Facilities and Equipment     
$2,410,500         Garden Island Bay    Wet      LA    Tanks      $415,000    
    Garden Island Bay    Wet      LA    Transportation      $300,000       
 Garden Island Bay    Wet      LA    Construction Barge with crane and barge   
  $1,050,000         Garden Island Bay    Wet      LA    Miscellaneous Material
& Pipe      $700,000         Garden Island Bay    Wet      LA    Engr $
Management      $600,000         Garden Island Bay    Wet      LA    It is noted
living quarters are not on inventory      $650,000         Garden Island Bay   
Wet      LA    Electrical      $250,000         Garden Island Bay    Wet      LA
   Contingency      $700,000         Garden Island Bay    Wet      LA   
Universal Compressor      $1,500,000              

 Garden Island Bay Subtotal:

     $9,725,500                             Hitchcock    Land      TX    Huff
Gun Barrel 750 bbls      $45,000         Hitchcock    Land      TX    Huff Stock
Tank: 32295 / 400 bbls / 17' x 12'      $5,000         Hitchcock    Land      TX
   Huff Stock Tank: 32296 / 400 bbls/ 17' x 12' / SN 15504      $5,000       
 Hitchcock    Land      TX    Huff Suction Tank      $5,000         Hitchcock   
Land      TX    Huff Settling Tank / SN 29733 / 350 bbls / 24'H x 14'W     
$5,000         Hitchcock    Land      TX    Huff Emergency Overflow Tank / SN
2462 / 350 bbls      $5,000         Hitchcock    Land      TX    Huff Pump:
Oilwell / SN P150-506 LH / Type A316/5650      $85,000         Hitchcock    Land
     TX    Huff Motor: Waukesha / SN 197285      $40,000       

 

As of: 12/10/2010   

Dune Energy, Inc.

Energy Package Estimated Premiums

100% @ $10M Named Windstorm Limit



--------------------------------------------------------------------------------

Dune Energy, Inc.

2010-11 Physical Damage Schedule

 

 Field    Land / Wet      State    Description   Values            

 Hitchcock

   Land      TX    Huff High Pressure Separator: 48 X 14     $15,000      

 Hitchcock

   Land      TX    Huff Compresor     $90,000            

 Hitchcock Subtotal:

    $300,000            

    

         

 High Island

   Wet      TX    Platform     $2,888,000            

 High Island Subtotal:

    $2,888,000                            NET      

 Leeville

   Wet      LA    Walkways & Handrails     $140,000       $56,000 

 Leeville

   Wet      LA    Landings & Platforms (Incl Sunken Barge, Treater, Indirect
Heater)     $980,000       $392,000 

 Leeville

   Wet      LA    Living Quarters office (Portable Bldg on Tidewater dock)    
$125,000       $50,000 

 Leeville

   Wet      LA    Facilities and Equipment     $1,811,000       $724,400 

 Leeville

   Wet      LA    Tanks     $420,000       $168,000 

 Leeville

   Wet      LA    Miscellaneous Piping & material     $400,000       $160,000 

 Leeville

   Wet      LA    Indirect heater not on inventory with platform     $20,000    
  $8,000 

 Leeville

   Wet      LA    Electrical     $200,000       $80,000 

 Leeville

   Wet      LA    Construction crew, barge crane     $875,000       $350,000 

 Leeville

   Wet      LA    Engr & management     $500,000       $200,000 

 Leeville

   Wet      LA    Transportation     $500,000       $200,000 

 Leeville

   Wet      LA    Contingency     $500,000       $200,000 

 Leeville

   Wet      LA    Universal Compressor     $500,000       $200,000   

 Leeville Subtotal:

    $6,971,000       $2,788,400   

    

         

 Live Oak

   Land      LA        $2,837,000            

 Live Oak Subtotal:

    $2,837,000            

    

         

 Malo Domingo

   Land      TX    Gordon Talk #1 Equipment & Facilities     $24,500      

 Malo Domingo

   Land      TX    Gordon Talk #1 Tanks     $22,000      

 Malo Domingo

   Land      TX    Gordon Talk #1 Ajax Compressor     $60,000      

 Malo Domingo

   Land      TX    Gordon Talk #2 Equipment & Facilities     $18,500      

 Malo Domingo

   Land      TX    Gordon Talk #2 Oil Tank     $10,000      

 Malo Domingo

   Land      TX    Gordon Talk #2 Gas Jack Compressor at Well Head     $51,000 
    

 Malo Domingo

   Land      TX    Samsel #1 Equipment & Facilities     $25,500      

 Malo Domingo

   Land      TX    Samsel #1 Tanks     $52,000      

 Malo Domingo

   Land      TX    Samsel #1 Rental Compressor     $50,000            

 Malo Domingo Subtotal:

    $313,500            

    

         

 Manchester, SW

   Land      LA    Facilities Value     $187,500      

 Manchester, SW

   Land      LA    Equipment Value     $57,000      

 Manchester, SW

   Land      LA    Well Heads     $105,500            

 Manchester, SW Subtotal:

    $350,000            

    

         

 Thornwell South

   Land      LA    SWD Well Head     $50,000            

 Thornwell South Subtotal:

    $50,000            

    

         

 Toro Grande

   Land      TX    Tittizer #2 Tanks     $30,000      

 Toro Grande

   Land      TX    Tittizer #2 4 cylinder water pump     $5,000      

 Toro Grande

   Land      TX    Tittizer #2 Well Heads & facilities     $69,500      

 Toro Grande

   Land      TX    Tittizer #1 436 bbl steel tk     $20,000      

 Toro Grande

   Land      TX    Tittizer #1 Well Heads & Equipment     $86,500      

 Toro Grande

   Land      TX    Tittizer #1 cat engine & Gemini compressor (rental)    
$125,000      

 Toro Grande

   Land      TX    Toro Grande Sales Pt Facilities & Equipment     $43,000      

 Toro Grande

   Land      TX    Toro Grande Sales Pt Tanks     $8,800      

 Toro Grande

   Land      TX    Meeks 400 bbl fiberglass tk     $20,300      

 Toro Grande

   Land      TX    Meeks Triple 3 phase motor     $10,000      

 Toro Grande

   Land      TX    Meeks 2000psi wellhead     $5,000            

 Toro Grande Subtotal:

    $423,100            

    

         

 Total Onshore Physical Damage:

    $13,680,500            

 Total Offshore Physical Damage:

    $26,839,500            

    

         

 Grand Total:

    $40,520,000            

 

As of: 12/10/2010   

Dune Energy, Inc.

Energy Package Estimated Premiums

100% @ $10M Named Windstorm Limit



--------------------------------------------------------------------------------

Dune Energy, Inc.

2010-2011 DIC Compressors

 

    Unit #    

 

 

Description

 

 

Location

 

   Replacement Cost /
Insurance Value  

60010

 

CATERPILLAR_G399TA,668_HHP,ARIEL_JGR,3-

STAGE,CYL:11,8.375,11,5.125,8;;64147

  Live Oak Field, Vermilion Parish, Louisiana      $575,575   

73911

 

WAUKESHA_L7042G,730_HHP,WORTHINGTON_

OF5H,3-STAGE,CYL:10,5.5,12;;64145

  Chocolate Bayou Field, Brazoria County, Texas      $664,165   

76271

  WAUKESHA_145GZ,75_HHP,ARIEL_JGM,3-STAGE,CYL:6.5,2.75,4.75;;64146   North
Broussard Field, Lafayette and St. Martin Parishes, Louisiana      $139,150   

76266

  CATERPILLAR_3306 NA / HHP,ARIEL_JGM   Live Oak Field (Broussard Landing),
Vermilion Parish, Louisiana      $132,825   

75066

  CATERPILLAR 3306TA / Ariel JGQ  

 

Columbus (Cullen Field), Colorado County, Texas

     $189,750       

 

Subtotal

     $1,701,465.00   

 

As of: 12/10/2010   

Dune Energy, Inc.

Energy Package Estimated Premiums

100% @ $10M Named Windstorm Limit



--------------------------------------------------------------------------------

LOGO [g125489jlt_logo.jpg]    CONTRACT ENDORSEMENT   

901

JLT

Unique Market Reference   

            B0901BM1002651000

   Endorsement Reference   

            3

   Insured   

            Dune Energy Inc

  

 

 

CONTRACT CHANGES

This contract is amended as follows:

 

ENDORSEMENT    EFFECTIVE DATE:   

    00:01 hours 29 November 2010 Local Standard Time at the address of the
Insured

Underwriters hereby note and agree to include the following as an Additional
Named Insured and Sole Loss Payee:- in so far as their interests may appear as
scheduled.

Wells Fargo Capital Finance, Inc. agents for Wayzata Capital Management, Inc.

  

LOGO [g125489a_pg6b.jpg]

All other terms and conditions remain unchanged.

LOGO [g125489a_pg6c.jpg]

 

Page 1 of 3

J6s/30 November 2010

LOGO [g125489bar2.jpg]

 

  Internal              r45           



--------------------------------------------------------------------------------

901

JLT

 

LOGO [g125489jlt_logo.jpg]  

CONTRACT ENDORSEMENT

Unique Market Reference  

B0901BM1002651000

Endorsement Reference  

3

Insured  

Dune Energy Inc

 

 

CONTRACT ADMINISTRATION AND ADVISORY SECTION

 

SETTLEMENT

DUE DATE

 

LOGO [g125489a_pg7b.jpg]

 

In the absence of an insurer specified Settlement Due Date, the Settlement Due
Date will be calculated by applying the terms of trade for the original premium
to whichever is the later of either:

1.      the latest effective date of the subject matter of the contract
endorsement; or

2.      the date on which the final insurer agreement is obtained.

 

ALLOCATION OF

PREMIUM TO CODING:

 

Additional premium allocated 100% to code LOGO [g125489a_pg7c.jpg]

LOGO [g125489a_pg7d.jpg]

 

Page 2 of 3

j6s/30 November 2010



--------------------------------------------------------------------------------

901

JLT

 

LOGO [g125489jlt_logo.jpg]    CONTRACT ENDORSEMENT

Unique Market Reference

  

B0901BM1002651000

Endorsement Reference

  

3

Insured

  

Dune Energy Inc

 

 

AGREEMENT

 

GENERAL UNDERWRITERS AGREEMENT (GUA) Each Underwriter’s proportion is several
not joint Slip Leader Only  

Slip Leader

And Agreement Parties

   All Insurers Box 1     Box 2      Box 3   Notification to followers  

LOGO [g125489a_pg8c.jpg]

    

LOGO [g125489a_pg8b.jpg]

         Within                  working days     

 

                                                             

    

                   

    

                   

 

                                                             

    

                   

    

                   

 

                                                             

    

                   

    

                   

 

Page 3 of 3

j6s/30 November 2010



--------------------------------------------------------------------------------

DUNE ENERGY, INC.

CERTIFICATE ADDENDUM

 

 

 

Company E

    

Underwriters at Lloyd’s London and Certain Insurance Companies

Energy Package Policy

Policy # B0901BM1002651000

Term: 10/31/10 – 10/31/11

SECTION I – ALL RISKS PHYSICAL DAMAGE

As per scheduled values, totaling $45,171,280

SECTION II – CONTROL OF WELL / OPERATOR’S EXTRA EXPENSE

  •  

Control of Well

  •  

Unlimited Redrill/Extra Expense in respect to active wells only

  •  

Extended Coverage Endorsement

  •  

Plugging and Abandonment Expenses Endorsement

  •  

Underground Control of Well

  •  

Evacuation Expenses

  •  

Contingent Joint Venture

  •  

Equipment in the Care, Custody and Control of the Insured

  •  

Turnkey Wells Endorsement

  •  

Deliberate Well Firing

  •  

Seepage and Pollution

LIMITS OF LIABILITY:

  •  

$5,000,000 (100%) any one Occurrence, combined single limit in respect of all
shut-in and/or temporarily abandoned wells.

  •  

$10,000,000 (100%) any one Occurrence, combined single limit in respect of Area
I & II Producing, Workover and Drilling Wells.

  •  

$20,000,000 (100%) any one Occurrence, combined single limit in respect of Area
II Wet Producing, Workover and Drilling Wells.

  •  

$100,000,000 (100) any one occurrence, combined single limit in respect Garden
Island Bay ORX State Lease 214 No. 1

  •  

$20,000,000 (100%) any one Occurrence, combined single limit in respect of Area
III – High Island Block 30L #2U

  •  

$2,000,000 (100%) limit any one Occurrence in respect of Care, Custody and
Control.

NOTE: Subject to an overall annual aggregate limit of:

 

  •  

$10,000,000 for Assured’s interest with respect to all losses arising out of
Named Windstorm in Areas IIW and III all Sections combined.

 

  •  

However, in respect of Section II coverages for all other wells, the maximum
limit of liability in respect of Extended Redrilling, Extended Coverages and
Resultant Plugging and Abandonment is $7,500,000 for the Insured’s Interest any
one occurrence part of the Named Windstorm Limit(s) listed above

Wells Fargo Capital Finance, Inc., as Agent for Wayzata Capital Management, Inc.
is listed as the Sole Loss Payee under Section I (Property) and Additional
Insured under Section II (Liabilities).

 

 

 

USI Southwest



--------------------------------------------------------------------------------

LOGO [g125489c_pg001.jpg]

WORKER’S COMPENSATION PROPOSAL

Prepared for:

Dune Energy, Inc.

Presented by:

Nigel Gladwell

USI Southwest

840 Gessner

Suite 600

Houston, Texas 77024

713-490-4600

www.usi.biz

Effective Date: March 3, 2010

This is a coverage summary, not a legal contract. This summary is provided to
assist in your understanding of your insurance program. Please refer to the
actual policies for specific terms, conditions, limitations and exclusions that
will govern in the event of a loss. Specimen copies of all policies are
available for review prior to the binding of coverage.

Higher limits and additional coverage may be available. Please contact us if you
are interested in additional quotes.



--------------------------------------------------------------------------------

About USI

 

 

THE POWER OF ONE

What makes USI different from other

traditional brokers and consultants?

LOGO [g125489c_pg002.jpg]

A single source.

One point of contact. One service administrator.

One source for all of your insurance and financial services.

USI’s unique delivery design gives you unparalleled single-source access to

a complete array of linked solutions from our nationwide network of strategic

partnerships – and a corresponding, cohesive service program that is not just

convenient, but responsive to your risk management profile.



--------------------------------------------------------------------------------

 

LOGO [g125489c_pg003.jpg]

USI Southwest

USI develops and implements competitive and creative property/casualty and human
resources risk management and insurance programs.

The Mission of USI is to achieve increasing profits and growth through the
professional marketing of innovative risk management and insurance services for
our clients.

Our corporate culture is based on stability and integrity that is surrounded by
associates with a strong desire for self-improvement and professional growth.

 

  BROKER SERVICES   

RISK MANAGEMENT SERVICES

    

Ÿ    Property/Casualty Programs

  

        Ÿ    Risk Control

    

Ÿ    Employee Benefit Programs

  

        Ÿ    Risk Financing

    

Ÿ    Global Program Capabilities

  

        Ÿ    Claim Management

    

Ÿ    Wealth Accumulation Programs

  

        Ÿ    Information Services

    

Ÿ    Direct Worldwide Market Access

  

        Ÿ    Licensed Third Party
                Administrator

PRODUCTS

  

Ÿ    Proprietary Insurance Products

     

Ÿ    Self-Insured and Self-Funded Programs

     

Ÿ    Association Programs

     

Ÿ    Captive Formation and Management

     

Ÿ    Specialized Programs for Commercial,

      Financial, Institutional, and Governmental Risks

USI Southwest is the Southwest hub for USI Insurance Services Corp., the ninth
largest insurance broker in the U.S.

 

LOGO [g125489c_image.jpg]

3 of 16

 



--------------------------------------------------------------------------------

Table of Contents

 

 

 

       Page No.  

Service Team

   5

Workers Compensation

   6

Premium Summary

   8

 

LOGO [g125489c_image.jpg]

4 of 16



--------------------------------------------------------------------------------

USI Service Team

 

 

 

Nigel Gladwell

     

713-490-4592 Direct

Sr. Vice President – Sales Executive

  

713-614-2036 Cell

Nigel.Gladwell@usi.biz

  

484-652-5186 Fax

Dennis O’Donnell

     

Vice President – Account Executive (LA)

  

504-210-0638 Direct

Dennis.O’Donnell@usi.biz

     

610-537-4143 Fax

Katie Gaudet

     

713-490-4541 Direct

Account Manager

     

484-652-5163 Fax

Katie.Gaudet@usi.biz

     

Sandy Bayless

  

713-490-4594 Direct

Energy & Marine Claims Manager

  

484-652-5211 Fax

Stanley.Bayless@usi.biz

  

Jim Skopal

     

713-490-4562 Direct

Property & Casualty Claims Manager

  

484-652-5145 Fax

James.Skopal@usi.biz

  

840 Gessner, Suite 600

Houston, TX 77024

Houston Main Line: 713-490-4600

Houston Main Fax: 484-652-5200

 

LOGO [g125489c_image.jpg]

5 of 16



--------------------------------------------------------------------------------

Workers’ Compensation

 

 

Insurer:

  

Seabright Insurance Company

  

Best’s Rating: A- IX

Policy Period:

  

March 3, 2010 to March 3, 2011

Schedule of Exposures:

 

     Class Code    10-11 Est.  
Payroll        08-09
Rate      08-09
Premium      09-10
Rate      09-10  
Premium        10-11
Rate      10-11  
Premium    

TX

   8809   

Executive Officers NOC -

Performing Clerical or Outside

Salespersons Duties Only

     $312,000         0.59%         $1,841         0.48%         $1,498        
0.47%         $1,466   

TX

   8810   

Clerical Office Employees NOC

     $3,425,800         0.42%         $14,388         0.34%         $11,648   
     0.34%         $11,648   

TX

   8601   

Oil or Gas Well: Drilling

Consultants

     if any         0.79%         $0         63.00%         $0         0.00%   
     $0   

TX

   8601F   

Oil or Gas Well: Drilling

Consultants - USL&H

     $1,000         1.27%         $0         1.01%         $0         1.04%   
     $10   

TX

   5606   

Field Service Employees

     $81,200         2.65%         $2,152         2.12%         $1,721        
3.17%         $2,574   

LA

   8601   

Oil or Gas Well: Drilling

Consultants

     if any         1.19%         $0         0.94%         $0         0.00%   
     $0   

LA

   8601F   

Oil or Gas Well: Drilling

Consultants - USL&H

     $1,000         2.75%         $28         2.12%         $21         1.57%   
     $16   

LA

   5606   

Field Service Employees

 

    

 

$436,000

 

  

 

    

 

4.10%

 

  

 

    

 

$17,876

 

  

 

    

 

3.14%

 

  

 

    

 

$13,690

 

  

 

    

 

4.85%

 

  

 

    

 

$21,146

 

  

 

 

Unmodified Premiums:

 

    

 

$4,257,000

 

  

 

             

 

$36,284

 

  

 

             

 

$28,578

 

  

 

             

 

$36,860

 

  

 

 

Limits:

         

Workers Compensation:

    

Statutory

         

Employers Liability:

    

$1,000,000

    

Bodily Injury by Accident / Each Accident

    

$1,000,000

    

Bodily Injury by Disease / Each Employee

    

$1,000,000

    

Bodily Injury by Disease / Policy Limits

Terms &

Conditions:

  

      

—     Longshore & Harbor Workers’ Comp Act Coverage

  

      

—     Waiver of Subrogation (blanket)

  

      

—     TX Premium Discount

  

      

—     Payroll Reporting/Billing Schedule

  

      

—     WC & EL Insurance Policy

  

      

—     Policy Information Page

 

LOGO [g125489c_image.jpg]

6 of 16



--------------------------------------------------------------------------------

Workers’ Compensation

 

 

Terms & Conditions (cont):   

—       Named Insured Schedule

  

—       Notification of Change in Ownership

  

—       Premium Due Date

  

—       Catastrophe (other than Certified Acts of Terrorism) Premium

  

—       Terrorism Risk Ins Program Reauthorization Act Disclosure

  

—       LA Duty to Defend

  

—       LA Anniversary Rating Date

  

—       LA Amendatory Endorsement

  

—       LA Cost Containment Act

  

—       TX Amendatory Endorsement

  

—       Texas Audit Premium & Retro Premium

  

—       TX Terrorism Risk Ins Program Reauthorization Act

  

—       TX Terrorism Premium

  

—       Partners, Officers Coverage

  

—       TX Partners, Officers Coverage

Policy Premium:

 

  Coverages    Term    
Premium          Texas      Louisiana      

  Class Premium

     $36,860           $15,699         $21,162   

  Waiver of Subrogation (2.0%)

     $671         $314         $357   

  Increased Limits

     $907         $314         $593            

  Undiscounted Premium

     $38,438           $16,327         $22,112   

  Experience Mod Premium (0.82)

     -$6,855           -$2,939         -$3,916   

  Premium Discount

     -$950         -$950         $0   

  Expense Constant

     $160         $160         $0   

  Foreign Terrorism/TRIA

     $44         $19         $25   

  Domestic Terrorism, et al

     $44         $19         $25                

  Estimated Premium

     $30,881         $12,635         $18,246       

 

Premium:   $            30,881.00 Sent Premium Payment to:  

Seabright Insurance Company

 

Lockbox #774268

 

4268 Solutions Center

 

Chicago, IL 60677-4002

 

LOGO [g125489c_image.jpg]

7 of 16



--------------------------------------------------------------------------------

Premium Summary

 

 

                                                           Coverage        
Carrier                 AM        
Best        

08-09

Premium

          09-10
Premium                                              Workers’ Compensation      
    

 

Seabright Insurance

Company

 

       A XV      $ 26,559.00         $ 30,881.00                               
                             

This is a coverage summary, not a legal contract. This summary is provided to
assist in your understanding of your insurance program. Please refer to the
actual policies for specific terms, conditions, limitations and exclusions that
will govern in the event of a loss. Specimen copies of all policies are
available for review prior to the binding of coverage.

In evaluating your exposure to loss, we have been dependent upon information
provided by you. If there are other areas that need to be evaluated prior to
binding of coverage, please bring these areas to our attention. Should any of
your exposures change after coverage is bound, such as your beginning new
operation, hiring employees in new states, buying additional property, etc.,
please let us know so proper coverage(s) can be discussed.

Higher limits may be available. Please contact us if you would like a quote for
higher limits.

Information Concerning Our Fees: Unless otherwise specifically negotiated and
agreed to with our client, our professional fees are customarily based on
commission calculated as a percentage of the premium collected by the insurer
and are paid to us by the insurer. We may also receive from insurers and
insurance intermediaries additional compensation (monetary and non-monetary),
which is contingent on volume, profitability or other factors pursuant to
agreements we may have with them relating to all or part of the business we
place with those insurers or through those intermediaries. Such agreements may
be in effect with one or more of the insurers with whom your insurance is
placed, or with the insurance intermediary we use to place your insurance. We
will be pleased to discuss with you further details of any contingent
compensation agreements pertinent to your placement upon your request.

 

LOGO [g125489c_image.jpg]

8 of 16



--------------------------------------------------------------------------------

USI Privacy Notice

 

Our Privacy Promise to You

USI provides this notice to you, our customer, so that you will know what we
will do with the personal information, personal financial and health information
(collectively referred to as the “protected information”) that we may receive
from you directly or receive from your health care provider or receive from
another source that you have authorized to send us your protected information.
We at USI are concerned about your privacy and assure you that we will do what
is required of us to safeguard your protected information.

What types of information will we be collecting?

USI collects information from you required both for our business and pursuant to
regulatory requirements. Without it, we cannot provide our products and services
for you. We will be collecting protected information about you from:

•  

Applications or other forms, such as name, address, Social Security number,
assets and income, employment status and dependent information;

•  

Your transactions with us or your transactions with others, such as account
activity, payment history, and products and services purchased;

•  

Consumer reporting agencies, such as credit relationships and credit history.
These agencies may retain their reports and share them with others who use their
services;

•  

Other individuals, businesses and agencies, such as medical and demographic
information; and

•  

Visitors to our websites, such as information from on-line forms, site
visitorship data and on-line information collection devices, commonly called
“cookies.”

What will we do with your protected information?

The information USI gathers is shared within our company to help us maximize the
services we can provide to our customers. We will only disclose your protected
information as is necessary for us to provide the insurance products and
services you expect from us. USI does not sell your protected information to
third parties, nor does it sell or share customer lists.

We may also disclose all of the information described above to third parties
with which we contract for services. In addition, we may disclose your protected
information to medical care institutions or medical professionals, insurance
regulatory authorities, law enforcement or other government authorities, or to
affiliated or nonaffiliated third parties as is reasonably necessary to conduct
our business or as otherwise permitted by law.

Our Security Procedures

At USI, we have put in place the highest measures to ensure the security and
confidentiality of customer information. We will handle the protected
information we receive by restricting access to the protected information about
you to those employees and agents of ours who need to know that information to
provide you with our products or services or to otherwise conduct our business,
including actuarial or research studies. Our computer database has multiple
levels of security to protect against threats or hazards to the integrity of
customer records, and to protect against unauthorized access to records that may
harm or inconvenience our customers. We maintain physical, electronic, and
procedural safeguards that comply with federal and state regulations to
safeguard all of your protected information.

Our Legal Use of Information

We retain the right to use ideas, concepts, know-how, or techniques contained in
any nonpublic personal information you provide to us for our own purposes,
including developing and marketing products and services.

Your Right to Review Your Records

You have the right to review the protected information about you relating to any
insurance or annuity product issued by us that we could reasonably locate and
retrieve. You may also request that we correct, amend or delete any inaccurate
information by writing to us at the above address.

 

LOGO [g125489c_image.jpg]

9 of 16



--------------------------------------------------------------------------------

Financial Ratings

 

As a service to our clients, USI Insurance Services of Texas is furnishing an
assessment by a financial rating service of the insurance companies included in
our proposal. We are including the legends used by this service.

All ratings are subject to periodic review; therefore, it is important to obtain
updated ratings from each service. Should you desire further information
concerning the financial statements of any of the insurance companies being
proposed, so that you can make your own assessment of the financial strength of
the companies being offered, it is available from USI Insurance Services of
Texas at your request.

USI Insurance Services of Texas has made no attempt to determine independently
the financial capacity of the insurance companies that we are including in our
proposal as we believe the nationally recognized services are better equipped to
comment.

 

LOGO [g125489c_image.jpg]

10 of 16



--------------------------------------------------------------------------------

Financial Ratings - continued

 

 

BEST’S RATINGS

 

A+ and A++    Superior    B and B-    Adequate    A and A-    Excellent    C++,
C+    Fair    B++, B+    Very Good    C and C-    Marginal   

FINANCIAL SIZE CATEGORY

(In $ Thousands)

 

Class

   I          Up to       1,000

Class

   II          1,000   

to

  

2,000

Class

   III          2,000   

to

   5,000

Class

   IV          5,000   

to

   10,000

Class

   V          10,000   

to

   25,000

Class

   VI          25,000   

to

   50,000

Class

   VII          50,000   

to

   100,000

Class

   VIII          100,000   

to

   250,000

Class

   IX          250,000   

to

   500,000

Class

   X          500,000   

to

   750,000

Class

   XI          750,000   

to

   1,000,000

Class

   XII          1,000,000   

to

   1,250,000

Class

   XIII          1,250,000   

to

   1,500,000

Class

   XIV          1,500,000   

to

   2,000,000

Class

   XV          2,000,000   

or more

  

RATING “NOT ASSIGNED” CLASSIFICATIONS

 

   NR-1   

Limited Data Filing

   NR-2   

Less than Minimum Size

   NR-2   

Insufficient Operating Experience

   NR-3   

Rating Procedure Inapplicable

   NR-3   

Significant Change

   NR-3   

Reinsured by Unrated Reinsurer

   D   

Below Minimum Standards

   NR-3   

Incomplete Financial Information

   NR-4   

Company Request

   E   

Under State Supervision

   S   

Rating Suspended

 

LOGO [g125489c_image.jpg]

11 of 16



--------------------------------------------------------------------------------

Optional Coverages

 

Umbrella (Excess) Liability

Umbrella (Excess) Liability is designed to provide liability coverage when the
loss exceeds the limits of the primary liability insurance or retained limit.
This coverage is available in $1,000,000 increments to whatever limit you
require or prefer.

Flood Insurance

Flood Insurance provides protection for buildings and contents against financial
loss from flooding.

Boiler & Machinery and Electrical Equipment Coverage

Boiler and Machinery insures against damage to property (Owner’s as well as
property of others) caused by explosion of specific boilers, machinery, pressure
vessels and certain electrical objects. Coverage may also be provided to
reimburse for loss of income resulting from the inability to carry on business
because of an accident to insured boilers or machinery.

Accounts Receivable Insurance

Accounts Receivable Insurance insures against loss on accounts receivable, which
may be uncollectible through loss or damage to records caused by insured
hazards.

Pattern Floater

Pattern Floaters cover loss of damage by named perils to insured’s patterns,
molds and dies when in transit and on property of others.

Valuable Paper and Records Policy

A Valuable Paper and Records policy indemnifies for loss, destruction, or
damages to valuable papers or records while on insured’s premises, while being
conveyed outside the premises, or while temporarily within the premises of
others, except for storage. The policy insures on a comprehensive basis,
including misplacement or mysterious or unexplained disappearance.

 

LOGO [g125489c_image.jpg]

12 of 16



--------------------------------------------------------------------------------

Optional Coverages - continued

 

 

Employee Dishonesty

Protection for money and securities on and off premises caused by dishonesty,
mysterious disappearance or destruction. Provides insurance against loss due to
dishonesty of employees, loss of money and securities within or outside of the
premises, damage done to premises and equipment, loss of property other than
money and securities by robbery or safe burglary.

Business Interruption Coverage

If a business is forced to suspend operations because of a fire or some other
insured peril, which damages the building or the contents of the building, there
will be reduced income, although many expenses will continue. In addition,
profit will be reduced or eliminated during the period of interruption. It is
the purpose of business interruption insurance to pay the continuing expenses
and indemnify for profits lost during this period of interruption.

Business Interruption provides coverage to indemnify for loss of income during
the period of time that it takes to restore property to a useful condition after
a loss. It is designed to replace income, minus expenses, which do not continue,
which would have been earned if the property had not been damaged.

We will be happy to provide a premium quotation for this valuable protection
upon your request. It will be necessary that a worksheet be completed by your
accountant, which determines the amounts of insurance needed based on the actual
earnings and expenses of your business.

Crime Coverage

This coverage provides protection for loss of money, securities, and other
property, which the insured may sustain through a fraudulent or dishonest act or
acts committed by any of the insider’s employees, acting alone or in collusion
with others.

Employment Practices Liability Coverage

This program provides errors and omissions coverage to indemnify the insured for
a loss incurred as a result of a “Wrongful Act of Discrimination”. A wrongful
act shall include but not be limited to discrimination on the basis of race,
religion, sex, sexual orientation, national origin, physical/mental disability
or age. This coverage includes discrimination arising out of sexual harassment
and/or wrongful termination.

 

LOGO [g125489c_image.jpg]

13 of 16



--------------------------------------------------------------------------------

Optional Coverages, continued

 

 

Employee Benefits Liability (EBL)

This coverage is designed to insure against negligence caused by clerical errors
committed in administration of a plan, such as enrolling, terminating,
counseling or changing status of employees and their dependents. EBL coverage
applies to most benefit plans and typically features a low deductible.

Fiduciary Liability

Also known as “ERISA” insurance, it is designed to provide protection for
“wrongful acts” committed directly by the insured in the mismanagement of
employee benefit plans. Clerical errors coverage is also included. Please note
that ERISA can hold executive officers personally liable for mismanagement of
plan assets, denial of benefits, failure to comply with COBRA guidelines or
failure to provide investment choices to employees.

Section 125

Pre-tax deduction for employees’ expenses, including health care coverage.

Disability

Short Term (15-180 Days); Long Term (30 Days to Life)

Estate Planning

Both business and personal.

Annuities

Single payment, flexible, fixed, deferred.

Foreign Credit Liability

Insuring of receivables from foreign sources (banks or companies)

Retirement & Deferred Compensation

401K, Keogh, Pension Plans, IRA.

 

LOGO [g125489c_image.jpg]

14 of 16



--------------------------------------------------------------------------------

Optional Coverages, continued

 

 

Buy-Sell Agreements

Cross-purchase, cluster purchase, ESOP’s and Stock Redemption.

Personal Lines

Homeowners, Boats, Auto, Ranch, Recreational Equipment, Excess Liability and
Collector’s coverage.

Life Insurance

Single premium, term, whole-life, universal and flexible life.

 

LOGO [g125489c_image.jpg]

15 of 16



--------------------------------------------------------------------------------

Additional Services

 

Engineering Services

Provides compliance with OSHA, appeal of fines, loss investigation and safety
training, program development, inspections, industrial hygiene and hiring
practices.

Claims Management

Provides management for claims, loss analysis, claim review meetings, custom
claims reports and claims adjustment management when we are not the agent.

Bonds

Type of Bonds: contract, supplies, permit, payment, performance, loss
instrument. Expanding the bond line, both the total bond line and the per job
limit.

Group Benefits

Health, Dental, Life

 

LOGO [g125489c_image.jpg]

16 of 16



--------------------------------------------------------------------------------

LOGO [g125489a_pg10b.jpg] ACORD CERTIFICATE OF LIABILITY INSURANCE DATE
(MM/DD/YY) 1/19/2010

PRODUCER

TRUITT INSURANCE AGENCY

3415 Carthwright Rd

Missouri City, TX 77459-2401

(281) 499-5499

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW.

INSURERS AFFORDING COVERAGE NAIC#

INSURED DUNE OPERATING COMPANY

777 WALKER ST, SUITE 2450

HOUSTON, TX 77002

713-229-6300

INSURER A: FARMERS INS EXCHANGE

INSURER B:

INSURER C:

INSURER D:

INSURER E:

COVERAGES

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

INSR LTR ADD’L. INSRD TYPE OF INSURANCE POLICY NUMBER POLICY EFFECTIVE DATE
(MM/DD/YY) POLICY EXPIRATION DATE (MM/DD/YY) LIMITS

GENERAL LIABILITY EACH OCCURRENCE $

¨ COMMERCIAL GENERAL LIABILITY DAMAGE TO RENTED PREMISES (Ea occurrence) $

¨ CLAIMS MADE ¨ OCCUR MED EXP (Any one person) $

PERSONAL & ADV INJURY $

GENERAL AGGREGATE $

GEN’L AGGREGATE LIMIT APPLIES PER PRODUCTS - COMP/OP AGG $

¨ POLICY ¨ PROJECT ¨ LOC

AUTOMOBILE LIABILITY COMBINED SINGLE LIMIT (EA accident) $ 1,000,000

¨ ANY AUTO

¨ ALL OWNED AUTOS BODILY INJURY (Per Person) $

x SCHEDULED AUTOS

x HIRED AUTOS 06948-35-23 01/05/10 01/05/11 BODILY INJURY (Per accident) $

x NON-OWNED AUTOS PROPERTY DAMAGE (Per accident) $

GARAGE LIABILITY AUTO ONLY EA-ACCIDENT $

ANY AUTO OTHER THAN AUTO ONLY EA ACC $ AGG $

EXCESS/UMBRELLA LIABILITY

¨ OCCUR ¨ CLAIMS MADE

EACH OCCURRENCE $

AGGREGATE $

$

RETENTION $

DEDUCTIBLE $

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY

ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?

If yes, describe under SPECIAL PROVISIONS below

WC STATUTORY LIMITS OTHER

E.L EACH ACCIDENT $

E.L DISEASE - EA EMPLOYEE $

E.L DISEASE - POLICY LIMIT $

OTHER

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES / EXCLUSIONS ADDED BY
ENDORSEMENT / SPECIAL PROVISIONS

Certificate holder is also named as LOSS PAYEE

CERTIFICATE HOLDER CANCELLATION

WELLS FARGO FOOTHILL

ATTN: PRECIOUS ATKINSON

1100 ABERNATHY ROAD, STE 1600

ATLANTA, GA 30328

via fax: 866.303.3911

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO DO SO SHALL IMPOSE
NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER ITS AGENTS OR
REPRESENTATIVES AUTHORIZED REPRESENTATIVE

ACORD25(2001/08) ACORD CORPORATION 1988



--------------------------------------------------------------------------------

LOGO [g125489a_pg11c.jpg] PREMIUM FINANCE AGREEMENT Texas

P.O. BOX 218060

HOUSTON, TX 77218-8060

***A847355***

Phone 713-490-4600

¨ PERSONAL x COMMERCIAL ¨ NEW x AGENCY RENEWAL ¨ ADD’L PREMIUM

THIS AGREEMENT, made effective the 31 day of October 2010 , between

DUNE ENERGY INC

(Name of Borrower/Insured exactly as it appears in financed policies) SSN OR TAX
#

ADDRESS STE 2300 TWO SHELL PLAZA 777 WALKER

CITY HOUSTON STATE TX ZIP 77002 PHONE # (713) 229-6300

hereinafter called the Borrower, and MERIDIAN CREDIT SERVICES, INC., A DELAWARE
CORPORATION hereinafter called Lender, for the purpose of financing the purchase
of insurance policies described in the Scheduled Policies of Insurance listed in
page 3 to this Agreement.

TOTAL PRICE OF PREMIUMS

2,391,834.38

- CASH DOWN PAYMENT

597,958.60

= PRINCIPAL BALANCE OWED ON PREMIUMS

1,793,875.78

+ DOC STAMPS & SERVICE FEE

(if applicable)

0.00

= TOTAL AMOUNT FINANCED

1,793,875.78

+ FINANCE CHARGE

(Amount credit costs over term of loan)

33,803.09

= TOTAL OF PAYMENTS

(Amount paid if all payments made as scheduled)

1,827,678.87

ANNUAL PERCENTAGE RATE

4.50

SELECT BILLING OPTION: ¨Payment Book x Monthly Invoice YOUR PAYMENT SCHEDULE
WILL BE:

Each monthly payment due on same day of each succeeding month until paid in
full.

Amount of Monthly Payment

203,075.43

Number of Payments

9

Date First Payment is Due

11/30/2010

FOR VALUE RECEIVED, BORROWER PROMISES TO PAY to the order of Lender at the
address given at the top of this page, the Total Amount Financed and all sums
shown above, including interest at the Annual Percentage Rate and other charges
as described hereinafter, pursuant to the terms stated below and in page 2 of
this Agreement.

1. SECURITY FOR PAYMENT: To secure payment of all sums due under this Agreement,
Borrower grants Lender a security interest in any unearned premiums or other
sums which may become payable under the Scheduled Policies of Insurance shown on
page 3.

2. LIMITED POWER OF ATTORNEY: BORROWER IRREVOCABLY APPOINTS LENDER AS
ATTORNEY-IN-FACT TO CANCEL THE SCHEDULED POLICIES OF INSURANCE AFTER BORROWER
DEFAULTS IN MAKING PAYMENTS UNDER THIS AGREEMENT.

3. NOTICE TO BORROWER: (1) Do not sign this Agreement before you read it, or if
it contains any blank space (other than as provided on the next page), (2) You
are entitled to have and should retain a completely filled in copy of this
Agreement, and (3) BY SIGNING BELOW BORROWER AGREES TO THE PROVISIONS ABOVE AND
ALL OF THE TERMS WHICH APPEAR ON THE SECOND PAGE OF THIS AGREEMENT AND
ACKNOWLEDGES RECEIPT OF COPIES OF PAGES 1, 2 AND 3 OF THIS AGREEMENT and (4) The
undersigned Agency may receive compensation from Lender for aiding in the
preparation of this Agreement and payment of the financed premiums.

SIGNATURE OF ALL INSURED[S] NAMED IN POLICIES OR AUTHORIZED AGENT OF INSURED[S],
AS PERMITTED BY LAW:

10-28-2010 X

Date Name and Title: Frank T. Smith Jr. Chief Financial Officer Date Name and
Title:

PRODUCER’S REPRESENTATIONS & WARRANTIES:

The undersigned Producer represents and warrants that: (A) The Cash Down Payment
shown above has been paid by or on behalf of the Borrower. (B) The Total Price
of Premiums shown above has been or will be used to purchase insurance policies
shown in the Scheduled Policies of Insurance on page 3 of this Agreement. Any
portion of the Total Price of Premiums received by Producer that is not used to
purchase such insurance policies, as well as any refunds or credits on such
policies, shall be promptly paid to Lender. (C) To the best of the undersigned’s
knowledge and belief, Borrower is not subject to any bankruptcy or insolvency
proceedings and Producer has no reason to believe that Borrower is insolvent.
(D) The Borrower’s signature(s) is (are) genuine and authorized, or to the
extent permitted by applicable law, the Producer has been authorized by Borrower
to sign this Agreement on Borrower’s behalf. (E) Producer has delivered or will
deliver a copy of this Agreement to Borrower. Producer agrees that the
Representations & Warranties above, as well as those on page 3 of this
Agreement, are a binding contract between Producer and Lender.

PRODUCER/AGENCY

Name USI SOUTHWEST - HOUSTON

Address PO BOX 218060

HOUSTON, TX 77218

10/28/2010 Date

PRODUCER’S SIGNATURE

Special Comments

This agreement assigned to Premium Assignment Corporation.

Page 1 of 4



--------------------------------------------------------------------------------

LOGO [g125489a_pg12.jpg]

IN CONSIDERATION of the payment by Lender of the Principal Balance Owed on
Premiums shown on page 1 to the insurance companies named in the Scheduled
Policies of Insurance shown on page 3 (or the agents of such companies), the
Borrower agrees:

4. ACCEPTANCE DATE This Agreement is binding upon its acceptance by Lender.
Acceptance shall occur upon payment of the Principal Balance Owed on Premiums to
the insurance companies named in the Scheduled Policies of Insurance, or the
agents of such companies.

5. PAYMENTS Borrower shall make payments directly to Lender in the amounts and
at the same time specified on page 1 of this Agreement. Payments shall be made
at Lender’s address given at the top of page 1 or such other address as Lender
may direct in writing. Payments made to any other address, person, firm,
corporation or insurance agency (including but not limited to the Producer)
shall not constitute payment to Lender. Payments received after cancellation of
the Scheduled Policies of Insurance shall be credited to the unpaid balance due
under this Agreement and shall not constitute reinstatement of the cancelled
policies, nor shall it constitute a waiver by Lender of any rights.

6. LATE CHARGES If a payment is more than 10 days late, Borrower agrees to pay a
late charge of 5% of each delinquent or unpaid installment, unless prohibited by
applicable law.

7. DEFAULT/CANCELLATION A default shall occur if Borrower fails to pay any sums
required by this Agreement in a timely manner, including interest and Late
Charges, or if Borrower fails to carry out any other obligations under this
Agreement. After default, any unpaid balance of the Total Amount Financed may
become immediately due and payable in full at the option of Lender, and Lender
may enforce its security interest and its rights under the Limited Power of
Attorney. Interest will continue to accrue on the unpaid balance at the Annual
Percentage Rate or maximum rate allowed by applicable law, at the option of
Lender, until all balances owed under this Agreement are paid. Lender may
request cancellation of all or any of the Scheduled Policies of Insurance at the
earliest time after default permitted by applicable law.

8. EXCESS INTEREST OR FEES It is the intent of the Lender that no interest, fee
or charge in excess of that permitted by applicable law will be charged, taken
or become payable under this Agreement. In the event it is determined that
Lender has taken, charged or accrued interest, fees or charges in excess of that
permitted under law, such excess shall be returned to Borrower or credited
against the sum due Lender hereunder.

9. REFUNDS The Borrower will receive a refund of the finance charge if the
account is prepaid in full prior to the last installment due date. The refund
shall be computed according to applicable law (Rule of 78’s).

10. SHORTAGE OR OVERAGE OF RETURNED PREMIUM If Lender does not receive unearned
premiums or other funds after cancellation or expiration of the Scheduled
Policies of Insurance in an amount sufficient to pay the unpaid balance due
under this Agreement, Borrower agrees to pay the deficiency to Lender on demand.
Interest shall accrue on the deficiency at the Annual Percentage Rate, or the
maximum rate allowed by applicable law, at the option of Lender. If the unearned
premiums received by Lender are more than the amount due under this Agreement,
the excess shall be returned to Borrower within the time allowed by applicable
law. Borrower has no right to any excess of less than the minimum amount
inquired to be paid by applicable law.

11. ATTORNEYS FEES/COURT COSTS Borrower agrees to pay all attorneys fees,
expenses and costs incurred by Lender in collecting amounts due from Borrower
under this Agreement, including attorneys fees incurred on appeal and in
bankruptcy, unless prohibited or limited by applicable law.

12. LENDER RELATIONSHIP Borrower acknowledges that: (a) Lender is not an
insurance agent nor an insurance company, (b) This Agreement is a financing
agreement and not an insurance policy or guarantee of insurance coverage,
(c) Lender has played no part in the selection or structuring of the financed
insurance policies, (d) Lender has no obligation to request reinstatement of any
insurance policies properly cancelled after a default under this Agreement, and
(e) The decision of whether to reinstate insurance coverage is made solely by
the insurance companies providing coverage, not Lender.

13. ADDITIONAL PREMIUMS Lender may advance to Producer, as Borrower’s agent, or
to an insurance company any additional premiums that may become due, less normal
down payment, adding the advanced amount, plus any finance charge, to Borrower’s
balance under this Agreement. However, any additional premium which is owed to
the insurance company(ies)) named in the Scheduled Policies of Insurance as a
result of any misclassification of risk which is not paid in full or financed in
this Agreement may result in cancellation of the coverage by the insurance
company for nonpayment of premium. Lender’s payment shall not be applied by the
insurer to pay for any additional premium owed by Borrower as a result of any
misclassification of risk.

14. LENDER LIABILITY Lender is not responsible for any damages resulting from
cancellation of the Scheduled Policies of Insurance by Lender, as long as the
cancellation was done in accordance with applicable law. Borrower shall be
responsible for Lender’s reasonable attorneys fees and expenses for any
unsuccessful action filed by Borrower seeking damages for improper cancellation.
Lender’s liability for breach of this Agreement shall be limited to the
Principal Balance Financed under this Agreement, if permitted by applicable law.

15. RETURNED CHECKS Borrower agrees to pay a returned check fee of $20, as
allowed by applicable law, for each of Borrower’s checks returned to Lender for
Insufficient funds or because the insured has no account in the payor bank.

16. WARRANTIES OF BORROWER Borrower warrants that: (a) Each of the Scheduled
Policies of Insurance have been issued or a binder has been issued; (b) Borrower
has not and will not assign or encumber any unearned premium of the Scheduled
Policies of Insurance or grant a power of attorney to cancel the Scheduled
Policies of Insurance to anyone other than Lender until all sums due under this
Agreement are paid in full; (c) Lender may assign all its rights under this
Agreement as allowed by applicable law; (d) No proceeding in bankruptcy or
insolvency has been instituted by or against Borrower or is contemplated by
Borrower, and (c) No insurance financed by this Agreement was purchased for
personal, family or household purposes, unless so indicated on page 1.

17. INTEREST CALCULATION Interest is computed on an annual basis of 12 months of
30 days on the balance of the policy Amount Financed, from the effective date of
each insurance policy for which premiums are being advanced to the date when all
sums due under this Agreement are paid.

18. BLANK SPACES Borrower agrees that if any policy financed by this Agreement
has not been issued at the time the Agreement is signed, the names of the
insurance companies issuing the financed policies, the policy numbers and the
due date of the first installment may be inserted in the Agreement after it is
signed.

19. GOVERNING LAW The Parties agree that the law of the state in which this
Agreement is executed shall control the interpretation of the Agreement and the
rights of the parties, unless the Agreement is executed in a state without
premium finance laws, in which case the law of the State of Florida shall
govern.

20. SAVINGS AND MERGER CLAUSE The Parties agree that if one or more portions of
this Agreement are found to be invalid or unenforceable for any reason, the
remaining portions shall remain fully enforceable. The parties also agree that
this Agreement contains the entire agreement between the parties regarding the
subject matter herein and supersedes any prior discussions.

21. FINANCING OPTION Entry into this financing arrangement is not a condition of
obtaining insurance. You may opt to pay the premium for such insurance without
financing such premium, or to obtain financing from some other source if you
choose.

 

Page 2 of 4



--------------------------------------------------------------------------------

 

LOGO [g125489a_pg12.jpg]   

State: TX

SCHEDULED POLICIES OF INSURANCE

 

DUNE ENERGY INC

     

USI SOUTHWEST - HOUSTON

  

V8(30)G22272I1.59

11785

STE 2300

     

PO BOX 218060

TWO SHELL PLAZA 777 WALKER

     

HOUSTON, TX 77218-8060

HOUSTON, TX 77002

(713) 229-6300

  

***A847355***

  

(713) 490-4600

 

Premium   Down Payment       Unpaid Balance   Doc Stamps/Fees   Amt. Financed  
Finance Charges   Total /  Payments 2,391,834.38  

597,958.60

(25.00%)

  1,793,875.78   0.00   1,793,875.78   33,803.09   1,827,678.87              
Payment   Payments   Rate   First Due   Type   Status   Contract Type 203,075.43
  9   4.50%   11/30/2010   INVOICE   RENEW   COMMERCIAL

 

EFF DATE     EXP DATE    

       COMPANY / BROKER   

CITY

     ST     

CO.

#

   TYPE MEP   

POLICY

NO.

  

 
 

TOTAL
PREMIUM

  
  

10/31/2010

    CO:    SAINT PAUL SURPLUS LINES   

ST PAUL

   MN    82884    GL         161,391.00   

10/31/2011

  MGA:    J H BLADES & CO INC   

HOUSTON

   TX    63038    0.00  %                          

Taxes/Fees

  

 

8,448.85

  

                                  Total      169,839.85   

10/31/2010

    CO:    WATER QUALITY INS SYN   

NEW YORK

   NY    84045    POLL         8,660.64   

10/31/2011

  MGA:                        4.00  %              

10/31/2010

 

  CO:

   STATE NATL INS INC   

FT WORTH

   TX    85027   

P&I

        128,719.00   

10/31/2011

 

MGA:

   WFT INC   

CHARLOTTE

   NC    62762    25.00  %              

10/31/2010

    CO:   

FEDERAL INS

   HOUSTON    TX    86136    P&I      

 

27,350.00

  

10/31/2011

  MGA:   

AXIOM INS MGMT LTD

   ATLANTA    GA    62070    0.00  %                           Taxes/Fees   

 

671.45

  

                                  Total   

 

28,021.45

  

 

Created By:

  

ufls110

    

Auth Code:

 

 

 

 

 

ADDITIONAL REPRESENTATIONS & WARRANTIES OF PRODUCER

(F) All information provided above is complete and correct in all respects and
the policies listed above are or will be in force on the stated Effective Date
and delivered by Producer to the Borrower, except for assigned risk or residual
market policies.

(G) If any information listed above is or becomes incomplete or inaccurate,
Producer shall promptly provide correct information to Lender.

(H) The Producer is an authorized policy issuing agent of the companies issuing
the policies listed above or is the authorized agent of the MGA or broker
placing the coverage directly with the insuring company, except those policies
indicated with an “X”.

(I) None of the policies listed above are subject to reporting or retrospective
rating provisions. All policies subject to audit, minimum or fully earned
premium provisions are indicated below:

Policy No and Prefix No:                  
                                         
                                         
                                         
                                                                    

(J) Except as indicated above, all Scheduled Policies of Insurance can be
cancelled by Borrower or Lender on 10 days notice and the unearned premiums will
be computed pro rata or on the standard short rate table.

(K) If any Scheduled Policies of Insurance are subject to audit, Producer and
Borrower have made good faith determination that the deposit, provisional or
initial premiums are not less than the anticipated premiums to be earned for the
full term of the policy(ies).

(L) Upon cancellation of any of the Scheduled Policies of Insurance, Producer
shall remit to Lender the full amount of the unearned premium, including
unearned commission, as well as any other payments or credits received by
Producer, up to the unpaid balance due under this Agreement, within 15 days of
receipt from the insuring company.

DOCUMENTARY STAMPS REQUIRED BY LAW IF ANY ARE AFFIXED TO MONTHLY JOURNAL AND
CANCELLED.

 

Page  3  of  4



--------------------------------------------------------------------------------

 

LOGO [g125489a_pg12.jpg]   

State: TX

SCHEDULED POLICIES OF INSURANCE

 

DUNE ENERGY INC

     

USI SOUTHWEST - HOUSTON

  

V8(30)G22272I1.59

11785

STE 2300

     

PO BOX 218060

TWO SHELL PLAZA 777 WALKER

     

HOUSTON, TX 77218-8060

HOUSTON, TX 77002

(713) 229-6300

  

***A847355***

  

(713) 490-4600

 

EFF DATE     EXP DATE    

        COMPANY / BROKER   

CITY

   ST     

CO.

#

   TYPE MEP   

POLICY

NO.

  

 
 

TOTAL
PREMIUM

  
  

10/31/2010

     CO:    SAINT PAUL SURPLUS LINES   

ST PAUL

   MN    82884    P&I         82,090.00   

10/31/2011

   MGA:    J H BLADES & CO INC   

HOUSTON

   TX    63038    0  %                           

Taxes/Fees

  

 

4,555.17

  

                                   Total      86,645.17   

10/31/2010

     CO:    NEW YORK MARINE & GENERAL   

NEW YORK

   NY    84277    EXCS         66,500.00   

10/31/2011

   MGA:   

MUTUAL MARINE OFFICE OF MID

  

CHICAGO

  

IL

  

65316

   0  %              

10/31/2010

  

  CO:

   NEW YORK MARINE & GENERAL   

NEW YORK

   NY    84277   

EXCS

        67,500.00   

10/31/2011

  

MGA:

   MUTUAL MARINE OFFICE OF MID   

CHICAGO

   IL    65316    0.00  %                            Taxes/Fees      1,657.13   
                                   Total      69,157.13   

10/31/2010

     CO:   

LLOYDS OF LONDON

   TALLAHASSEE    FL    82864    PKG        
1,729,439.00
  


10/31/2011

   MGA:   

USI SOUTHWEST - HOUSTON

   HOUSTON    TX    64460    0  %                            Taxes/Fees   

 

71,092.14

  

                                   Total   

 

1,800,531.14

  

10/31/2010

     CO:    LLOYDS OF LONDON   

TALLAHASSEE

   FL    82864    POLL         33,760.00   

10/31/2011

   MGA:   

USI SOUTHWEST - HOUSTON

  

HOUSTON

  

TX

  

64460

   0  %              

 

Created By:

  

ufls110

    

Auth Code:

 

 

 

 

 

ADDITIONAL REPRESENTATIONS & WARRANTIES OF PRODUCER

F) All information provided above is complete and correct in all respects and
the policies listed above are or will be in force on the stated Effective Date
and delivered by Producer to the Borrower, except for assigned risk or residual
market policies.

(G) If any information listed above is or becomes incomplete or inaccurate,
Producer shall promptly provide correct information to Lender.

(H) The Producer is an authorized policy issuing agent of the companies issuing
the policies listed above or is the authorized agent of the MGA or broker
placing the coverage directly with the insuring company,        except those
policies indicated with an “X”.

(I) None of the policies listed above are subject to reporting or retrospective
rating provisions. All policies subject to audit, minimum or fully earned
premium provisions are indicated below:

Policy No and Prefix No:               
                                         
                                         
                                         
                                                                       

(J) Except as indicated above, all Scheduled Policies of Insurance can be
cancelled by Borrower or Lender on 10 days notice and the unearned premiums will
be computed pro rata or on the standard short rate table.

(K) If any Scheduled Policies of Insurance are subject to audit, Producer and
Borrower have made good faith determination that the deposit, provisional or
initial premiums are not less than the anticipated premiums to be earned for the
full term of the policy(ies).

(L) Upon cancellation of any of the Scheduled Policies of Insurance, Producer
shall remit to Lender the full amount of the unearned premium, including
unearned commission, as well as any other payments or credits received by
Producer, up to the unpaid balance due under this Agreement, within 15 days of
receipt from the insuring company.

DOCUMENTARY STAMPS REQUIRED BY LAW IF ANY ARE AFFIXED TO MONTHLY JOURNAL AND
CANCELLED.

 

Page 4  of  4



--------------------------------------------------------------------------------

Schedule 4.24

Second Secured Debt Documents

(Balance $300,000,000)

 

  —  

Security Agreement, dated May 15, 2007, among The Bank of New York Trust
Company, NA, as collateral agent, and each of Dune Energy, Inc., Goldking
Operating Company and Vaquero Partners LLC, as grantors, and Dune Operating
Company and Goldking Energy Corporation, as guarantors;

 

  —  

Notations of Guarantee, dated May 15, 2007, from Dune Operating Company, Vaquero
Partners LLC, Goldking Energy Corporation and Goldking Operating Company, as
attached to each of Rule 144, Regulation S and IAI global forms of 10th% Senior
Secured Note due 2012; and

 

  —  

Intercreditor Agreement, dated May 15, 2007, among Wells Fargo Foothills, Inc.,
The Bank of New York Trust Company, NA and Dune Energy, Inc., among others

 

  —  

Indenture, dated as of May 15, 2007, by and among Dune Energy, Inc. and each of
Dune Operating Company and Vaquero Partners LLC, as guarantors, and The Bank of
New York, as trustee and collateral agent;

 

  —  

Deed of Trust or other mortgage documents related to Texas and Louisiana
property interests



--------------------------------------------------------------------------------

Schedule 4.26

Oil and Gas Imbalances

None



--------------------------------------------------------------------------------

Schedule 4.27

Hedge Agreements

None



--------------------------------------------------------------------------------

Schedule 4.29

Bonds and Insurance

 

(a)

Bonds - See table on next page

 

(e)

Insurance - See Schedule 4.21



--------------------------------------------------------------------------------

BOND SUMMARY

 

      Principal    BOND NO.      BOND
AMOUNT      TO   

Bond

Form

  

Coverage

Dates

     Expiration
Date  

1

   Dune Operating Company      B004285         50,000.00       “Continuation of
RRC Blanket Bond”    State - TX RR Commission      05/10 - 05/11        
10/1/2011   

2

   Dune Operating Company      B001956         20,293,000.00       Plugging Bond
(Enervest)    Private - Chevron      10/10 - 11/11         10/31/2011   

3

   Dune Operating Company      B005023         100,000.00       Alvin GU No. 1
   Local - TX Permit Bond Alvin GU      07/10 - 07/11         7/1/2011   

4

   Dune Operating Company      B003134         100,000.00       Lacassane   
Private - Lacassane      09/10 - 09/11         9/28/2011   

5

   Dune Operating Company      B003133         4,300,000.00       Plugging Bond
(Hilcorp)    Private - Hilcorp      09/10 - 09/11         9/28/2011   

6

   Dune Operating Company      B004920         100,000.00       Permit Bond   
Local - TX Permit Bond Brazoria Road Permit      04/10 - 04/11         4/22/2011
  

7

   Dune Operating Company      B003716         1,250,000.00       LA Office of
Conservation Drill Permit    State - LA Blanket Plugging      06/10 - 06/11   
     06/1/2011   

8

   Dune Operating Company      B006171         500,000.00       Charles R.
Godchaux Trustee for Live Oak Plantation Trust    Private - Lease Obligations
for damages     


 

12/01/10 -


12/01/11

  


  

     12/01/11                                          26,693,000.00            
                             



--------------------------------------------------------------------------------

Schedule 4.30

Royalties

 

Dune Energy, Inc.      N/A    Dune Operating Company      N/A    Dune
Properties, Inc.      None   

 



--------------------------------------------------------------------------------

Schedule 4.32

Seismic Licenses

 

Property    Licensor    Licensee    Sq.
Miles 3D     

Line

Miles 2D

Garden Island Bay

   Seitel Data Ltd.    Dune Operating Company      64.8130       11.8750

Chocolate Bayou

   Conoco Phillips    Dune Operating Company      66.0000      

North Broussard

   Seitel Data Ltd    Dune Operating Company      43.3490      

Live Oak

   Seismic Exchange, Inc.    Goldking Operating Company      9.8940      

Bayou Couba

   Seismic Exchange, Inc.    Dune Operating Company      65.3763      
Gheens Survey       Dune Operating Company      25.0000       Bayou Couba Survey

Leeville

   Seitel Data Ltd.    Dune Operating Company      32.3540      

Bateman Lake

   Western Geco    Dune Operating Company      55.3460      

Comite

   Seismic Exchange, Inc.    Dune Operating Company      1.8976       6.4500

South Florence

   Seismic Exchange, Inc.    Dune Energy Inc.      7.6237      



--------------------------------------------------------------------------------

Schedule 4.33

Marketing of Production

None.



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent and each Lender with each of the documents set forth below at the
following times in form satisfactory to Required Lenders:

 

Monthly (as soon as possible and in any event within 30 days of each fiscal
month):

     

(a)      a report setting forth as of the last Business Day of such month, a
summary of its hedging positions under all Hedge Agreements (including commodity
price swap agreements, forward agreements or contracts of sale which provide for
prepayment for deferred shipment or delivery of Hydrocarbons of Borrowers,
including the type, term, effective date, termination date and notional
principal amounts or volumes, the hedged price(s), interest rate(s) or exchange
rate(s), as applicable, the net market to marked value thereof and any credit
support agreements relating thereto (including any margin required or supplied),
and the counterparty to each such agreement;

 

Quarterly (as soon as possible and in any event not later than 45 days after end
of each quarter):

     

(b)      a report:    (i) setting forth the total amount actually paid by each
Loan Party during the preceding quarter for: (A) plugging and abandonment costs
for previous or ongoing plugging and abandonment operations pertaining to such
Loan Party’s Oil and Gas Properties, and (B) general bond and supplemental bond
payments pertaining to plugging and abandonment costs; and (ii) estimating the
future payments for (A) and (B), above, for each of the succeeding two quarters;

 

Annually (not later than 75 days after June 30th of each year):

     

(c)      a Reserve Report, prepared under the supervision of the chief engineer
of each Borrower in accordance with the procedures used in the last Reserve
Report prepared by the Petroleum Engineers prior to the Restatement Date, and
together with each such Reserve Report, a certificate of an Authorized Person of
each Borrower certifying that, to the best of his or her knowledge that: (i)
such Borrower owns good and defensible title to its Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free and clear of all
Liens except for Permitted Liens, (ii) except as

 

Schedule 5.2 - 1



--------------------------------------------------------------------------------

 

       

set forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take-or-pay or other prepayments with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require such Borrower to
deliver Hydrocarbons produced from such Oil and Gas Properties or make cash
payments at some future time without then or thereafter receiving full payment
therefor, (iii) except as set forth on an exhibit to the certificate, none of
such Borrower’s Oil and Gas Properties have been sold since the date of the
Reserve Report, which exhibit shall list all of such Borrower’s Oil and Gas
Properties sold and in such detail as is reasonably required by Agent, (iv)
attached as an exhibit to the certificate is a list of its Oil and Gas
Properties added to and deleted from the Reserve Report most recently delivered
and a list of all Persons disbursing proceeds to such Borrower, as applicable,
from its Oil and Gas Properties, (v) attached to the certificate as an exhibit
is a list of all of the Oil and Gas Properties of such Borrower evaluated by
such Reserve Report that are subject to a Mortgage, a Security Agreement and UCC
financing statements, that in each case create a perfected, first priority Lien
in such Oil and Gas Properties in favor of Agent, and (vi) except as set forth
and explained on an exhibit to such certificate, there has not been any change
in the working interest or net revenue interest of such Borrower in any of the
Oil and Gas Properties included on such Reserve Report since the date of the
last certificate delivered;

 

Annually (not later than 90 days after December 31st of each year):

     

(d)      a Reserve Report, prepared by the Petroleum Engineers in accordance
with the procedures used in the last Reserve Report prepared by the Petroleum
Engineers prior to the Restatement Date, and together with each such Reserve
Report, a certificate of an Authorized Person of each Borrower certifying that,
to the best of his or her knowledge that: (i) such Borrower owns good and
defensible title to its Oil and Gas Properties evaluated in

 

Schedule 5.2 - 2



--------------------------------------------------------------------------------

 

       

such Reserve Report and such Properties are free and clear of all Liens except
for Permitted Liens, (ii) except as set forth on an exhibit to the certificate,
on a net basis there are no gas imbalances, take-or-pay or other prepayments
with respect to its Oil and Gas Properties evaluated in such Reserve Report
which would require such Borrower to deliver Hydrocarbons produced from such Oil
and Gas Properties or make cash payments at some future time without then or
thereafter receiving full payment therefor, (iii) except as set forth on an
exhibit to the certificate, none of such Borrower’s Oil and Gas Properties have
been sold since the date of the Reserve Report, which exhibit shall list all of
such Borrower’s Oil and Gas Properties sold and in such detail as is reasonably
required by Agent, (iv) attached as an exhibit to the certificate is a list of
its Oil and Gas Properties added to and deleted from the Reserve Report most
recently delivered and a list of all Persons disbursing proceeds to such
Borrower, as applicable, from its Oil and Gas Properties, (v) attached to the
certificate as an exhibit is a list of all of the Oil and Gas Properties of such
Borrower evaluated by such Reserve Report that are subject to a Mortgage, a
Security Agreement and UCC financing statements, that in each case create a
perfected, first priority Lien in such Oil and Gas Properties in favor of Agent,
and (vi) except as set forth and explained on an exhibit to such certificate,
there has not been any change in the working interest or net revenue interest of
such Borrower in any of the Oil and Gas Properties included on such Reserve
Report since the date of the last certificate delivered;

 

Upon request by Agent:

     

(e)      as soon as practicable, notification of prepayment of Hydrocarbons by
any customer of any Loan Party, together with a reasonably detailed summary of
the terms of such transaction, including, without limitation, the amount of such
prepayment, the quantity of Hydrocarbons to be delivered, the delivery

 

Schedule 5.2 - 3



--------------------------------------------------------------------------------

 

       

schedule of such Hydrocarbons and such other information as may be reasonably
requested by Agent;

 

       

(f)      promptly after sending or receipt thereof, copies of any material
notice or other correspondence sent to, or received from, any Governmental
Authority related to the Oil and Gas Properties of any Loan Party, including,
without limitation, notice of any new plugging and abandonment or other
performance or other assurance bond requirements related to such Oil and Gas
Properties;

 

       

(g)      proof of payment of applicable Taxes, including Real Property, ad
valorem and production taxes;

 

       

(h)      up to once a year at Loan Parties’ expense (in addition to the Reserve
Reports required to be delivered pursuant to clauses (c) and (d) above), a
Reserve Report, prepared by the Petroleum Engineers in accordance with the
procedures used in the last Reserve Report prepared by the Petroleum Engineers
prior to the Restatement Date, and together with each such Reserve Report, a
certificate of an Authorized Person of each Borrower certifying that, to the
best of his or her knowledge that: (i) such Borrower owns good and defensible
title to its Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free and clear of all Liens except for Permitted Liens,
(ii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take-or-pay or other prepayments with respect to its Oil
and Gas Properties evaluated in such Reserve Report which would require such
Borrower to deliver Hydrocarbons produced from such Oil and Gas Properties or
make cash payments at some future time without then or thereafter receiving full
payment therefor, (iii) except as set forth on an exhibit to the certificate,
none of such Borrower’s Oil and Gas Properties have been sold since the date of
the Reserve Report, which exhibit shall list all of such Borrower’s

 

Schedule 5.2 - 4



--------------------------------------------------------------------------------

 

       

Oil and Gas Properties sold and in such detail as is reasonably required by
Agent, (iv) attached as an exhibit to the certificate is a list of its Oil and
Gas Properties added to and deleted from the Reserve Report most recently
delivered and a list of all Persons disbursing proceeds to such Borrower, as
applicable, from its Oil and Gas Properties, (v) attached to the certificate as
an exhibit is a list of all of the Oil and Gas Properties of such Borrower
evaluated by such Reserve Report that are subject to a Mortgage, a Security
Agreement and UCC financing statements, that in each case create a perfected,
first priority Lien in such Oil and Gas Properties in favor of Agent, and (vi)
except as set forth and explained on an exhibit to such certificate, there has
not been any change in the working interest or net revenue interest of such
Borrower in any of the Oil and Gas Properties included on such Reserve Report
since the date of the last certificate delivered; and

 

       

(i)      such other reports as to the Collateral or the financial condition of
Loan Parties, as Agent may reasonably request.

 

 

Schedule 5.2 - 5



--------------------------------------------------------------------------------

Schedule 5.3

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Required Lenders:

 

as soon as available, but in any event within 45 days after the end of each
month during each of Parent’s fiscal years

 

     

(a)      a Compliance Certificate.

as soon as available, but in any event within 45 days after the end of each
quarter during each of Parent’s fiscal years

     

(b)      an unaudited consolidated and consolidating balance sheet, income
statement, and statement of cash flow covering Parent’s and its Subsidiaries’
operations during such period, and

 

(c)      a Compliance Certificate.

 

as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years

     

(d)      consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited, in the case of consolidated
financial statements, by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any (A)
“going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 6.16), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
and statement of cash flow and, if prepared, such accountants’ letter to
management), and

 

(e)      a Compliance Certificate.

 

as soon as available, but in any event within 30 days prior to the start of each
of Parent’s fiscal years,

     

(f)      copies of Parent’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Required Lenders, in their
Permitted

 

Schedule 5.3 - 1



--------------------------------------------------------------------------------

 

       

Discretion, for the forthcoming fiscal year, month by month, certified by the
chief financial officer of Parent as being such officer’s good faith estimate of
the financial performance of Parent during the period covered thereby.

 

if and when filed by any Borrower,

     

(g)      Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,

 

(h)      any other filings made by any Loan Party with the SEC, and

 

(i)      any other information that is provided by a Loan Party to its
shareholders generally.

 

promptly, but in any event within 10 days after a Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,

     

(j)      notice of such event or condition and a statement of the curative
action that Loan Parties propose to take with respect thereto.

 

promptly, but in any event within 10 days after a Loan Party has knowledge of
any labor negotiations or strikes or termination or cancellation of any Material
Contract,

 

     

(k)      notice of such event or condition and a statement of the curative
action that Loan Parties propose to take with respect thereto.

 

promptly after the commencement thereof, but in any event within 10 days after
the service of process with respect thereto on any Borrower or any Subsidiary of
a Borrower,

     

(l)      notice of all actions, suits, or proceedings brought by or against any
Loan Party or any Subsidiary of a Loan Party before any Governmental Authority
which reasonably could be expected to result in a Material Adverse Change.

 

promptly after sending or receipt thereof,

     

(m)      copies of any material notice or other correspondence sent to, or
received from, any Governmental Authority related to the Oil and Gas Properties
of any Loan Party, including, without limitation, notice of any new plugging and
abandonment or other performance or other assurance bond requirements related to
such Oil and Gas Properties.

 

promptly after receipt or delivery thereof,

     

(n)      (i) copies of any material notices that any Loan Party receives from or
sends to any person in connection with any Material Contract and (ii) at least 3
Business Days prior

 

Schedule 5.3 - 2



--------------------------------------------------------------------------------

 

       

to the effective date thereof, any amendments, modifications, waivers or other
changes to any such documents.

 

upon the request of Agent,

     

(o)      any other information reasonably requested relating to the financial
condition of Loan Parties or their Subsidiaries.

 

 

Schedule 5.3 - 3



--------------------------------------------------------------------------------

Schedule 6.1

Permitted Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 6.15

Permitted Farm-Out Agreements

EXISTING AGREEMENTS

 

  1.

Garden Island Bay, Plaquemines Parish, LA: Participation Agreement dated as of
September 30, 2010, among Repsol Louisiana Corp., Dune Properties, Inc., and ORX
Exploration, Inc. covering 9,000 acres surrounding the Garden Island Bay salt
dome and covered by State of Louisiana Lease No. 214 and State of Louisiana
Lease 1393, limited to depths below 12,000’ subsea and targeted sands whose
uppermost structural and stratigraphic limits are overlain or structurally
truncated by salt.

 

  2.

Chocolate Bayou Field, Brazoria County, TX:

Participation Agreement dated as of August 12, 2009, between Thorp Petroleum
Corporation and Dune Properties, Inc, granting the right to participate in the
drilling of a test well targeting the 12,000’ S sand formation in the Wieting
#32 Well and to earn an undivided fifty percent (50%) of 8/8ths working interest
in the S Sand production from the wellbore of such well and the right to
participate in any development wells thereto to earn a similar wellbore interest
in such development wells.

Participation Agreement dated as of June 9, 2010, between Thorp Petroleum
Corporation and Dune Properties, Inc, granting the right to participate in the
drilling of a test well to the base of the IP Farms formation in the Wieting #33
Well and to earn an undivided fifty percent (50%) of 8/8ths working interest in
the production from the wellbore of such well and the right to participate in
any development wells thereto to earn a similar wellbore interest in such
development wells.

 

  3.

Bateman Lake Field, St Mary Parish, LA: Amended and Restated Bateman Lake Field
Exploration Agreement dated as of November 15, 2010, among Dune Properties,
Inc., Texana Resources Partners, Ltd., Richard B. Beard and George A. Alcorn,
Inc., covering the acreage comprising the Bateman Lake Unit.

 

  4.

N Broussard Field, St. Martin Parish, LA: Agreement to Market dated March 19,
2010, among Dune Properties, Inc., Houston Energy, LP, and Raymond Fontenot
pursuant to which Houston Energy and Fontenot have the right, until March 31,
2011, to market a farmout, upon terms acceptable to Dune, for participation in
the drilling of a well to test the Bol Perc formation within Dune’s leasehold
containing approximately 320 acres to earn an interest in such leasehold with
Dune retaining an override equal to the difference between 21% and leasehold
burdens and an additional 2.0 % override convertible at payout to an undivided
20% working interest; and the right to farmout an additional approximately 377
acres.

PENDING AGREEMENTS

 

  5.

Columbus Field, Colorado County, TX: Farmout Agreement between Dune Properties,
Inc. and Strand Energy, L.C. covering 160 acres granting the right to drill a
test well to a minimum depth of 10,000 feet with Dune retaining a 15% interest
carried to the tanks, escalating to 20% at payout. This agreement is currently
in the negotiation process.